20-22437-rdd        Doc 206       Filed 05/27/20 Entered 05/27/20 00:57:03                Main Document
                                              Pg 1 of 248



    Dennis F. Dunne, Esq.
    Andrew M. Leblanc, Esq.
    Tyson M. Lomazow, Esq.
    Lauren C. Doyle, Esq.
    MILBANK LLP
    55 Hudson Yards
    New York, New York 10001
    Telephone:   (212) 530-5000
    Facsimile:   (212) 530-5219

    Counsel to the Debtors
    and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                         )
In re:                                                   )   Chapter 11
                                                         )
OneWeb Global Limited, et al.                            )   Case No. 20-22437 (RDD)
                                                         )
                                Debtors. 1               )   (Jointly Administered)
                                                         )

                        SCHEDULE OF ASSETS AND LIABILITIES FOR

                                 WORLDVU DEVELOPMENT LLC

                                       CASE NO. 20-22436 (RDD)




1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
      number, if any, are: OneWeb Global Limited (N/A); OneWeb Holdings LLC (5429); OneWeb
      Communications Limited (9487); WorldVu Satellites Limited (7802); WorldVu Development LLC
      (9067); WorldVu JV Holdings LLC (N/A); 1021823 B.C. LTD (8609); Network Access Associates
      Limited (8566); OneWeb Limited (8662); WorldVu South Africa (Pty) Ltd. (1867); OneWeb Chile
      SpA (2336); WorldVu Australia Pty Ltd. (5436); WorldVu Unipessoal Lda. (2455); OneWeb Norway
      AS (0209); OneWeb ApS (9191); OneWeb Network Access Holdings Limited (8580); OneWeb G.K.
      (1396); OneWeb Ltd (8661); WorldVu Mexico S. DE R. L. DE C.V. (1234). The Debtors’ headquarters
      is located at 195 Wood Lane, West Works Building, 3rd Floor, London, W12 7FQ, UK.
20-22437-rdd        Doc 206        Filed 05/27/20 Entered 05/27/20 00:57:03                    Main Document
                                               Pg 2 of 248



                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                  )
 In re:                                                           ) Chapter 11
                                                                  )
 OneWeb Global Limited, et al.,                                   ) Case No. 20-22437 (RDD)
                                                                  )
                                     Debtors. 1                   ) (Jointly Administered)
                                                                  )

                       GLOBAL NOTES AND STATEMENT OF
                 LIMITATIONS, METHODOLOGY AND DISCLAIMERS
                 REGARDING THE DEBTORS’ SCHEDULES OF ASSETS
             AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        OneWeb Global Limited and its above-captioned affiliates, as debtors and debtors in
possession (collectively, the “Debtors”) filed their respective Schedules of Assets and Liabilities
(collectively, the “Schedules”) and Statements of Financial Affairs (collectively the “Statements”
and, together with the Schedules, the “Schedules and Statements”) in the United States Bankruptcy
Court for the Southern District of New York (the “Court”). The Debtors and their management
team, with the assistance of their legal and financial advisors, prepared the Schedules and
Statements in accordance with section 521 of chapter 11 of title 11 of the United States Code (as
amended, the “Bankruptcy Code”) and Rule 1007 of the Federal Rules of Bankruptcy Procedure
(as amended, the “Bankruptcy Rules”), and Rule 1007–1 of the Bankruptcy Local Rules for the
Southern District of New York (the “Local Bankruptcy Rules”).

        These Global Notes and Statement of Limitations, Methodology, and Disclaimer
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes” or “Notes”) pertain to, are incorporated by reference in, and comprise an
integral part of, all of the Schedules and Statements. The Global Notes should be referred to and
considered in connection with any review of the Schedules and Statements. 2 In the event that the
Schedules and/or Statements differ from these Global Notes, the Global Notes shall control.



1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, if
  any, are: OneWeb Global Limited (N/A); OneWeb Holdings LLC (5429); OneWeb Communications Limited
  (9487); WorldVu Satellites Limited (7802); WorldVu Development LLC (9067); WorldVu JV Holdings LLC
  (N/A); 1021823 B.C. LTD (8609); Network Access Associates Limited (8566); OneWeb Limited (8662);
  WorldVu South Africa (Pty) Ltd. (1867); OneWeb Chile SpA (2336); WorldVu Australia Pty Ltd. (5436);
  WorldVu Unipessoal Lda. (2455); OneWeb Norway AS (0209); OneWeb ApS (9191); OneWeb Network Access
  Holdings Limited (8580); OneWeb G.K. (1396); OneWeb Ltd (8661); WorldVu Mexico S. DE R. L. DE C.V.
  (1234). The Debtors’ headquarters is located at 195 Wood Lane, West Works Building, 3rd Floor, London, W12
  7FQ, UK.

2 These Global Notes supplement and are in addition to any specific notes contained in each Debtor’s Schedules or
  Statements. The fact that the Debtors have prepared a Global Note with respect to any of individual Debtor’s
  Schedules and Statements and not to those of another should not be interpreted as a decision by the Debtors to
20-22437-rdd     Doc 206      Filed 05/27/20 Entered 05/27/20 00:57:03                Main Document
                                          Pg 3 of 248



        While the Debtors’ management has made reasonable efforts to ensure that the Schedules
and Statements are as accurate and complete as possible under the circumstances and based on
information available at the time of preparation, subsequent information or discovery may result
in material changes to these Schedules and Statements, and inadvertent errors, inaccuracies, or
omissions may have occurred. Because the Schedules and Statements contain unaudited
information, which is subject to further review, verification, and potential adjustment, there can be
no assurance that these Schedules and Statements are complete. As a result, inadvertent errors or
omissions may exist. For the avoidance of doubt, the Debtors reserve all rights to amend or
supplement the Schedules and Statements from time to time, in all respects, as may be necessary
or appropriate, including, without limitation, the right to amend the Schedules and Statements with
respect to any claim (as defined in section 101(5) of the Bankruptcy Code, “Claim”) amount,
description, designation, or Debtor against which the Claim is asserted; dispute or otherwise assert
offsets or defenses to any Claim reflected in the Schedules and Statements as to amount, liability,
priority, status, or classification; subsequently designate any Claim as “disputed,” “contingent,” or
“unliquidated”; or object to the extent, validity, enforceability, priority, or avoidability of any
Claim. Any failure to designate a Claim in the Schedules and Statements as “disputed,”
“contingent,” or “unliquidated” does not constitute an admission by the Debtors that such Claim
or amount is not “disputed,” “contingent,” or “unliquidated.” Listing a Claim does not constitute
an admission of liability by the Debtor against which the Claim is listed or against any of the
Debtors. Nothing contained in the Schedules and Statements or Global Notes shall constitute a
waiver of any right of the Debtors or an admission with respect to their chapter 11 cases (including,
but not limited to, issues involving claims, substantive consolidation, defenses, equitable
subordination, characterization or re-characterization of contracts and leases, assumption or
rejection of contracts and leases under chapter 3 of the Bankruptcy Code, and/or causes of action
arising under the provisions of chapter 5 of the Bankruptcy Code and any other relevant non-
bankruptcy laws to recover assets or avoid transfers).

        The Debtors and their agents, attorneys and financial advisors do not guarantee or warrant
the accuracy or completeness of the data that is provided herein, and will not be liable for any loss
or injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
communicating, or delivering the information contained herein. While, as noted above, reasonable
efforts have been made to provide accurate and complete information herein, inadvertent errors or
omissions may exist. The Debtors and their agents, attorneys, and financial advisors expressly do
not undertake any obligation to update, modify, revise, or re-categorize the information provided
herein, or to notify any third party should the information be updated, modified, revised, or
re-categorized, except as required by applicable law. In no event will the Debtors or their agents,
attorneys and/or financial advisors be liable to any third party for any damages, whether direct,
indirect, incidental, consequential, or special (including, but not limited to, damages arising from
the disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused, even if the Debtors or
their agents, attorneys, and financial advisors are advised of the possibility of such damages.



  exclude the applicability of such Global Note to any of the Debtors’ other Schedules and Statements, as
  appropriate.



                                                   2
20-22437-rdd     Doc 206     Filed 05/27/20 Entered 05/27/20 00:57:03             Main Document
                                         Pg 4 of 248



       Mr. Steven Fay, VP of Finance and Deputy CFO of OneWeb Global Limited, has signed
each set of the Schedules and Statements. Mr. Fay is an authorized signatory for each of the
Debtors. Accordingly, in reviewing and signing the Schedules and Statements, Mr. Fay has
necessarily relied upon the efforts, statements, advice, and representations of personnel of the
Debtors and the Debtors’ professionals. Given the scale of the Debtors’ business, Mr. Fay has not
(and could not have) personally verified the accuracy of each such statement and representation
contained in the Schedules and Statements, including but not limited to, statements and
representations concerning amounts owed to creditors, the classification of such amounts, and their
addresses.

      Disclosure of information in one or more Schedules, one or more Statements, or one or
more exhibits or attachments to the Schedules or Statements, even if incorrectly placed, shall be
deemed to be disclosed in the correct Schedules, Statements, exhibits, or attachments.

                         Global Notes and Overview of Methodology

1.     Description of Cases. On March 27, 2020 (the “Petition Date”), the Debtors filed
       voluntary petitions for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy
       Court. These chapter 11 cases are being jointly administered under Case No. 20-22437
       (RDD) pursuant to an order entered on April 1, 2020 [Docket No. 29]. The Debtors
       continue to operate their business and manage their property as debtors in possession
       pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. Notwithstanding the joint
       administration of the Debtors’ cases for procedural purposes, each Debtor has filed its own
       Schedules and Statements under the lead case, Case No. 20-22437. The information
       provided herein, except as otherwise noted, is reported as of the close of business on the
       Petition Date.

2.     Basis of Presentation. For financial reporting purposes, prior to the Petition Date, the
       Debtors prepared financial statements that were consolidated by the Debtors ultimate
       parent, OneWeb Global Limited. The presentation of the assets and liabilities set forth in
       the Schedules and Statements may result in amounts that may be different from financial
       information that would be prepared on a consolidated basis under Generally Accepted
       Accounting Principles (“GAAP”) or International Financial Reporting Standards (“IFRS”).
       Therefore, these Schedules and Statements do not purport to represent financial statements
       prepared in accordance with GAAP or IFRS nor are they intended to fully reconcile to the
       financial statements prepared by the Debtors. Unlike the consolidated financial statements,
       these Schedules and Statements reflect the assets and liabilities of each separate Debtor,
       except where otherwise indicated. Information contained in the Schedules and Statements
       has been derived from the Debtors’ books and records and historical financial statements.

       Moreover, given, among other things, the uncertainty surrounding the collection,
       ownership, any valuation of certain assets and the amount and nature of certain liabilities,
       to the extent that a Debtor shows more assets than liabilities, this is not an admission that
       the Debtor was solvent as of the Petition Date or at any time prior to the Petition Date.
       Likewise, to the extent a Debtor shows more liabilities than assets, this is not an admission
       that the Debtor was insolvent at the Petition Date or any time prior to the Petition Date.




                                                3
20-22437-rdd    Doc 206      Filed 05/27/20 Entered 05/27/20 00:57:03             Main Document
                                         Pg 5 of 248



3.    Reservations and Limitations. The Debtors reserve all rights to amend and/or supplement
      the Schedules and Statements from time to time as is necessary or appropriate. Nothing
      contained in the Schedules and Statements constitutes a waiver of any of the Debtors’ rights
      or an admission of any kind with respect to these chapter 11 cases, including, but not
      limited to, any rights or claims of the Debtors against any third party or issues involving
      substantive consolidation, equitable subordination, or defenses or causes of action arising
      under the provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable
      bankruptcy or non-bankruptcy laws to recover assets or avoid transfers. Any specific
      reservation of rights contained elsewhere in the Global Notes does not limit in any respect
      the general reservation of rights contained in this paragraph.

4.    No Admission. Nothing contained in the Schedules and Statements is intended as, or
      should be construed as, an admission or stipulation of the allowance, classification,
      characterization, validity, priority or amount of any claim against the Debtors, any assertion
      made therein or herein, or a waiver of the Debtors’ rights to dispute any claim or assert any
      cause of action or defense against any party.

               General Disclosures Applicable to Schedules and Statements

1.    Causes of Action. Despite their reasonable efforts to identify all known assets, the Debtors
      may not have listed all of their causes of action or potential causes of action against third
      parties as assets in their Schedules and Statements, including, without limitation, avoidance
      actions arising under chapter 5 of the Bankruptcy Code and actions under other relevant
      bankruptcy and non-bankruptcy laws to recover assets. The Debtors reserve all of their
      rights with respect to any cause of action (including avoidance actions), controversy, right
      of setoff, cross claim, counterclaim, or recoupment and any claim that may have arisen or
      that may arise under or in connection with any contracts or for breaches of duties imposed
      by law or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation,
      liability, damage, judgment, account, defense, power, privilege, license, and franchise of
      any kind or character whatsoever, known, unknown, fixed or contingent, matured or
      unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or undisputed,
      secured or unsecured, assertable directly or derivatively, whether arising before, on, or after
      the Petition Date, in contract or in tort, in law or in equity, or pursuant to any other theory
      of law (collectively, “Causes of Action”) they may have, and neither these Global Notes
      nor the Schedules and Statements shall be deemed a waiver of any claims or Causes of
      Action or in any way prejudice or impair the assertion of such claims or Causes of Action.

2.    Recharacterization. The Debtors have made reasonable efforts to correctly characterize,
      classify, categorize, and designate the claims, assets, executory contracts, unexpired leases,
      and other items reported in the Schedules and Statements. However, the Debtors may have
      improperly characterized, classified, categorized, designated, or omitted certain items due
      to the complexity and size of the Debtors’ business. Accordingly, the Debtors reserve all
      of their rights to recharacterize, reclassify, recategorize, or redesignate items reported in
      the Schedules and Statements at a later time as necessary or appropriate, including, without
      limitation, whether contracts or leases listed herein were deemed executory or unexpired
      as of the Petition Date and remain executory and unexpired postpetition.



                                                4
20-22437-rdd    Doc 206      Filed 05/27/20 Entered 05/27/20 00:57:03              Main Document
                                         Pg 6 of 248



3.    Claim Designations. Any failure to designate a claim in the Schedules and Statements as
      “contingent,” “unliquidated,” or “disputed” does not constitute an admission by the
      Debtors that such claim or amount is not “contingent,” “unliquidated,” or “disputed.” The
      Debtors reserve all of their rights to dispute, or to assert offsets or defenses to, any claim
      reflected on their Schedules or Statements on any grounds, including, but not limited to,
      amount, liability, priority, status, or classification, or to otherwise subsequently designate
      any claim as “contingent,” “unliquidated,” or “disputed.” Moreover, the Debtors reserve
      all of their rights to amend their Schedules and Statements as necessary and appropriate.
      Listing a claim does not constitute an admission of liability by the Debtors.

4.    Unliquidated Claim Amounts. Claim amounts that are not readily quantifiable by the
      Debtors are scheduled as “unliquidated.”

5.    Undetermined Amounts. The description of an amount as “undetermined” is not intended
      to reflect upon the materiality of such amount, or that any amount is or is not due.

6.    Court Orders. Pursuant to certain orders of the Bankruptcy Court entered in the Debtors’
      chapter 11 cases entered on or about April 1, 2020, April 2, 2020, April 30, 2020 and May
      1, 2020 (collectively, the “First Day Orders”), the Debtors were authorized (but not
      directed) to pay, among other things, certain prepetition claims of employees, critical
      vendors, insurance brokers and carriers, and taxing authorities, among others. Accordingly,
      these liabilities may have been or may be satisfied in accordance with such orders and
      therefore generally are not listed in the Schedules and Statements. Regardless of whether
      such claims are listed in the Schedules and Statements, to the extent such claims are paid
      pursuant to an order of the Bankruptcy Court (including the First Day Orders), the Debtors
      reserve all rights to amend or supplement their Schedules and Statements to reflect such
      payment as is necessary and appropriate to avoid overpayment or duplicate payment for
      such liabilities.

7.    Other Paid Claims. To the extent the Debtors have reached any postpetition settlement
      with a vendor or other creditor, the terms of such settlement will prevail, supersede
      amounts listed in the Schedules and Statements, and shall be enforceable by all parties,
      subject to any necessary Bankruptcy Court approval. To the extent the Debtors pay any of
      the claims listed in the Schedules and Statements pursuant to any orders entered by the
      Bankruptcy Court, the Debtors reserve all rights to amend and supplement the Schedules
      and Statements and take other action, such as filing claims objections, as is necessary and
      appropriate to avoid overpayment or duplicate payment for such liabilities.

8.    Valuation. It would be prohibitively expensive, unduly burdensome, and an inefficient use
      of estate assets for the Debtors to obtain current market valuations of all of their assets and,
      in certain circumstances, estate assets are being currently marketed to effectuate the
      Debtors’ proposed sale transaction pursuant to the Order (A) Approving Bidding
      Procedures, (B) Scheduling an Auction and Sale Hearing and Approving the Form and
      Manner of Notice Thereof, (C) Approving Assumption and Assignment Procedures and
      Form and Manner of Notice Thereof, and (D) Granting Related Relief, [Docket No. 104].
      For these reasons, the Debtors have indicated in the Schedules and Statements that the
      value of certain assets and liabilities are undetermined or unknown. In addition, unless


                                                 5
20-22437-rdd    Doc 206      Filed 05/27/20 Entered 05/27/20 00:57:03               Main Document
                                         Pg 7 of 248



      otherwise indicated, cost, book, or net book values as of the Petition Date are reflected on
      the Schedules and Statements. Exceptions to this include operating cash and certain other
      assets. Operating cash is presented as the applicable bank balance as of the Petition Date.
      Certain other assets, such as investments in subsidiaries and other intangible assets, are
      listed at undetermined amounts, as the net book values may differ materially from fair
      market values. Amounts ultimately realized may vary from net book value (or whatever
      value was ascribed) and such variance may be material. Accordingly, the Debtors reserve
      all of their rights to amend or adjust the value of each asset set forth herein. In addition, the
      amounts shown for total liabilities exclude items identified as “unknown” or
      “undetermined,” and, thus, ultimate liabilities may differ materially from those stated in
      the Schedules and Statements. Also, assets that have been fully depreciated or that were
      expensed for accounting purposes either do not appear in these Schedules and Statements
      or are listed with a zero-dollar value, as such assets have no net book value. The omission
      of an asset from the Schedules and Statements does not constitute a representation
      regarding the ownership of such asset, and any such omission does not constitute a waiver
      of any rights of the Debtors with respect to such asset. Given, among other things, the
      current market valuation of certain assets and the valuation and nature of certain liabilities,
      nothing in the Schedules and Statements shall be, or shall be deemed to be, an admission
      that any Debtor was solvent or insolvent as of the Petition Date.

9.    Liabilities. The Debtors have sought to allocate liabilities between the prepetition and
      postpetition periods based on the information and research that was conducted in
      connection with the preparation of the Schedules and Statements. As additional
      information becomes available and further research is conducted, the allocation of
      liabilities between prepetition and postpetition periods may change. The Debtors reserve
      the right to amend the Schedules and Statements as they deem appropriate in this regard.

10.   Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets
      and liabilities from the Schedules and Statements, including without limitation, tax accruals
      accrued salaries, certain employee benefit accruals and accrued accounts payable. In
      addition and as set forth above, the Debtors may have excluded amounts for which the
      Debtors have paid or have been granted authority to pay pursuant to a First Day Order or
      other order that may be entered by the Bankruptcy Court. The Debtors also have excluded
      rejection damage claims of counterparties to executory contracts and unexpired leases that
      may be rejected (if any), to the extent such damage claims exist. In addition, certain
      immaterial assets and liabilities may have been excluded.

11.   Confidential or Sensitive Information. There are instances in the Schedules and
      Statements where the Debtors deemed it necessary and appropriate to withhold from the
      public record certain information such as names, addresses or amounts, typically out of
      concern for the confidentiality of such information or potential disruption to their
      operations or the privacy of any employee or other individual.

      To comply to the maximum extent practicable with data privacy laws, certain information
      regarding transfers and obligations to employees or insiders of the Debtors has been revised
      pursuant to a coding system. The names of employees or insiders of foreign Debtors have
      been substituted with code numbers in the publicly filed Schedules and Statements. After


                                                 6
20-22437-rdd    Doc 206      Filed 05/27/20 Entered 05/27/20 00:57:03               Main Document
                                         Pg 8 of 248



      the filing of the Schedules and Statements, the Debtors will provide the Office of the United
      States Trustee (the “U.S. Trustee”) and the official committee of unsecured creditors
      appointed in these chapter 11 cases (the “Committee”) with complete, unredacted copies
      of the Schedules and Statements containing all such information. Copies of the unredacted
      Schedules and Statements are available to advisors to other parties in interest, subject to
      appropriate confidentiality and data privacy protections being in place.

      To comply to the maximum extent practicable with U.S. and foreign data privacy laws, the
      Debtors will utilize their current U.S. headquarters address for all current employees and
      insiders of U.S. Debtors and U.K. headquarters address for all current employees and
      insiders of U.K. or Jersey Debtors. For former employees and former insiders, an address
      is on file with the Debtors.

12.   Duplication. Certain of the Debtors’ assets, liabilities, and prepetition payments may
      properly be disclosed in response to multiple parts of the Statements and Schedules. To
      the extent these disclosures would be duplicative, the Debtors have determined to only list
      such assets, liabilities, and prepetition payments once.

13.   Leases. The Debtors have not included in the Schedules and Statements the future
      obligations of any capital or operating leases. To the extent that there was an amount
      outstanding as of the Petition Date, the creditor has been included on Schedule F of the
      Schedules.

14.   Contingent Assets. As noted above, the Debtors believe that they may possess certain
      claims and causes of action against various parties, including without limitation, prior to
      the Petition Date, each Debtor, as plaintiff, may have commenced various lawsuits in the
      ordinary course of its business against third parties seeking monetary damages.
      Additionally, the Debtors may possess contingent claims in the form of various avoidance
      actions they could commence under the provisions of chapter 5 of the Bankruptcy Code
      and other relevant non-bankruptcy laws. The Debtors, despite reasonable efforts, may not
      have identified and/or set forth all of their causes of action against third parties as assets in
      their Schedules and Statements, including, without limitation, avoidance actions arising
      under chapter 5 of the Bankruptcy Code and actions under other relevant bankruptcy and
      non-bankruptcy laws to recover assets. The Debtors reserve all of their rights with respect
      to any claims, causes of action, or avoidance actions they may have and nothing contained
      in these Global Notes or the Schedules and Statements shall be deemed a waiver of any
      such claims, avoidance actions, or causes of action or in any way prejudice or impair the
      assertion of such claims.

15.   Intercompany Accounts. The Debtors have historically kept separate books and records
      by entity in a consolidated accounting system. The Debtors regularly engage in business
      relationships and transactions with each other, including the payment or funding of certain
      operating expenses. These relationships, payments, and/or funding of expenses are usually,
      but not always, reflected as intercompany receivables or payables, see Debtors’ Motion for
      Entry of Interim and Final Orders (A) Authorizing Debtors to (I) Continue Using Existing
      Cash Management System, Bank Accounts and Business Forms, (II) Continue
      intercompany Transactions, (III) Grant Superpriority Administrative Expense Status to


                                                 7
20-22437-rdd    Doc 206      Filed 05/27/20 Entered 05/27/20 00:57:03             Main Document
                                         Pg 9 of 248



      Postpetition Intercompany Transactions (B) Extending Time to Comply with the
      Requirements of Section 345 of the Bankruptcy Code, (C) Scheduling Final Hearing and
      (D) Granting Related Relief [Docket No. 10] (the “Cash Management Motion”).

16.   Guarantees and Other Secondary Liability Claims. The Debtors have used reasonable
      efforts to locate and identify guarantees and other secondary liability claims (collectively,
      “Guarantees”) in each of their executory contracts, unexpired leases, secured financings,
      debt instruments, and other similar arrangements. Where such Guarantees have been
      identified, they have been included in the relevant Schedule H for the Debtor or Debtors
      affected by such Guarantees. However, certain Guarantees embedded in the Debtors’
      executory contracts, unexpired leases, secured financings, debt instruments, and other
      similar arrangements may have been inadvertently omitted. Thus, the Debtors reserve all
      of their rights to amend the Schedules to the extent that additional Guarantees are
      identified.

17.   Intellectual Property Rights. Exclusion of certain intellectual property or rights therein
      shall not be construed to be an admission that such intellectual property rights have been
      abandoned, have been terminated, or otherwise have expired by their terms, or have been
      assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction.
      Conversely, inclusion of certain intellectual property or rights therein shall not be construed
      to be an admission that such intellectual property or rights have not been abandoned, have
      not been terminated, or otherwise have not expired by their terms, or have not been
      assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction. The
      Debtors have made every effort to attribute intellectual property and rights to intellectual
      property to the rightful Debtor owner, however, in some instances, intellectual property or
      rights to intellectual property owned by one Debtor may, in fact, be owned by another.
      Accordingly, the Debtors reserve all of their rights with respect to the legal status of any
      and all intellectual property and rights therein.

18.   Executory Contracts. Listing a contract or lease on the Schedules and Statements shall
      not be deemed an admission that such contract is an executory contract, such lease is an
      unexpired lease, or that either necessarily is a binding, valid, and enforceable contract. The
      Debtors hereby expressly reserve the right to assert that any contract listed on the Schedules
      and Statements does not constitute an executory contract within the meaning of section 365
      of the Bankruptcy Code, as well as the right to assert that any lease so listed does not
      constitute an unexpired lease within the meaning of section 365 of the Bankruptcy Code.
      Exclusion of a contract or lease on the Schedules and Statements shall not be deemed an
      admission that such contract is or is not an executory contract, such lease is or is not an
      unexpired lease, or that either necessarily is or is not a binding, valid, and enforceable
      contract.

      Although the Debtors made diligent efforts to attribute an executory contract to its rightful
      Debtor, in certain instances, the Debtors may have inadvertently failed to do so. In addition,
      although the Debtors made diligent efforts to list the current address of named parties, the
      Debtors may have inadvertently listed outdated addresses. Accordingly, the Debtors
      reserve all of their rights with respect to the named parties of any and all executory
      contracts, including the right to amend Schedule G.


                                                8
20-22437-rdd    Doc 206     Filed 05/27/20 Entered 05/27/20 00:57:03              Main Document
                                       Pg 10 of 248



19.   Liens. The inventories, property, and equipment listed in the Statements and Schedules are
      presented without consideration of any asserted mechanics’, materialmen, or similar liens
      that may attach (or have attached) to such inventories, property, and equipment.

20.   Estimates. To prepare and file the Schedules as close to the Petition Date as possible,
      management was required to make certain estimates and assumptions that affected the
      reported amounts of these assets and liabilities. The Debtors reserve all rights to amend the
      reported amounts of assets and liability to reflect changes in those estimates or
      assumptions.

21.   Fiscal Year. Each Debtor’s fiscal year ends on or about December 31st.

22.   Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

23.   Property and Equipment. Unless otherwise indicated, owned property and equipment are
      stated at net book value. The Debtors may lease furniture, fixtures, and equipment from
      certain third-party lessors. Any such leases are set forth in the Schedules and Statements
      on Schedule G. Nothing in the Schedules and Statements is or shall be construed as an
      admission as to the determination as to the legal status of any lease (including whether any
      lease is a true lease or a financing arrangement), and the Debtors reserve all of their rights
      with respect to same.

24.   Claims of Third-Party Related Entities. While the Debtors have made every effort to
      properly classify each claim listed in the Schedules as being either disputed or undisputed,
      liquidated or unliquidated, and contingent or noncontingent, the Debtors have not been able
      to fully reconcile all payments made to certain third parties and their related entities on
      account of the Debtors’ obligations to same. Therefore, to the extent that the Debtors have
      classified their estimate of claims of a creditor as disputed, all claims of such creditor’s
      affiliates listed in the Schedules and Statements shall similarly be considered as disputed,
      whether or not they are designated as such.

25.   Umbrella or Master Agreements. Contracts listed in the Schedules and Statements may
      be umbrella or master agreements that cover relationships with some or all of the Debtors.
      Any reference to any umbrella or master agreement shall include any statement of work or
      purchase order thereunder as well as other ancillary agreements, whether or not any such
      statement of work is separately listed. Conversely, any reference to any statement of work
      shall include any umbrella or master agreement connected thereto, whether or not such
      umbrella or master agreement is separately listed. Notwithstanding the foregoing, nothing
      in the Schedules or Statements shall be deemed an admission as to whether such
      agreements are or are not executory in nature or whether or not such agreements constitute
      a single agreement or umbrella or master agreement or separate agreements. Where
      relevant, such agreements have been listed in the Schedules and Statements only of the
      Debtor that signed the original umbrella or master agreement.

26.   Credits and Adjustments. The claims of individual creditors for, among other things,
      goods, products, services, or taxes are listed as the amounts entered on the Debtors’ books
      and records and may not reflect credits, allowances, or other adjustments due from such



                                                9
20-22437-rdd    Doc 206     Filed 05/27/20 Entered 05/27/20 00:57:03              Main Document
                                       Pg 11 of 248



      creditors to the Debtors. The Debtors reserve all of their rights with regard to such credits,
      allowances, and other adjustments, including the right to assert claims objections and/or
      setoffs with respect to the same.

27.   Setoffs. The Debtors incur certain setoffs and other similar rights during the ordinary
      course of business. Offsets in the ordinary course can result from various items, including,
      without limitation, intercompany transactions, pricing discrepancies, returns, warranties,
      and other disputes between the Debtors and their suppliers. These offsets and other similar
      rights are consistent with the ordinary course of business in the Debtors’ industry and are
      not tracked separately. Therefore, although such offsets and other similar rights may have
      been accounted for when certain amounts were included in the Schedules, offsets are not
      independently accounted for, and as such, are excluded from the Schedules. Nothing in the
      Schedules and Statements shall be deemed to limit or impair the Debtors’ rights to setoff
      in any way.

28.   Insiders. For purposes of the Schedules and Statements, the Debtors define insiders as
      individuals that, based upon the totality of circumstances, have a controlling interest in, or
      exercise sufficient control over the respective Debtor so as to unqualifiably dictate
      corporate policy and the disposition of assets, or an entity that directly or indirectly owns,
      controls, or holds with power to vote, 20 percent or more of the outstanding voting
      securities of OneWeb Global Limited.

      Individuals listed in the Statements as insiders have been included for informational
      purposes only. The Debtors do not take any position with respect to (i) such individual’s
      influence over the control of the Debtors; (ii) the management responsibilities or functions
      of such individual; (iii) the decision-making or corporate authority of such individual; or
      (iv) whether such individual could successfully argue that he or she is not an insider under
      applicable law, including, without limitation, the federal securities laws, or with respect to
      any theories of liability or for any other purpose. As such, the Debtors reserve all rights to
      dispute whether someone identified is in fact an “insider” as defined in section 101(31) of
      the Bankruptcy Code. For more information regarding each Debtor’s officers and
      directors, please see SOFA 28 and SOFA 29.

29.   Payments. The financial affairs and business of the Debtors are complex. Prior to the
      Petition Date, the Debtors maintained a cash management and disbursement system in the
      ordinary course of their businesses (the “Cash Management System”), as described in the
      Cash Management Motion. Although efforts have been made to attribute open payable
      amounts to the correct legal entity, the Debtors reserve the right to modify or amend their
      Schedules and Statements to attribute such payment to a different legal entity, if
      appropriate.

30.   Totals. All totals that are included in the Schedules and Statements represent totals of all
      the known amounts included in the Schedules and Statements. To the extent there are
      unknown or undetermined amounts, the actual total may be different than the listed total.
      The description of an amount as “unknown” or “undetermined” is not intended to reflect
      upon the materiality of such amount. To the extent a Debtor is a guarantor of debt held by




                                               10
20-22437-rdd     Doc 206     Filed 05/27/20 Entered 05/27/20 00:57:03             Main Document
                                        Pg 12 of 248



      another Debtor, the amounts reflected in these Schedules are inclusive of each Debtor’s
      guarantor obligations.

31.   COVID-19. The Debtors have filed these Schedules and Statements amidst the
      unprecedented circumstances arising from the global COVID-19 pandemic. Although the
      Debtors have not (and could not have) assessed the impact of these challenges, such
      circumstances may have impacted the preparation of these Schedules and Statements and
      Global Notes, and the disclosures contained herein.

                                Specific Schedules Disclosures.

1.    Specific Notes Regarding Schedule A/B.

      (a)      Schedule A/B, Parts 1 and 2 – Cash and Cash Equivalents; Deposits and
               Prepayments. Details with respect to the Debtors’ Cash Management System and
               bank accounts are provided in the Cash Management Motion and any orders of the
               Bankruptcy Court granting the Cash Management Motion [Docket Nos. 10, 30,
               119]. The accounts listed in response to Schedule A/B Parts 1 and 2 may include
               accounts controlled by third party employment processors.

      (b)      Schedule A/B-3 – Checking, savings, or other financial accounts, CDs, etc.
               Schedule A/B-3 lists actual cash balances as of the Petition Date.

      (c)      Schedule A/B-7 – Deposits. The Debtors are required to make deposits from time
               to time with various vendors, landlords, and service providers in the ordinary course
               of business. The Debtors have exercised reasonable efforts to report the current
               value of any deposits. The Debtors may have inadvertently omitted deposits and
               conversely may have reported deposits that are no longer outstanding. The Debtors
               reserve their rights, but are not required, to amend the Schedules and Statements if
               deposits are incorrectly identified.

               By Final Order (I) Approving Proposed Form of Adequate Assurance of Payment
               to Utility Providers, (II) Establishing Procedures for Determining Adequate
               Assurance of Payment for Future Utility Services, and (III) Prohibiting Utility
               Providers from Altering, Refusing, or Discounting Utility Service [Docket No.
               111], the Bankruptcy Court authorized the Debtors to provide adequate assurance
               of payment for future utility services, including deposits held by the Debtors in
               connection therewith. Such deposits are not identified in response to Question 7,
               which was prepared as of the Petition Date.

      (d)      Schedule A/B-8 – Prepayments. The Debtors are required to make prepayments
               from time to time with various vendors, landlords, and service providers as part of
               the ordinary course of business. The Debtors have exercised reasonable efforts to
               identify any prepayments. The Debtors may have inadvertently omitted certain
               prepayments and conversely may have reported prepayments for which services
               have already been provided. The Debtors reserve their rights, but are not required,




                                                11
20-22437-rdd     Doc 206     Filed 05/27/20 Entered 05/27/20 00:57:03             Main Document
                                        Pg 13 of 248



               to amend the Schedules and Statements if prepayments are incorrectly identified.
               No rights with respect to any prepayment shall be waived by virtue of any omission.

      (e)      Schedule A/B-11 – Accounts Receivable. The accounts receivable values
               reported are inclusive of intercompany accounts receivable as well as expected
               income tax refunds, loan receivables, VAT/GST receivables, and other receivables.

      (f)      Schedule A/B-15 – Investments; Non-Publicly Traded Stock and Interests in
               Incorporated and Unincorporated Businesses, including any Interest in an
               LLC, Partnership, or Joint Venture. The Debtors response to Schedule A/B-15
               may include membership or equity interests in both direct and indirect subsidiaries
               or affiliates. Ownership interests in subsidiaries and affiliates have been listed in
               Schedule A/B-15 as undetermined. The Debtors make no representation as to the
               value of their ownership of each subsidiary as the fair market value of such
               ownership is dependent on numerous variables and factors and may differ
               significantly from their net book value.

      (g)      Schedule A/B, Part 7 – Office Furniture, Fixtures, and Equipment; and
               Collectibles. Dollar amounts are presented net of accumulated depreciation and
               other adjustments.

      (h)      Schedule A/B, Part 10 – Intangibles and Intellectual Property. Specific patents,
               copyrights, trademarks, trade secrets, and other intangibles or intellectual property
               or rights to intellectual property may not have been disclosed. The Debtors may
               also have customer lists and vendor lists but have not ascribed a value to any such
               lists on their books and records.

               The Debtors review intangible assets having indefinite lives for impairment
               annually or when events or changes in circumstances indicate the carrying value of
               these assets might exceed their current fair values. The results from an impairment
               test to evaluate the effect of the Chapter 11 filing on the Debtors’ intangible asset
               values were unavailable at the time that the Statements and Schedules were
               prepared and therefore the Debtors’ intangible asset values are listed as
               undetermined. These assets are also part of an ongoing marketing effort and thus
               are currently being valued in connection with possible sale transactions. For that
               reason, values are listed as unknown or undetermined.

               Solely in connection with their answer to Part 10, Question 67, the Debtors
               interpret customers broadly to include both end-users and business to business
               contact information contained in the customer agreements. As a development‐
               stage business, the Debtors have no end-users at this time and few customer
               agreements primarily with businesses and corporations. As of the Petition Date,
               the Debtors have two primary policies in place regarding personal identifiable
               information (“PII”) in addition to its continued compliance with all applicable laws
               governing personal data and information. The Debtors maintain a privacy policy
               for end-users accessing the Debtors’ website. https://www.oneweb.net/privacy-
               policy. The Debtors also have in place a global data protection policy governing



                                                12
20-22437-rdd     Doc 206      Filed 05/27/20 Entered 05/27/20 00:57:03             Main Document
                                         Pg 14 of 248



               OneWeb Global Limited and all of its subsidiaries. These policies ensure the
               Debtors’ commitment to all applicable data privacy laws governing the collection,
               storage processing and transfer of PII. The Debtors have not adopted a policy
               regarding the sale of PII nor communicated one to their customers, as the Debtors’
               business model does not include the sale of PII. Further, certain of the Debtors’
               business customer agreements contain (i) broad confidentiality covenants in favor
               of its customers that would prohibit the Debtors’ from disclosing information about
               its customers to the extent the Debtors’ have access to relevant customer
               information; and (ii) language requiring its customers and their end-users to comply
               with all applicable laws, including those related to data protection. The Debtors
               will make their global data protection policy available to parties in interest upon
               request.

      (i)      Schedule A/B, Part 11 – All Other Assets. Dollar amounts reflect historical costs
               and fair market values may be substantially different.

               Other Contingent and Unliquidated Claims or Causes of Action of Every Nature,
               including Net Operating Losses, Assets under Construction, and Deferred Tax
               Assets of the Debtor. In the ordinary course of business, the Debtors may have
               accrued, or may subsequently accrue, certain rights to counter-claims, cross-claims,
               setoffs, refunds with their customers and suppliers, or potential warranty claims
               against their suppliers. Additionally, certain of the Debtors may be party to pending
               litigation in which the Debtors have asserted, or may assert, claims as a plaintiff or
               counter-claims and/or cross-claims as a defendant. Because certain of these claims
               are unknown to the Debtors and not quantifiable as of the Petition Date, they may
               not be listed on Schedule A/B, Part 11.

2.    Specific Notes Regarding Schedule D

               Except as otherwise agreed pursuant to a stipulation or agreed order or general order
               entered by the Bankruptcy Court, the Debtors reserve their rights to dispute or
               challenge the validity, perfection, or immunity from avoidance of any lien
               purported to be granted or perfected in any specific asset to a secured creditor listed
               on Schedule D of any Debtor. Moreover, although the Debtors may have scheduled
               claims of various creditors as secured claims, the Debtors reserve all rights to
               dispute or challenge the secured nature of any such creditor’s claim or the
               characterization of the structure of any such transaction or any document or
               instrument (including, without limitation, any intercompany agreement) related to
               such creditor’s claim. Moreover, the Debtors have not included on Schedule D
               parties that may believe their Claims are secured through setoff rights or inchoate
               statutory lien rights. Although there are multiple parties that hold a portion of the
               debt included in the Debtors’ prepetition secured note facility, only the collateral
               agent has been listed for purposes of Schedule D. The amounts reflected




                                                 13
20-22437-rdd     Doc 206      Filed 05/27/20 Entered 05/27/20 00:57:03             Main Document
                                         Pg 15 of 248



               outstanding under the Debtors’ prepetition note facility reflect approximate
               amounts as of the Petition Date.

               In certain instances, a Debtor may be a co-obligor, co-mortgagor, or guarantor with
               respect to scheduled claims of other Debtors, and no claim set forth on Schedule D
               of any Debtor is intended to acknowledge claims of creditors that are otherwise
               satisfied or discharged by other entities. The descriptions provided in Schedule D
               are intended only as a summary. Reference to the applicable loan agreements and
               related documents is necessary for a complete description of the collateral and the
               nature, extent, and priority of any liens. Nothing in the Global Notes or the
               Schedules and Statements shall be deemed a modification or interpretation of the
               terms of such agreements.

               Detailed descriptions of the Debtors’ prepetition debt structure and descriptions of
               collateral relating to the debt contained on Schedule D are contained in the
               Declaration of Thomas Whayne in Support of Chapter 11 Petitions and First Day
               Motions [Docket No. 3] (the “First Day Declaration”).

3.    Specific Notes Regarding Schedule E/F

               The listing by the Debtors of any account between a Debtor and another Debtor is
               a statement of what appears in a particular Debtor’s books and records and does not
               reflect any admission or conclusion of the Debtors regarding the allowance,
               classification, characterization, validity, or priority of such account. The Debtors
               take no position in these Schedules and Statements as to whether such accounts
               would be allowed as a Claim, an Interest, or not allowed at all. The Debtors and all
               parties in interest reserve all rights with respect to such accounts. The claims of
               individual creditors for, among other things, goods, products, services, or taxes are
               listed as the amounts entered on the Debtors’ books and records and may not reflect
               credits, allowances, or other adjustments due from such creditors to the Debtors.
               The Debtors reserve all of their rights with regard to such credits, allowances, and
               other adjustments, including the right to assert claims objections and/or setoffs with
               respect to the same.

      (a)      Creditors Holding Priority Unsecured Claims. The listing of any claim on
               Schedule E/F does not constitute an admission by the Debtors that such claim or
               any portion thereof is entitled to priority treatment under section 507 of the
               Bankruptcy Code. The Debtors reserve all of their rights to dispute the amount
               and/or the priority status of any claim on any basis at any time.

               While the Debtors’ believe they have, or will resolve all of the known, prepetition
               amounts owed to the various tax and licensing agencies under the authority granted
               under the Final Order (A) Authorizing, But Not Directing, Debtors to Pay Taxes
               and Fees and (B) Authorizing and Directing Financial Institutions to Honor All
               Related Checks and Electronic Payment Requests [Docket No. 113] (the “Taxes
               Order”). Given the Debtors’ belief that they have, or will resolve, all known,
               prepetition amounts owed to the various tax and licensing agencies under the Taxes



                                                14
20-22437-rdd     Doc 206     Filed 05/27/20 Entered 05/27/20 00:57:03             Main Document
                                        Pg 16 of 248



               Order, the Debtors’ have not listed applicable historical tax and regulatory agencies
               on schedule E/F.

               Pursuant to the Final Order Authorizing, the Debtors to (A)(I) Pay Prepetition
               Wages, Salaries, and Other Compensation and Benefits, and (II) Maintain
               Employee Benefit Programs, and (B) Certain Related Relief [Docket No. 108] (the
               “Final Employee Wage Order”), the Bankruptcy Court granted the Debtors
               authority to pay or honor certain prepetition obligations for employee wages,
               salaries, and other compensation, reimbursable employee expenses, and employee
               medical and similar benefits. The Debtors have not listed on Schedule E/F any wage
               or wage-related obligations for which the Debtors have been granted authority to
               pay pursuant to the Final Employee Wage Order or other order that may be entered
               by the Bankruptcy Court. The Debtors believe that all such claims have been, or
               will be, satisfied in the ordinary course during their chapter 11 cases pursuant to
               the authority granted in the Final Employee Wage Order or other order that may be
               entered by the Bankruptcy Court.

      (b)      Creditors Holding Nonpriority Unsecured Claims. The Debtors have used their
               reasonable best efforts to list all general unsecured claims against the Debtors on
               Schedule E/F based upon the Debtors’ existing books and records.

               Schedule E/F does not include certain deferred credits, deferred charges, deferred
               liabilities, accruals, or general reserves. Such amounts are general estimates of
               liabilities and do not represent specific claims as of the Petition Date; however,
               such amounts are reflected on the Debtors’ books and records as required in
               accordance with GAAP and/or IFRS.

               Schedule E/F does not include certain reserves for potential unliquidated
               contingencies that historically were carried on the Debtors’ books as of the Petition
               Date; such reserves were for potential liabilities only and do not represent actual
               liabilities as of the Petition Date.

               The claims listed on Schedule E/F arose or were incurred on various dates. In
               certain instances, the date on which a claim arose is an open issue of fact.
               Determining the date upon which each claim in Schedule E/F was incurred or arose
               would be unduly burdensome and cost prohibitive and, therefore, the Debtors do
               not list a date for each claim listed on Schedule E/F.

               Schedule E/F contains information regarding potential and pending litigation
               involving the Debtors. In certain instances, the Debtor that is the subject of the
               litigation is unclear or undetermined. To the extent that litigation involving a
               particular Debtor has been identified, however, such information is contained in the
               Schedule for that Debtor.

               Certain claims listed on Schedule E/F may reflect prepetition amounts owing to
               counterparties to executory contracts and unexpired leases. Such prepetition
               amounts, however, may be paid in connection with the assumption, or assumption



                                                15
20-22437-rdd     Doc 206      Filed 05/27/20 Entered 05/27/20 00:57:03             Main Document
                                         Pg 17 of 248



               and assignment, of an executory contract or unexpired lease. In addition, claims
               listed on Schedule E/F do not include rejection damage claims of the counterparties
               to the executory contracts and unexpired leases that have been or may be rejected,
               to the extent such damage claims exist.

               Except in certain limited circumstances, the Debtors have not scheduled contingent
               and unliquidated liabilities related to guaranty obligations on Schedule E/F. Such
               guaranties are, instead, listed on Schedule H.

               The claims of individual creditors for, among other things, goods, services, or taxes
               listed on the Debtors’ books and records may not reflect credits or allowances due
               from such creditors. The Debtors reserve all of their rights in respect of such credits
               or allowances. The dollar amounts listed may be exclusive of contingent or
               unliquidated amounts.

4.    Specific Notes Regarding Schedule G

      (a)      Executory Contracts and Unexpired Leases. While the Debtors’ existing books,
               records, and financial systems have been relied upon to identify and schedule
               executory contracts at each of the Debtors, and although reasonable efforts have
               been made to ensure the accuracy of Schedule G, inadvertent errors, omissions, or
               over inclusions may have occurred. The Debtors do not make, and specifically
               disclaim, any representation or warranty as to the completeness or accuracy of the
               information set forth on Schedule G. The Debtors hereby reserve all of their rights
               to dispute the validity, legality, status, binding effect or enforceability of any
               contract, agreement, or lease set forth in Schedule G and to amend or supplement
               Schedule G as necessary. In most instances, except as otherwise noted, specified
               contract or lease end dates were not included. The contracts, agreements, and leases
               listed on Schedule G may have expired or may have been modified, amended, or
               supplemented from time to time by various amendments, restatements, waivers,
               estoppel certificates, letters, memoranda, and other documents, instruments, and
               agreements that may not be listed therein despite the Debtors’ use of reasonable
               efforts to identify such documents. Further, unless otherwise specified on Schedule
               G, each executory contract, unexpired lease, service order, or statement of work
               listed thereon shall include all exhibits, schedules, riders, modifications,
               declarations, amendments, supplements, attachments, restatements, or other
               agreements made directly or indirectly by any agreement, instrument, or other
               document that in any manner affects such executory contract, unexpired lease,
               service order, or statement of work without respect to whether such agreement,
               instrument or other document is listed thereon.

               As a general matter, certain of the Debtors’ executory contracts and unexpired
               leases could be categorized as a contract or a lease. In those instances, such a
               contract or lease has been designated as either a contract or a lease and is not meant
               to be wholly inclusive or descriptive of the entirety of the rights or obligations
               represented by such agreement and is not an admission by the Debtors as to whether
               the agreement is or is not a lease or contract. The Debtors reserve all rights to


                                                 16
20-22437-rdd     Doc 206      Filed 05/27/20 Entered 05/27/20 00:57:03             Main Document
                                         Pg 18 of 248



               recharacterize, reclassify, recategorize, or redesignate such agreements, including
               whether such agreements are leases or executory contracts or executory or
               unexpired as of the Petition Date.

               In some cases, the same supplier or provider appears multiple times on Schedule G.
               This multiple listing is intended to reflect distinct agreements between the
               applicable Debtor and such supplier or provider.

               In the ordinary course of business, the Debtors may have issued numerous purchase
               orders for supplies, product, and related items which, to the extent that such
               purchase orders constitute executory contracts, may not be listed individually on
               Schedule G. The Debtors believe that disclosure of all of their statements of work
               and purchase and work orders would be impracticable and unduly burdensome.
               Accordingly, statements of work and purchase and work orders may have been
               omitted from Schedule G. To the extent that goods were delivered under purchase
               orders prior to the Petition Date, vendors’ claims with respect to such delivered
               goods are included on Schedule E/F. Any inclusion or omission of statements of
               work, purchase and work orders, schedules, service orders, or addendums from
               Schedule G is not an admission by the Debtors that such statements of work,
               purchase and work orders, schedules, exhibits, service orders, or addendums are or
               are not executory contracts, whether the foregoing are a part of a larger master
               agreement or otherwise. The Debtors’ rights under Bankruptcy Code of assumption
               or rejection with respect to any such omitted or included contracts or agreements
               are not impaired by the omission or inclusion.

               Certain of the executory contracts and unexpired leases listed on Schedule G may
               contain certain renewal options, guarantees of payment, options to purchase, rights
               of first refusal, right to lease additional space, and other miscellaneous rights. Such
               rights, powers, duties, and obligations are not set forth separately on Schedule G.
               In addition, the Debtors may have entered into various other types of agreements
               in the ordinary course of their business, such as easements, rights of way,
               subordination, nondisturbance, and atonement agreements, supplemental
               agreements, deeds, amendments/letter agreements, title agreements, and
               confidentiality agreements/Non Disclosure Agreements (NDAs). Such documents
               may not be set forth in Schedule G.

               The Debtors hereby reserve all of their rights, claims, and causes of action with
               respect to the contracts and agreements listed on Schedule G, including the right to
               dispute or challenge the characterization or the structure of any transaction,
               document, or instrument related to a creditor’s claim, to dispute the validity,
               legality, status, binding effect or enforceability of any contract, agreement, or lease
               set forth in Schedule G, and to amend or supplement Schedule G as necessary.
               Inclusion of any agreement on Schedule G does not constitute an admission that
               such agreement is an executory contract or unexpired lease and the Debtors reserve
               all rights in that regard, including, without limitation, that any agreement is not
               executory, has expired pursuant to its terms, or was terminated prepetition.



                                                 17
20-22437-rdd     Doc 206      Filed 05/27/20 Entered 05/27/20 00:57:03             Main Document
                                         Pg 19 of 248



               In the ordinary course of business, the Debtors have entered into numerous
               contracts or agreements, both written and oral, regarding the provision of certain
               services on a month to month basis. Certain of the executory contracts may not have
               been memorialized and could be subject to dispute; executory agreements that are
               oral in nature have not been included in Schedule G. The fact the Debtors may not
               have listed an oral contract on Schedule G is not an admission that no such contract
               exists. To the extent such contracts or agreements constitute executory contracts,
               these contracts and agreements may not be listed individually on Schedule G. In
               addition, certain of the agreements listed on Schedule G may be in the nature of
               conditional sales agreements or secured financings. The presence of a contract or
               agreement on Schedule G does not constitute an admission that such contract or
               agreement is an executory contract or unexpired lease.

               In the ordinary course of business, the Debtors may have entered into
               confidentiality agreements which, to the extent that such confidentiality agreements
               constitute executory contracts, may not be listed individually on Schedule G.

               The Debtors generally have not included on Schedule G any insurance policies, the
               premiums for which may have been prepaid. The Debtors do not believe that
               prepaid insurance policies are executory contracts pursuant to section 365 of the
               Bankruptcy Code because no further payment or other material performance is
               required by the Debtors. Nonetheless, the Debtors recognize that in order to enjoy
               the benefits of continued coverage for certain claims under these policies, the
               Debtors may have to comply with certain non-monetary obligations, such as the
               provision of notice of claims and cooperation with insurers. In the event that the
               Debtors or the Bankruptcy Court were to ever determine that any such prepaid
               insurance policies are executory contracts, the Debtors reserve all of their rights to
               amend Schedule G to include such policies, as appropriate.

               The Debtors have not included certain contracts and leases on Schedule G that the
               Debtors believe terminated prepetition. Failure to include any such contract or lease
               is not an admission that such contract or lease terminated. Moreover, inclusion of a
               contract or lease on Schedule G is not an admission that any such agreement has
               not terminated. Omission of a contract or agreement from Schedule G does not
               constitute an admission that such omitted contract or agreement is not an executory
               contract or unexpired lease. The Debtors’ rights under the Bankruptcy Code with
               respect to any such omitted contracts or agreements are not impaired by the
               omission.

               Certain of the agreements listed on Schedule G may have been entered into by or
               on behalf of more than one of the Debtors. Additionally, the specific Debtor
               obligor(s) to certain of the agreements could not be specifically ascertained in every
               circumstance. In such cases, the Debtors have made reasonable efforts to identify
               the correct Debtors’ Schedule G on which to list the agreement and, where a
               contract party remained uncertain, such agreements may have been listed on a
               different Debtor’s Schedule G.



                                                18
20-22437-rdd     Doc 206     Filed 05/27/20 Entered 05/27/20 00:57:03             Main Document
                                        Pg 20 of 248



               Listing a contract or agreement on Schedule G does not constitute an admission
               that such contract or agreement is an executory contract or unexpired lease or that
               such contract or agreement was in effect on the Petition Date or is valid or
               enforceable. Expired contracts and leases may have also been inadvertently
               included. The Debtors hereby reserve all of their rights to dispute the validity,
               legality, status, binding effect, or enforceability of any contracts, agreements, or
               leases set forth in Schedule G and to amend or supplement such Schedule as
               necessary.

5.    Specific Notes Regarding Schedule H

      (a)      Co-Debtors. In the ordinary course of their business, the Debtors pay certain
               expenses on behalf of their subsidiaries. The Debtors may not have identified
               certain guarantees that are embedded in the Debtors’ executory contracts, unexpired
               leases, secured financings, debt instruments, and other agreements. Further, certain
               of the guarantees reflected on Schedule H may have expired or may no longer be
               enforceable. Thus, the Debtors reserve their rights to amend Schedule H to the
               extent that additional guarantees are identified or such guarantees are discovered to
               have expired or become unenforceable.

               In the ordinary course of their business, the Debtors may be involved in pending or
               threatened litigation and claims arising out of certain ordinary course of business
               transactions. These matters may involve multiple plaintiffs and defendants, some
               or all of whom may assert cross-claims and counter-claims against other parties.
               Because such claims are contingent, disputed, and/or unliquidated, such claims
               have not been set forth individually on Schedule H. However, some such claims
               may be listed elsewhere in the Schedules and Statements.

                                Specific Statements Disclosures.

1.    Question 1 – Gross Revenue. The debtors have excluded intercompany sales from gross
      revenue in response to Question 1.

2.    Questions 3, 4, and 30 – Payments to Certain Creditors. The Debtors have responded
      to Question 3 in detailed format by creditor. The response to Question 3, however, does
      not include transfers to bankruptcy professionals (which transfers appear in response to
      Part 6, Question 11).

      With respect to payments to employees listed in response to Question 3, the payments are
      aggregated by employee and include, as applicable, expense reimbursements, 2019 annual
      incentive award, 2020 retention payment, employee referral or other spot awards, WARN
      payments, and severance payments (including U.K. statutory severance payments). The
      Debtors have excluded from the payments to employees listed in response to Question 3
      certain regular compensation payments, including, but not limited to, salary and wages,
      sales incentive plan payments, and certain allowances and customary pay adjustments for
      overtime, holiday, and shift differential pay in accordance with the Debtors’ past practices.




                                                19
20-22437-rdd    Doc 206      Filed 05/27/20 Entered 05/27/20 00:57:03                Main Document
                                        Pg 21 of 248



      The Debtors have responded to Questions 4 and 30 in detailed format by insider in the
      attachment for Question 4. To the extent: (i) a person qualified as an “insider” in the year
      prior to the Petition Date, but later resigned their insider status or (ii) did not begin the year
      as an insider, but later became an insider, the Debtors have only listed in Question 4 those
      payments made while such person was defined as an insider.

3.    Question 11 – Payments Made Related to Bankruptcy. The response to Question 11
      identifies the Debtor that made a payment in respect of professionals the Debtors have
      retained or will seek to retain under section 327 and section 363 of the Bankruptcy Code.
      However, each of the Debtors’ professionals is retained by and on behalf of all the Debtors
      and it is generally not possible for the Debtors to identify with particularity the Debtor or
      Debtors for whose specific benefit any bankruptcy-related payment may have been made
      within one year prior to the Petition Date. Additional information regarding the Debtors’
      retention of professional service firms is more fully described in the individual retention
      applications, motions, and related orders. Although the Debtors have made reasonable
      efforts to distinguish between payments made for professional services related and
      unrelated to their restructuring efforts, some amounts listed in response to Question 11 may
      include payments for professional services unrelated to bankruptcy.

4.    Question 16 – Personally Identifiable Information. Solely in connection with their
      answer to Part 9, Question 16, the Debtors interpret customers broadly to include both
      end-users and business to business contact information contained in the customer
      agreements. As a development‐stage business, the Debtors have no end-users at this time
      and few customer agreements primarily with businesses and corporations. As of the
      Petition Date, the Debtors have two primary policies in place regarding personal
      identifiable information (“PII”) in addition to its continued compliance with all applicable
      laws governing personal data and information. The Debtors maintain a privacy policy for
      end-users accessing the Debtors’ website. https://www.oneweb.net/privacy-policy. The
      Debtors also have in place a global data protection policy governing OneWeb Global
      Limited and all of its subsidiaries. These policies ensure the Debtors’ commitment to all
      applicable data privacy laws governing the collection, storage processing and transfer of
      PII. The Debtors have not adopted a policy regarding the sale of PII nor communicated
      one to their customers, as the Debtors’ business model does not include the sale of
      PII. Further, certain of the Debtors’ business customer agreements contain (i) broad
      confidentiality covenants in favor of its customers that would prohibit the Debtors’ from
      disclosing information about its customers to the extent the Debtors’ have access to
      relevant customer information; and (ii) language requiring its customers and their end-users
      to comply with all applicable laws, including those related to data protection. The Debtors
      will make their global data protection policy available to parties in interest upon request.

5.    Question 17 – Employee Benefits. The Debtors provides access to a 401(k) plan for their
      United States employees and a defined contribution pension plan for their U.K. based
      employees. However, the Debtors are not the plan administrators of either plan.

6.    Question 20 – Off-Premises Storage. In response to this question, the Debtors have not
      disclosed any owned in-transit inventory or inventory located on vendor premises.
      Collection of this specific information would be time-consuming and an inefficient use of


                                                 20
20-22437-rdd    Doc 206     Filed 05/27/20 Entered 05/27/20 00:57:03              Main Document
                                       Pg 22 of 248



      estates resources. Further, such inventory is accounted for on the Debtors’ Schedules. In
      addition, the Debtors believe that these excluded items are not responsive to the intent of
      the question.

7.    Question 26 – Books, Records, and Financial Statements. The Debtors have historically
      completed audits at the consolidated WorldVu Satellites Limited level (former ultimate
      parent of the Debtors) and from 2018 at the OneWeb Global Limited level which includes
      those Debtors established at the time. All Debtors and non-Debtors are included as part of
      the consolidated audit of OneWeb Global Limited for 2019, which is to be performed by
      the same audit firm disclosed in Question 26.

      The Debtors provided financial statements in the ordinary course of business to certain
      parties for business, statutory, credit, financing and other reasons within two years prior to
      the Petition Date. Recipients have included regulatory agencies, financial institutions,
      investment banks, debtholders, and their legal and financial advisors. Financial statements
      have also been provided to other parties as requested. OneWeb Global Limited’s
      consolidated audited financial statements, as well as financial statements for all the
      Debtors’ U.K. entities, are publicly available via the United Kingdom’s Companies House.

8.    Question 28 – Current Officers, Directors, and Shareholders. The Debtors incorporate
      by reference the Voluntary Petition for Non-Individuals Filing for Bankruptcy filed by
      OneWeb Global Limited in Case No. 20-22437 (RDD) [Docket No. 1], including the list
      of equity holders filed pursuant to Bankruptcy Rule 1007(a)(3) appended thereto.

9.    Question 30 – Payments, Distributions, or Withdrawals Credited or Given to Insiders.
      Distributions by the Debtors to their directors and officers are listed on the attachment to
      Question 4. The amounts listed under Question 4 reflect the gross amounts paid to such
      directors and officers rather than the net amounts after deducting for tax withholdings.

                                *       *       *       *       *




                                               21
                20-22437-rdd                       Doc 206                 Filed 05/27/20 Entered 05/27/20 00:57:03                                                             Main Document
                                                                                      Pg 23 of 248

Debtor Name               WorldVu Development LLC
United States Bankruptcy Court for the Southern District of New York
Case number (if known):                         20-22436

                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                12/15



  Part 1:         Summary of Assets


  1. Schedule A/B: Assets - Real and Personal Property                                   (Official Form 206A/B)

    1a. Real property:
        Copy line 88 from Schedule A/B.......................................................................................................................                       $62,121,818.05



    1b. Total personal property:
        Copy line 91A fromSchedule A/B.....................................................................................................................                        $401,931,509.85



    1c. Total of all property:
        Copyline 92 from Schedule A/B.......................................................................................................................                       $464,053,327.90




  Part 2:         Summary of Liabilities




    2.    Schedule D: Creditors Who Have Claims Secured by Property             (Official Form 206D)
          Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...........................                                                  $1,733,809,254.00



    3.    Schedule E/F: Creditors Who Have Unsecured Claims                                      (Official Form 206E/F)


         3a. Total of amounts of priority unsecured claims:
             Copy the total claims from Part 1 from the line 5a of Schedule E/F.............................................................                                                   $0.00



         3b. Total amount of claims of nonpriority amount of unsecured claims:
             Copy the total amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                     +      $401,769,774.69




         4.   Total liabilities .........................................................................................................................................         $2,135,579,028.69
              Lines 2 + 3a + 3b
                20-22437-rdd             Doc 206         Filed 05/27/20 Entered 05/27/20 00:57:03                       Main Document
                                                                    Pg 24 of 248
Debtor Name            WorldVu Development LLC
United States Bankruptcy Court for the Southern District of New York
Case number (if known):                20-22436
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing
Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all
property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no
book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases         (Official Form 206G).

Be complete and accurate as possible. If more space is needed, attach a separate spreadsheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the approriate category or attach separate supporting schedules, such as a fixed asset schedule
or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor's interest,
do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Part 1:        Cash and cash equivalents




 1.      Does the debtor have any cash or cash equivalents?


            No. Go to Part 2.

            Yes. Fill in the information below.



              All cash of cash equivalents owned or controlled by the debtor                                                          Current value of
                                                                                                                                      debtor's interest
 2.      Cash on hand



 3.      Checking, savings, money market, or financial brokerage accounts
         Name of institution (bank or brokerage firm)                 Type of account                       Last 4 digits of account number

   3.1       JP Morgan Chase Bank                                      Checking                              2425                             $153,635.95


   3.2       JP Morgan Chase Bank                                      Checking                              2433                              $99,608.72


   3.3       JP Morgan Chase Bank                                      Checking                              2482                             $856,415.42


   3.4       JP Morgan Chase Bank                                      Checking                              2441                                    $0.00

   3.5       JP Morgan Chase Bank                                      Checking                              9632                                    $0.00


   3.6       JP Morgan Chase Bank                                      Checking                              2180                                    $0.00


   3.7       JP Morgan Chase Bank                                      Checking                              1059                                    $0.00

   3.8       HSBC Bank USA                                             Checking                              6680                                  $17.27


   3.9       JP Morgan Chase Bank                                      USD Credit Card                       2490                             $892,517.75




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                 Page 1
                20-22437-rdd             Doc 206             Filed 05/27/20 Entered 05/27/20 00:57:03                    Main Document
                                                                        Pg 25 of 248

Debtor WorldVu Development LLC                                                                            Case Number (if known) 20-22436


 4.      Other cash equivalents




 5.      Total of Part 1
                                                                                                                                         $2,002,195.11
         Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.


Part 2:        Deposits and prepayments




 6.      Does the debtor have any deposits or prepayments?


            No. Go to Part 3.

            Yes. Fill in the information below.



                                                                                                                                    Current value of
                                                                                                                                    debtor's interest
 7.      Deposits, including security deposits and utility deposits
         Description, including name of holder of deposit

   7.1       See Exhibit AB-7                                                                                                            $4,501,390.71


 8.      Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
         Description, including name of holder of prepayment

   8.1       See Exhibit AB-8                                                                                                            $4,920,764.26




 9.      Total of Part 2
                                                                                                                                         $9,422,154.97
         Add lines 7 through 8. Copy the total to line 81.


Part 3:        Accounts Receivable




 10. Does the debtor have any accounts receivable?


            No. Go to Part 4.

            Yes. Fill in the information below.



                                                                                                                                    Current value of
                                                                                                                                    debtor's interest
 11. Accounts receivable




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                               Page 2
              20-22437-rdd             Doc 206          Filed 05/27/20 Entered 05/27/20 00:57:03                           Main Document
                                                                   Pg 26 of 248

Debtor WorldVu Development LLC                                                                           Case Number (if known) 20-22436

     11a. 90 days old or less:                                        $0.00    -                             $0.00 =                                  $0.00
                                          face amount                               doubtful or uncollectible accounts
     11b. Over 90 days old:                                 $117,431,089.90    -                             $0.00 =                       $117,431,089.90
                                          face amount                               doubtful or uncollectible accounts



 12. Total of Part 3
                                                                                                                                           $117,431,089.90
      Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Part 4:      Investments




 13. Does the debtor own any investments?


          No. Go to Part 5.

          Yes. Fill in the information below.



                                                                                                                Valuation method         Current value of
                                                                                                                used for current value   debtor's interest
 14. Mutual funds of publicly traded stocks not included in Part 1
      Name of fund or stock:




 15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
     including any interest in an LLC, partnership, or joint venture
      Name of entity:                                             % of ownership:

   15.1   WorldVu JV Holdings LLC                                     100%                                                                     Undetermined


   15.2   OneWeb Holdings LLC                                         100%                                                                     Undetermined

   15.3   Airbus OneWeb Satellites LLC (Joint Venture)                50%                                                                      Undetermined


 16. Government bonds, corporate bonds, and other negotiable and non-negotiable
     instruments not included in Part 1
      Describe:




 17. Total of Part 4
      Add lines 14 through 16. Copy the total to line 83.                                                                                      Undetermined


Part 5:      Inventory, excluding agricultural assets




 18. Does the debtor own any inventory (excluding agricultual assets)?




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                       Page 3
              20-22437-rdd           Doc 206         Filed 05/27/20 Entered 05/27/20 00:57:03                      Main Document
                                                                Pg 27 of 248

Debtor WorldVu Development LLC                                                                   Case Number (if known) 20-22436


        No. Go to Part 6.

        Yes. Fill in the information below.



         General description                   Date of the last      Net book value of                 Valuation method         Current value of
                                               physical inventory    debtor's interest                 used for current value   debtor's interest
19. Raw Materials




20. Work in progress




21. Finished goods, including goods held for resale




22. Other inventory or supplies




23. Total of Part 5
    Add lines 19 through 22. Copy the total to line 84.




24. Is any of the property listed in Part 5 perishable?


        No.

        Yes.




25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?


        No.

        Yes.       Book Value $                           Valuation Method                       Current Value $



26. Has any of the property listed in Part 5 been appraised by a professional within the last year?


        No.

        Yes.




 Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 4
                20-22437-rdd           Doc 206          Filed 05/27/20 Entered 05/27/20 00:57:03                     Main Document
                                                                   Pg 28 of 248

Debtor WorldVu Development LLC                                                                       Case Number (if known) 20-22436




Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)




 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?


          No. Go to Part 7.

          Yes. Fill in the information below.



           General description                                         Net book value of                   Valution method used   Current value of
                                                                       debtor's interest                   for current value      debtor's interest
 28. Crops - either planted of harvested




 29. Farm animals
      Examples: Livestock, poultry, farm-raised fish




 30. Farm machinery and equipment
      (Other than titled motor vehicles)




 31. Farm and fishing supplies, chemicals, and feed




 32. Other farming and fishing-related property not already listed in Part 6




 33. Total of Part 6
      Add lines 28 through 32. Copy the total to line 85.




 34. Is the debtor a member of an agricultural cooperative?


          No.

          Yes.




   Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                              Page 5
                20-22437-rdd           Doc 206      Filed 05/27/20 Entered 05/27/20 00:57:03                        Main Document
                                                               Pg 29 of 248

Debtor WorldVu Development LLC                                                                    Case Number (if known) 20-22436


      Is any of the debtor's property stored at the cooperative?


          No.

          Yes.




 35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?


          No.

          Yes.       Book Value $                       Valuation Method                          Current Value $



 36. Is a depreciation schedule available for any of the property listed in Part 6?


          No.

          Yes.




 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?


          No.

          Yes.



Part 7:      Office furniture, fixtures, and equipment; and collectibles




 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?


          No. Go to Part 8.

          Yes. Fill in the information below.



           General description                                      Net book value of                  Valuation method         Current value of
                                                                    debtor's interest                  used for current value   debtor's interest
 39. Office furniture



   39.1   Tysons office misc furniture                             $5,208.33                            Net Book Value                   $5,208.33

   39.2   2 x Dell Mobile Workstations for Graham Dodson and Armen
                                                                 $2,001.33                              Net Book Value                   $2,001.33
          Miskarov


   39.3   Furniture - 7th floor                                    $62,198.24                           Net Book Value                  $62,198.24




   Official Form 206A/B                            Schedule A/B: Assets - Real and Personal Property                                Page 6
                20-22437-rdd            Doc 206        Filed 05/27/20 Entered 05/27/20 00:57:03                               Main Document
                                                                  Pg 30 of 248

Debtor WorldVu Development LLC                                                                             Case Number (if known) 20-22436


   39.4   Furniture - 5th floor                                        $130,104.10                                 Net Book Value                    $130,104.10


   39.5   Furniture - 4th floor                                        $117,743.41                                 Net Book Value                    $117,743.41


   39.6   Furniture - 4th & 5th floor                                  $87,417.55                                  Net Book Value                        $87,417.55


   39.7   Desk, File Drawer Office Chairs                              $18,712.60                                  Net Book Value                        $18,712.60

   39.8   Huddle Room Tables and Chairs                                $5,980.44                                   Net Book Value                         $5,980.44


   39.9   2- Inspirit Swivel Lounge Chair                              $4,567.40                                   Net Book Value                         $4,567.40


 40. Office fixtures




 41. Office equipment, including all computer equipment and communication systems equipment and software



   41.1   See Exhibit AB-41                                                                                                                        $1,839,139.45


 42. Collectibles
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or
      baseball card collections; other collections, memorabilia, or collectibles




 43. Total of Part 7.
                                                                                                                                                   $2,273,072.85
      Add lines 39 through 42. Copy the total to line 86.




 44. Is a depreciation schedule available for any of the property listed in Part 7?


          No.

          Yes.




 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?


          No.

          Yes.



Part 8:     Machinery, equipment, and vehicles




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                          Page 7
                20-22437-rdd           Doc 206         Filed 05/27/20 Entered 05/27/20 00:57:03                           Main Document
                                                                  Pg 31 of 248

Debtor WorldVu Development LLC                                                                            Case Number (if known) 20-22436


 46. Does the debtor own or lease any machinery, equipment, or vehicles?


          No. Go to Part 9.

          Yes. Fill in the information below.



           General description                                         Net book value of                       Valuation method         Current value of
                                                                       debtor's interest                       used for current value   debtor's interest
 47. Automobiles, vans, trucks, motorcycles, trailers, or titled farm vehicles



   47.1   Vehicle                                                                               $175,845.75     Net Book Value                 $175,845.75


 48. Watercraft, trailers, motors, and related accessories
      Examples: Boats, trailers, motors, floating homes, personal watercraft, fishing vessels




 49. Aircraft and accessories




 50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)




 51. Total of Part 8.
                                                                                                                                               $175,845.75
      Add lines 47 through 50. Copy the total to line 87.




 52. Is a depreciation schedule available for any of the property listed in Part 8?


          No.

          Yes.




 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?


          No.

          Yes.



Part 9:      Real property




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                      Page 8
                 20-22437-rdd           Doc 206        Filed 05/27/20 Entered 05/27/20 00:57:03                             Main Document
                                                                  Pg 32 of 248

Debtor WorldVu Development LLC                                                                           Case Number (if known) 20-22436




 54. Does the debtor own or lease any real property?


           No. Go to Part 10.

           Yes. Fill in the information below.




 55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


      Description and location of property                Nature and extent of    Net book value of debtor's Valuation method       Current value of
                                                          debtor's interest in    interest                   used for current value debtor's interest
                                                          property
   55.1    See Exhibit AB-55                                                                                                                 $62,121,818.05




 56. Total of Part 9.
                                                                                                                                            $62,121,818.05
      Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.




 57. Is a depreciation schedule available for any of the property listed in Part 9?


           No.

           Yes.




 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?


           No.

           Yes.



Part 10:      Intangibles and intellectual property




 59. Does the debtor have any interests in intangibles or intellectual property?


           No. Go to Part 11.

           Yes. Fill in the information below.



            General description                                        Net book value of                        Valuation method         Current value of
                                                                       debtor's interest                        used for current value   debtor's interest




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                      Page 9
            20-22437-rdd             Doc 206          Filed 05/27/20 Entered 05/27/20 00:57:03                   Main Document
                                                                 Pg 33 of 248

Debtor WorldVu Development LLC                                                                    Case Number (if known) 20-22436


60. Patents, copyrights, trademarks, or trade secrets



 60.1   Copyrights in various technical, commercial, and             Undetermined                                                   Undetermined
        operational works, including without limitation, software,
        specifications, requirements, interfaces, and designs


 60.2   Technical, commercial, and operational trade secrets     Undetermined                                                       Undetermined
        relating to OneWeb’s satellite telecommunications business


61. Internet domain names and websites



 61.1   www.oneweb.net                                               Undetermined                                                   Undetermined

 61.2   www.oneweb.world                                             Undetermined                                                   Undetermined


 61.3   oneweb.systems                                               Undetermined                                                   Undetermined


 61.4   oneweb.build                                                 Undetermined                                                   Undetermined


 61.5   oneweb.qa                                                    Undetermined                                                   Undetermined

 61.6   responsible.space                                            Undetermined                                                   Undetermined


62. Licenses, franchises, and royalties



 62.1   Corporate Software                                           Undetermined                                                   Undetermined

 62.2   Licenses from project vendors authorizing use                Undetermined                                                   Undetermined
        of various intellectual property rights for purposes of
        OneWeb’s satellite telecommunications business.


 62.3   Governmental authorizations, approvals or permissions      Undetermined                                                     Undetermined
        relating to operation of non-geosynchronous satellites and
        gateway earth stations for telecommunications


63. Customer lists, mailing lists, or other compilations



        Debtor may possess certain customer and vendor lists


64. Other intangibles, or intellectual property




65. Goodwill




66. Total of Part 10.                                                                                                               Undetermined
    Add lines 60 through 65. Copy the total to line 89.




 Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                          Page 10
                 20-22437-rdd           Doc 206           Filed 05/27/20 Entered 05/27/20 00:57:03                           Main Document
                                                                     Pg 34 of 248

Debtor WorldVu Development LLC                                                                            Case Number (if known) 20-22436




 67. Do your lists or records include personally identifiable information of customers?


           No.                     See Global Notes
           Yes.




 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?


           No.

           Yes.




 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?


           No.

           Yes.



Part 11:      All other assets




 70. Does the debtor own any other assets that have not yet been reported on this form?


           No. Go to Part 12.

           Yes. Fill in the information below.



                                                                                                                                    Current value of
                                                                                                                                    debtor's interest
 71. Notes receivable
      Description (include name of obligor)

                                                                                      -                                  =

                                                                 Total face amount        Doubtful or uncollectible amount
 72. Tax refunds and unused net operating losses (NOLs)
      Description (for example, federal, state, local)

   72.1    Unused NOLs - Federal                                                                                  2019                  $44,162,293.00


   72.2    Unused NOLs - States (US)                                                                              2014                      $271,425.00




   Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                              Page 11
            20-22437-rdd           Doc 206          Filed 05/27/20 Entered 05/27/20 00:57:03                    Main Document
                                                               Pg 35 of 248

Debtor WorldVu Development LLC                                                                   Case Number (if known) 20-22436


 72.3   Unused NOLs - States (US)                                                                      2019                    $1,187,471.00


73. Interests in insurance policies or annuities




74. Causes of action against third parties (whether or not a lawsuit has
    been filed)




     Nature of claim
     Amount Requested
75. Other contingent and unliquidated claims or causes of action of every
    nature, including counterclaims of the debtor and rights to set off
    claims




     Nature of claim
     Amount Requested
76. Trusts, equitable or future interests in property




77. Other property of any kind not already listed
    Examples: Season tickets, country club membership

 77.1   BSS/OSS, ERP and Office Buildout                                                                                      $13,362,880.31


 77.2   Communication Systems                                                                                                 $31,866,028.71


 77.3   Ground Systems                                                                                                       $115,951,381.76

 77.4   Launch Systems                                                                                                         $2,314,928.06


 77.5   Network & Fleet Ops(FMS)                                                                                              $19,875,381.39


 77.6   Satellite Systems                                                                                                      $9,974,575.38


 77.7   Systems Engineering                                                                                                    $1,233,026.24

 77.8   User Terminals                                                                                                        $13,111,255.99


 77.9   ST-Contract Costs                                                                                                     $16,000,000.00


 77.10 LT-Contract Costs                                                                                                           $884,837.00

 77.11 Airbus Defense and Space, Inc. - Prime Contract # N66001-                                                                    $92,715.20
       19-C-4013, Req: PR19-0243




 Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                          Page 12
              20-22437-rdd          Doc 206         Filed 05/27/20 Entered 05/27/20 00:57:03                    Main Document
                                                               Pg 36 of 248

Debtor WorldVu Development LLC                                                                   Case Number (if known) 20-22436


 77.12 Airbus Defense and Space, Inc. - Prime Contract #                                                                            $26,640.00
       HR0011119C0003, Req# PR18-0462


 77.13 Access Rights to Talkeetna Dataport                                                                                          $25,000.00


 77.14 Universite du Luxembourg -SES Workshop                                                                                         $492.47

 77.15 Paycom Payroll, LLC                                                                                                            $293.89


 77.16 Net deferred tax asset                                                                                                      $212,900.87


 77.17 Expense Paid on Behalf of WorldVu Satellites Limited                                                                         $73,625.00




78. Total of Part 11.
                                                                                                                             $270,627,151.27
    Add lines 71 through 77. Copy the total to line 90.




79. Has any of the property listed in Part 11 been appraised by a professional within the last year?


        No.

        Yes.




 Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                          Page 13
             20-22437-rdd              Doc 206            Filed 05/27/20 Entered 05/27/20 00:57:03                                                        Main Document
                                                                     Pg 37 of 248

Debtor WorldVu Development LLC                                                                                                  Case Number (if known) 20-22436

Part 12:    Summary

           Type of property                                                                        Current value of                                        Current value of
                                                                                                   personal property                                       real property


   80. Cash, cash equivalents, and financial assets.              Copy line 5, Part 1.                       $2,002,195.11


   81. Deposits and prepayments.          Copy line 9, Part 2.                                               $9,422,154.97


   82. Accounts receivable.       Copy line 12, Part 3.                                                   $117,431,089.90


   83. Investments. Copy line 17, Part 4.


   84. Inventory. Copy line 23, Part 5.


   85. Farming and fishing-related assets.         Copy line 33, Part 6.



   86. Office furniture, fixtures, and equipment; and collectibles.                                          $2,273,072.85
       Copy line 43, Part 7.


   87. Machinery, equipment, and vehicles.             Copy line 51, Part 8.                                    $175,845.75


   88. Real Property.      Copy line 56, Part 9.                                                                                                                    $62,121,818.05



   89. Intangibles and intellectual property.          Copy line 66, Part 10.


   90. All other assets.      Copy line 78, Part 11.                                                      $270,627,151.27



   91. Total. Add lines 80 through 90 for each column.                                    91a.              $401,931,509.85              + 91b.                     $62,121,818.05



   92. Total of all property on Schedule A/B.          Lines 91a + 91b = 92..............................................................................................    $464,053,327.90




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                                                     Page 14
20-22437-rdd   Doc 206   Filed 05/27/20 Entered 05/27/20 00:57:03   Main Document
                                    Pg 38 of 248




         SCHEDULES OF ASSETS AND LIABILITIES


                     EXHIBIT FOR SCHEDULE AB

                           PART 2, QUESTION 7

        DEPOSITS, INCLUDING SECURITY DEPOSITS AND
                     UTILITY DEPOSITS
           20-22437-rdd         Doc 206       Filed 05/27/20 Entered 05/27/20 00:57:03                    Main Document
                                                         Pg 39 of 248
WorldVu Development LLC
Case No. 20-22436
Schedule A/B: Part 2, Question 7 - Deposits, including security deposits and utility deposits

                                                                                                               Current Value of
          Name of Holder of the Prepayment                        Description of the Prepayment                Debtor's Interest
   Mt View                                       Security Deposit for Mt View Office                                     $16,065.00
   Velocity Global, LLC                          Deposit for Velocity Global, LLC PEO                                    $27,500.00
   Velocity Global, LLC                          Deposit for Velocity Global, LLC PEO                                    $17,311.86
   Velocity Global, LLC                          Deposit for Velocity Global, LLC PEO                                    $25,432.67
   Velocity Global, LLC                          Deposit for Velocity Global, LLC PEO                                    $24,654.55
   Velocity Global, LLC                          Deposit for Velocity Global, LLC PEO                                    $14,341.38
   Velocity Global, LLC                          Deposit for Velocity Global, LLC PEO                                    $25,081.85
   Riverview Tower LLC                           Riverview Tower LLC - Security Deposit & CAM                            $14,074.33
   Velocity Global, LLC                          Deposit for Velocity Global, LLC PEO                                    $16,039.30
   Boro Station Tower 3, LLC                     Security Deposit                                                      $263,391.33
   Science Applications International Corp.      Security Deposit                                                      $193,347.00
   Velocity Global, LLC                          Deposit for Velocity Global, LLC PEO                                    $15,047.67
   Kross Associates                              Retainer - KYC Review                                                   $10,000.00
   Velocity Global, LLC                          Deposit for Velocity Global, LLC PEO                                     $8,876.86
   Velocity Global, LLC                          Deposit for Velocity Global, LLC PEO                                     $1,500.00
   Velocity Global, LLC                          Deposit for Velocity Global, LLC PEO                                       $157.12
   Velocity Global, LLC                          Deposit for Velocity Global, LLC PEO                                        $10.50
   Corporate Traveler Philadelphia               RCLS Credit Deposit                                                   $125,000.00
   Velocity Global, LLC                          Deposit for Velocity Global, LLC PEO                                     $7,968.87
   Boro Station Tower 3, LLC                     New Lease Security Deposit                                          $2,258,072.67
   SAIC                                          Security Deposit for 2nd Floor                                          $45,000.00
   International ProInsurance Services, LLC      Collateral on surety bond                                             $167,500.00
   International ProInsurance Services, LLC      FCC Bond renewal collateral                                           $165,000.00
   International ProInsurance Services, LLC      FCC License Bond Renewal 2019                                         $167,500.00
   JP Morgan                                     Additional collateral provided for surety bond                        $262,500.00
   JP Morgan                                     To set up corporate cards                                             $100,000.00
   JP Morgan                                     Additional collateral provided to increase credit line                  $52,500.00
   JP Morgan                                     Additional collateral provided to increase credit line                $110,517.75
   JP Morgan                                     Additional collateral provided to increase credit line                  $50,000.00
   JP Morgan                                     Additional collateral provided to increase credit line                   $2,000.00
   JP Morgan                                     Additional collateral provided to increase credit line                  $52,500.00
   JP Morgan                                     Additional collateral provided to increase credit line                $131,250.00
   JP Morgan                                     Additional collateral provided to increase credit line                $131,250.00
   Total:                                                                                                            $4,501,390.71




                                                               Page 1 of 1
20-22437-rdd   Doc 206   Filed 05/27/20 Entered 05/27/20 00:57:03   Main Document
                                    Pg 40 of 248




         SCHEDULES OF ASSETS AND LIABILITIES


                     EXHIBIT FOR SCHEDULE AB

                           PART 2, QUESTION 8

      PREPAYMENTS, INCLUDING PREPAYMENTS ON
   EXECUTORY CONTRACTS, LEASES, INSURANCE, TAXES,
                     AND RENT
               20-22437-rdd               Doc 206        Filed 05/27/20 Entered 05/27/20 00:57:03              Main Document
                                                                    Pg 41 of 248
WorldVu Development LLC
Case No. 20-22436
Schedule A/B: Part 2, Question 8 - Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent



                      Name of Holder of the Prepayment                        Description of the Prepayment   Current Value of Debtor's Interest
   Accuity, Inc.                                              Prepaid Software License                                                $30,470.75
   Adobe Systems Incorporated                                 Prepaid Software License                                                $22,057.63
   Agiloft                                                    Prepaid Software License                                                  $4,391.42
   Aha! Labs Inc                                              Prepaid Software License                                                $47,610.94
   Analytical Graphics, Inc.                                  Prepaid Software License                                              $312,765.97
   Ansys Inc.                                                 Prepaid Software License                                                $13,642.19
   Apttus Corporation                                         Prepaid Software License                                                $83,051.29
   Baselines Incorporated                                     Prepaid Software License                                                  $7,876.04
   CDW Direct                                                 Prepaid Software License                                                $45,991.05
   CDW Direct                                                 Prepaid Long Term                                                       $37,426.05
   Cullimore and Ring Technologies, Inc                       Prepaid Software License                                                $33,827.73
   Cullimore and Ring Technologies, Inc                       Prepaid Long Term                                                         $9,061.47
   Darktrace Limited                                          Prepaid Software License                                                $17,164.43
   Darktrace Limited                                          Prepaid Long Term                                                         $5,290.94
   Darktrace Limited                                          Prepaid Long Term                                                         $3,051.91
   Datachoice Solutions Ltd (Geckboard)                       Prepaid Software License                                                  $4,805.07
   Descartes Visual Compliance (USA) LLC                      Prepaid Software License                                                  $1,941.10
   Docker, Inc.                                               Prepaid Software License                                                $12,641.58
   DocuSign                                                   Prepaid Software License                                                $20,064.99
   Elasticsearch, Inc.                                        Prepaid Software License                                                $31,354.52
   Emergent LLC                                               Prepaid Software License                                              $902,758.11
   Emergent LLC                                               Prepaid Long Term                                                       $17,512.77
   EPLUS Technology, Inc.                                     Prepaid Software License                                                $39,128.32
   EPLUS Technology, Inc.                                     Prepaid Long Term                                                       $59,174.89
   Greenhouse Software                                        Prepaid Software License                                                      $0.47
   GVG-HQ                                                     Prepaid Other                                                           $18,834.00
   Hagerman & Company , Inc.                                  Prepaid Software License                                                $23,355.34
   Hagerman & Company , Inc.                                  Prepaid Long Term                                                       $31,161.78
   Harness                                                    Prepaid Other                                                           $19,489.32
   Hawk Ridge Systems                                         Prepaid Software License                                                $22,800.99
   Intelsat Corporation                                       Prepaid Rent                                                            $22,522.78
   JFrog, Inc.                                                Prepaid Software License                                                  $5,729.51
   LeaseQuery LLC                                             Prepaid Software License                                                $13,781.10
   MathWorks Inc                                              Prepaid Software License                                                $25,058.75
   MSR Customs Corporation                                    Net Prepaid Software License                                                $817.84
   MuleSoft                                                   Prepaid Software License                                              $134,223.93
   Nagios Enterprises, LLC                                    Prepaid Software License                                                $10,983.60
   NAVEX Global, Inc.                                         Prepaid Software License                                                  $2,670.85
   Oracle America, Inc                                        Prepaid Software License                                                    $920.55
   Organization of American States                            Prepaid Other                                                             $4,520.55
   Primetrica, Inc./TeleGeography Research                    Prepaid Software License                                                  $8,284.93
   ProCo Insurance Services                                   Prepaid Insurance                                                         $1,746.41
   Qualcomm Technologies Inc.                                 Prepaid Software License                                                $25,173.97
   Quantum Workplace                                          Prepaid Software License                                                $18,082.19
   Rand Worldwide Subsidiary, Inc. dba Imagi                  Prepaid Software License                                                $59,803.40
   Real Time Logic, Inc.                                      Prepaid Software License                                                $15,000.00
   Real Time Logic, Inc.                                      Prepaid Long Term                                                       $91,250.00
   RealtimeBoard Inc. dba Miro                                Prepaid Software License                                                $11,170.96
   Realty Equity Enterprise Services, LLC                     Prepaid Rent                                                              $9,433.77
   Redapt, Inc.                                               Prepaid Software License                                              $135,354.71
   Redapt, Inc.                                               Prepaid Other                                                           $15,730.27
   Redapt, Inc.                                               Prepaid Other                                                           $11,271.86
   Redapt, Inc.                                               Prepaid Other                                                           $42,671.28
   Redapt, Inc.                                               Prepaid Long Term                                                     $211,955.60
   Riverview Tower LLC                                        Prepaid Rent                                                            $17,890.37
   Riverview Tower LLC                                        Prepaid Long Term                                                       $15,059.93
   SAIC                                                       Prepaid Rent                                                          $193,763.00
   SAIC                                                       Prepaid Long Term                                                     $263,391.33
   Salesforce.com Inc                                         Prepaid Software License                                                $92,403.73
   SCISYS UK Limited                                          Prepaid Software License                                                  $6,041.10
   Seamless Alliance Inc.                                     Prepaid Other                                                           $75,342.47
   ServiceNow                                                 Prepaid Software License                                              $155,203.62
   SIA - Satellite Industry Assoc.                            Prepaid Software License                                                $15,445.21
   Skyline Communications                                     Prepaid Software License                                                  $9,121.77
   SmartSheet                                                 Prepaid Software License                                                    $764.11


                                                                          Page 1 of 2
               20-22437-rdd             Doc 206        Filed 05/27/20 Entered 05/27/20 00:57:03             Main Document
                                                                  Pg 42 of 248
WorldVu Development LLC
Case No. 20-22436
Schedule A/B: Part 2, Question 8 - Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent



                    Name of Holder of the Prepayment                       Description of the Prepayment   Current Value of Debtor's Interest
   Space Foundation                                         Prepaid Other                                                          $11,301.37
   Splunk, Inc.                                             Prepaid Software License                                               $13,561.64
   Tableau International, U.C.                              Prepaid Software License                                               $10,176.99
   Telecom, Media and Finance Associates Inc                Prepaid Software License                                                 $3,353.42
   Trendkite, Inc.                                          Prepaid Software License                                                 $9,013.23
   Udemy                                                    Prepaid Long Term                                                          $187.39
   Udemy, Inc.                                              Prepaid Software License                                                 $4,885.44
   United States Telecom Training Institute                 Prepaid Other                                                          $35,000.00
   Wickr Inc.                                               Prepaid Software License                                                 $4,793.42
   Willis Tower North East                                  Prepaid Long Term                                                    $448,312.00
   Willis Towers Watson                                     Prepaid Insurance                                                    $754,515.50
   Workiva Inc.                                             Prepaid Software License                                               $24,375.34
   Total:                                                                                                                       $4,920,764.26




                                                                        Page 2 of 2
20-22437-rdd   Doc 206   Filed 05/27/20 Entered 05/27/20 00:57:03   Main Document
                                    Pg 43 of 248




         SCHEDULES OF ASSETS AND LIABILITIES


                     EXHIBIT FOR SCHEDULE AB

                           PART 7, QUESTION 41

        OFFICE EQUIPMENT, INCLUDING ALL COMPUTER
         EQUIPMENT AND COMMUNICATION SYSTEMS
                 EQUIPMENT AND SOFTWARE
                              20-22437-rdd       Doc 206      Filed 05/27/20 Entered 05/27/20 00:57:03          Main Document
                                                                         Pg 44 of 248

WorldVu Development LLC
Case No. 20-22436
Schedule AB-41: Office equipment, including all computer equipment and communication systems equipment and software

     General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                             Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
   Computer Equipment - 3 Qty: PowerEdge R440 Server                                             $1,333.64       Net Book Value                   $1,333.64
   Computer Equipment - 3 Qty: PowerEdge R740XD Server                                           $3,604.82       Net Book Value                   $3,604.82
   Computer Equipment - 3 Qty: PowerEdge R740XD Server                                           $9,056.00       Net Book Value                   $9,056.00
   Computer Equipment - 6 Qty: Dell 1.6TB, NVMe, Mixed Use Express Flash
   HHHL Cards AIC                                                                               $1,152.10       Net Book Value                   $1,152.10
   Computer Equipment - 6 Qty: PowerEdge R640 Server                                            $6,114.00       Net Book Value                   $6,114.00
   Computer Equipment - 8 Qty: PowerEdge R640 Server                                           $12,915.00       Net Book Value                  $12,915.00
   Computer Equipment - Apple Online Store 1X MacBook Pro                                       $1,046.70       Net Book Value                   $1,046.70
   Computer Equipment - Arista 7020RA Switch                                                   $24,331.13       Net Book Value                  $24,331.13
   Computer Equipment - Arista 7160 High Capacity Switch                                       $32,944.88       Net Book Value                  $32,944.88

   Computer Equipment - Big-IP& Viprion SFP+ 10G Base - SRCPNT Transceiver                      $1,698.13       Net Book Value                   $1,698.13

   Computer Equipment    - Black QS1 Encrypted Case for iPhone 8 (6@2700.00)                   $14,175.00       Net Book Value                  $14,175.00
   Computer Equipment    - Canon Image Program TM-300 36                                        $2,738.42       Net Book Value                   $2,738.42
   Computer Equipment    - Dell CTO 7920 8268 1/4 W10P                                         $18,380.78       Net Book Value                  $18,380.78
   Computer Equipment    - Dell Poweredge Server - (2@5504.83)                                  $8,715.98       Net Book Value                   $8,715.98

   Computer Equipment - Dell Precision 3430 Workstation for CGS Team                            $4,836.91       Net Book Value                   $4,836.91

   Computer Equipment    - Dell Precision Tower 3620 for Engineer Server                          $253.03       Net Book Value                     $253.03
   Computer Equipment    - Dell R440                                                           $10,249.25       Net Book Value                  $10,249.25
   Computer Equipment    - Dell R440                                                           $37,246.00       Net Book Value                  $37,246.00
   Computer Equipment    - Dell R440; Xeon Silver 4110 (2@4534.2) and support
   and freight                                                                                  $5,877.67       Net Book Value                  $5,877.67
   Computer Equipment    - Dell R640XL                                                        $366,267.15       Net Book Value                $366,267.15
   Computer Equipment    - Dell R640xl Win16-39 M Pro                                           $2,524.71       Net Book Value                  $2,524.71
   Computer Equipment    - Dell R640xl- Xeon Siler 4110                                         $9,416.00       Net Book Value                  $9,416.00
   Computer Equipment    - Dell R640xl; 2xXeon Gold5115(4@8231.4)                              $19,206.60       Net Book Value                 $19,206.60
   Computer Equipment    - Dell R640xl; 2xXeon Gold5120((2@14,218.44)                          $16,588.18       Net Book Value                 $16,588.18

   Computer Equipment    - Dell R640xl;TPM2;2xXeon Gold 6148 (6@13393.80)                      $46,878.30       Net Book Value                 $46,878.30
   Computer Equipment    - Dell R640xl-2xXeon Gold 6154(3@24,280.04)                           $42,490.07       Net Book Value                 $42,490.07
   Computer Equipment    - Dell R640xl-2xXeon Win16-39 M Basic                                 $11,426.77       Net Book Value                 $11,426.77
   Computer Equipment    - Dell R640xxd XL; TPM2 Xeion Gold 6148                              $250,752.96       Net Book Value                $250,752.96
   Computer Equipment    - Dell R6515                                                           $5,085.00       Net Book Value                  $5,085.00

   Computer Equipment - Dell R740xd XL;2xXeon Gold 6140 (3@24235.20)                           $42,411.60       Net Book Value                  $42,411.60
   Net Computer Equipment - Dell R740xd; 2xXeon Gold 6240; 12x16GB; Dell
   R640xl; 2Xeon Gold 6254, 12x16GB; Dell R640xl; 2xXeon Gold 6248; 12x32GB
   and freight                                                                                $636,571.56       Net Book Value                $636,571.56
   Computer Equipment - Dell R740xl; Xeon Silver 4110, 2x16GB; 3x4TB; H740P;
   57800DP; x710 QP; idrac9Ex; 39M Pro                                                          $2,870.00       Net Book Value                   $2,870.00
   Computer Equipment - Dell Server for SysOps in VA COLO                                         $537.84       Net Book Value                     $537.84

   Computer Equipment    - Dell640xl; TPM2; Xeon Gold 3106; 6x8GB; 2x2.4TB                      $3,938.19       Net Book Value                   $3,938.19
   Computer Equipment    - LVO P53 I7-9850H W10P- serial No: PF1DX5BJ                           $2,247.43       Net Book Value                   $2,247.43
   Computer Equipment    - Multiple Cisco Products                                             $11,107.62       Net Book Value                  $11,107.62
   Computer Equipment    - Opengear 48 RJ45 SER Port Dual ENET                                  $2,156.61       Net Book Value                   $2,156.61
   Computer Equipment    - Opengear Console SRV 48PT                                            $2,460.97       Net Book Value                   $2,460.97

   Computer Equipment    - Palo Alto Networks Qty 2of 2 for $ 34,375.00                         $8,593.82       Net Book Value                   $8,593.82
   Computer Equipment    - Power Edge R640 Server                                              $51,571.08       Net Book Value                  $51,571.08
   Computer Equipment    - PowerEdge R640 Server                                                $8,162.18       Net Book Value                   $8,162.18
   Computer Equipment    - PowerEdge R640 Server for SysOps                                     $3,250.60       Net Book Value                   $3,250.60
   Computer Equipment    - Sonicwall PO-001435                                                  $2,816.07       Net Book Value                   $2,816.07
   Computer Equipment    - Spectrum PO-00143 KT-E4407B/26                                       $6,706.88       Net Book Value                   $6,706.88
   Computer Equipment    - VxRail E560F                                                        $86,431.83       Net Book Value                  $86,431.83

                                                                             Page 1 of 2
                              20-22437-rdd       Doc 206      Filed 05/27/20 Entered 05/27/20 00:57:03       Main Document
                                                                         Pg 45 of 248

WorldVu Development LLC
Case No. 20-22436
Schedule AB-41: Office equipment, including all computer equipment and communication systems equipment and software

     General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of   Valuation Method Used for   Current Value of
                             Equipment, Collectibles)                                Debtor's Interest         Current Value         Debtor's Interest
   Total:                                                                                                                                 $1,839,139.44




                                                                             Page 2 of 2
20-22437-rdd   Doc 206   Filed 05/27/20 Entered 05/27/20 00:57:03   Main Document
                                    Pg 46 of 248




         SCHEDULES OF ASSETS AND LIABILITIES


                     EXHIBIT FOR SCHEDULE AB

                           PART 9, QUESTION 55

     ANY BUILDING, OTHER IMPROVED REAL ESTATE, OR
     LAND WHICH THE DEBTOR OWNS OR IN WHICH THE
                DEBTOR HAS AN INTEREST
                            20-22437-rdd      Doc 206     Filed 05/27/20 Entered 05/27/20 00:57:03       Main Document
                                                                     Pg 47 of 248

WorldVu Development LLC
Case No. 20-22436
Schedule AB Question 55: Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

                    Description and Location of Property                 Location       Net Book Value   Valuation Method     Current Value
   Building - 1785 Greensboro Sta Plz Tower 3                        Mclean, VA              N/A          Net Book Value        $16,816,107.97
   Building - 1785 Greensboro Sta Plz Tower 3                        Mclean, VA              N/A          Net Book Value        $10,479,581.65
   Building - 2570 W El Camino Real Mtn View A                       Mountain View,CA        N/A          Net Book Value            $16,527.51
   Building - 7900 Tyson's One Pl                                    Mclean, VA              N/A          Net Book Value           $528,781.48
   Building - Equnix - Ashburn, 44470 Chilum Pl                      Ashburn, VA             N/A          Net Book Value           $980,352.53
   Building - Equnix - LA, 600 W 7th St                              Los Angeles, CA         N/A          Net Book Value           $358,212.61
   Building - Equnix - Miami, 50 NE 9th St                           Miami, FL               N/A          Net Book Value           $372,244.64
   Building - Equnix - Seattle, One Lagoon Dr                        Redwood City, CA        N/A          Net Book Value           $322,786.54
   Building - Riverview Tower Office, 6525 Third St                  Rockledge, FL           N/A          Net Book Value           $336,063.04
   Land - SNP 10 - CA- 7676 Pine Grove Rd                            Santa Paula, CA         N/A          Net Book Value         $4,385,007.56
   Land - SNP 8 - CT, 2120 Riv Rd                                    Southbury, CT           N/A          Net Book Value         $3,708,773.88
   Land - SNP 6 - Alaska, 21518 S Comsat Rd                          Talkeetna, AK           N/A          Net Book Value         $2,260,089.03
   Land - SNP 7 - Florida, XDXUS01 - Teleport                        Clewiston, FL           N/A          Net Book Value         $1,955,939.93
   Land - SNP 41 - Hawaii, S PT Ground STA                           Kailua, HI              N/A          Net Book Value         $5,823,030.60
   Other - Inuvik, Canada (CSGSI Hosting)                            Inuvik, Canada          N/A          Net Book Value         $2,212,527.31
   Other - (CSGSI Hosting) -SVALSAT Plataberget, 9170 Longyearbyed   Svalbard, Norway        N/A          Net Book Value         $2,546,818.77
   Antennas -SVALSAT Plataberget, 9170 Longyearbyed-(CSGSI)          Svalbard, Norway        N/A               Cost              $4,640,670.51
   Antennas - Inuvik, Antennas (CSGSI)                               Inuvik, Canada          N/A               Cost              $2,643,078.00
   Radomes - Savlbard Norway (12), Inuvik, Canada (8)                Inuvik, Canada          N/A               Cost              $1,608,794.00
   6525 Thrid Street, Rockledge, FL 32955                            Rockledge, FL           N/A          Net Book Value            $20,945.70
   1785 Greensboro Place McLean VA 22102                             Mclean, VA              N/A          Net Book Value            $65,733.40
   6525 Thrid Street, Rockledge, FL 32955                            Rockledge, FL           N/A          Net Book Value             $2,934.38
   6525 Thrid Street, Rockledge, FL 32955                            Rockledge, FL           N/A          Net Book Value             $2,472.53
   6525 Thrid Street, Rockledge, FL 32955                            Rockledge, FL           N/A          Net Book Value             $8,015.68
   2570 W. El Camino Real, Mountain View, CA 94040                   Mountain View,CA        N/A          Net Book Value             $2,115.10
   1786 Greensboro Place McLean VA 22102                             Mclean, VA              N/A          Net Book Value             $3,883.32
   1787 Greensboro Place McLean VA 22102                             Mclean, VA              N/A          Net Book Value             $5,544.73
   1788 Greensboro Place McLean VA 22102                             Mclean, VA              N/A          Net Book Value             $5,657.39
   1788 Greensboro Place McLean VA 22102                             Mclean, VA              N/A          Net Book Value             $9,128.26
   Total                                                                                                                        $62,121,818.05




                                                                       Page 1 of 1
               20-22437-rdd                 Doc 206
                                               Filed 05/27/20 Entered 05/27/20 00:57:03                                                        Main Document
Debtor Name            WorldVu Development LLC
                                                          Pg 48 of 248
United States Bankruptcy Court for the Southern District of New York
Case number (if known):                  20-22436                                                                                                              Check if this is an
                                                                                                                                                               amended filing
Official Form 206D
Schedule D - Creditors Who Have Claims Secured by Property                                                                                                                  12/15

Be as complete and accurate as possible
1. Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
   X Yes. Fill in all of the information below.
  Part 1:         List Creditors Who Have Secured Claims
2. List in alphabetical order all creditors who have secured claims.If a creditor has more than one
                                                                                                                                       Amount of Claim            Value of collateral
   secured claim, list the creditor separately for each claim.                                                                           Do not deduct the        that supports this
                                                                                                                                         value of collateral      claim
2.1   Creditor's name                                              Describe debtor's property that is subject to a lien
      GLAS TRUST CORP LTD                                          COLLATERAL AGENT
                                                                   FOR THE 12.5% SENIOR SECURED                                           $1,733,809,254.00               UNKNOWN
      Creditor's mailing address                                   PROMISSORY NOTES UNDER THE
      45 LUDGATE HILL                                              AMENDED AND RESTATED NOTE
      LONDON, EC4M 7JU                                             PURCHASE AGREEMENT
      UNITED KINGDOM

                                                                   Describe the lien
                                                                    First priority liens on and security interests in the
      Creditor's email address, if known                            collateral described in the Notes Documents
      emea@glas.agency                                             Is the creditor an insider or related party?

      Date debt was incurred March 18, 2019                            No
                                                                       Yes
      Last four digits of
      account number
                                                                   Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                        No
             No                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Specify each creditor, including this            As of the petition filing date, the claim is:
              creditor, and its relative priority.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed




3. Total of the dollar amounts from Part 1, Column A, including the amounts from the                                                $1,733,809,254.00
   Additional Page, if any.

 Official Form 206D                                        Schedule D: Creditors Who Have Claims Secured by Property                                  1 of 1
                20-22437-rdd         Doc 206          Filed 05/27/20 Entered 05/27/20 00:57:03                             Main Document
Debtor Name            WorldVu Development LLC                   Pg 49 of 248
United States Bankruptcy Court for the Southern District of New York
Case number (if known):            20-22436                                                                                           Check if this is an
                                                                                                                                      amended filing
Official Form 206E/F
Schedule E/F - Creditors Who Have Claims Unsecured Claims                                                                                           12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on
Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

  Part 1:        List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims?
    X No. Go to Part 2.
        Yes. Go to line 2.
2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part.     If the debtor has more than
   3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.
                                                                                                               Total claim               Priority amount

2.1    Priority creditor's name and mailing address         As of the petition filing date, the claim is:         #Name?
                                                                                                            $___________                       #Name?
                                                                                                                                         $___________
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
                                                            Basis for the claim:
       Date or dates debt was incurred

                                                            Is the claim subject to offset?
       Last 4 digits of account
       number                                                    No
                                                                 Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a) (      )




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                   1 of 40
                20-22437-rdd             Doc 206
                                               Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC
                                                          Pg 50 of 248       Case number (if known): 20-22436

   Part 2:        List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim

3.1      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $7,500.00
         1 TRICK PONY LLC
         448 N 10TH ST, 7TH FL                                               Contingent
         PHILADELPHIA, PA 19123
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  AP TRADE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.2      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $9,975.00
         1010 HOLDINGS LLC
         135 S RIVER RD                                                      Contingent
         STUART, FL 34996
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  AP TRADE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.3      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $114,871.73
         ADDITIONAL CONTRACT SERVICES
         85 RANGEWAY RD, BLDG 1, STE 2                                       Contingent
         BILLERICA, MA 01862
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  AP TRADE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.4      Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $12,455.66
         ADVANCED SPACE
         2100 CENTRAL AVE, ATE 102                                           Contingent
         BOULDER, CO 80301
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  SATELLITE EQUIPMENT/ SERVICES

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            2 of 40
                20-22437-rdd          Doc 206  Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 51 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.5      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $554.30
         AIRGAS USA, LLC
         P.O. BOX 734672                                                    Contingent
         DALLAS, TX 75373
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.6      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $29,251.75
         ALLIANCE EXECUTIVE SEARCH, LLC
         1950 OLD GALLOWS RD, STE 410                                       Contingent
         VIENNA, VA 22182
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.7      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $12,471.29
         AMAZON.COM
         P.O. BOX 530958                                                    Contingent
         ATLANTA, GA 30353-0958
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.8      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $4,000.00
         AMERICAN RELOCATION CONNECTIONS, LLC
         11350 RANDOM HILLS RD, STE 130                                     Contingent
         FAIRFAX, VA 22030
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            3 of 40
                20-22437-rdd        Doc 206    Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 52 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.9      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $1,017.10
         ASC SIGNAL CORPORATION
         1120 JUPITER RD, STE 102                                           Contingent
         PLANO, TX 75074
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SATELLITE EQUIPMENT/ SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.10     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $21,774.19
         ASTRO DIGITAL US, INC
         3171 JAY ST                                                        Contingent
         SANTA CLARA, CA 95054
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.11     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $137.37
         BENTLEY SYSTEMS INCORPORATED
         P.O. BOX 828836                                                    Contingent
         PHILADELPHIA, PA 19182-8836
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.12     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $155,101.35
         BG SOLUTIONS, LLC
         1964 GALLOWS RD, STE 320                                           Contingent
         VIENNA, VA 22182
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            4 of 40
                20-22437-rdd              Doc 206
                                               Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 53 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                    Amount of claim


3.13     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                   $7,802.35
         BGR GOVERNMENT AFFAIRS, LLC
         P.O. BOX 14416                                                       Contingent
         WASHINGTON, DC 20044-4416
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   PROFESSIONAL

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.14     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                    $870.97
         BLOOMBERG
         P.O. BOX 416604                                                      Contingent
         BOSTON, MA 02241-6604
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   PROFESSIONAL

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.15     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $37,084.80
         BOGNET CONSTRUCTION
         8224 OLD CTHOUSE RD, STE 200                                         Contingent
         VIENNA, VA 22182
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AP TRADE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.16     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                    $306.34
         C P PLANTSCAPE INC
         43671 TRADE CENTER PL, STE 170                                       Contingent
         STERLING, VA 20166
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AP TRADE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            5 of 40
                20-22437-rdd          Doc 206  Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 54 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.17     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $220,263.29
         CANADA SATELLITE GROUND STATION -INUVIK LTD
         C/O INUVIK SATELLITE STATION FACILITY                               Contingent
         INUVIK, NT X0E 0T0
         CANADA
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  AP TRADE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.18     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $710,834.20
         CAPGEMINI AMERICA, INC
         12663 COLLECTION CENTER DR                                          Contingent
         CHICAGO, IL 60693
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  AP TRADE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.19     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                    $857.82
         CENTURYLINK - 5-JSGQXRSD
         P.O. BOX 910182                                                     Contingent
         DENVER, CO 80291-0182
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  AP TRADE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.20     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $5,876.05
         CENTURYLINK - 89728685
         BUSINESS SERVICES                                                   Contingent
         P.O. BOX 52187
         PHOENIX, AZ 85072-2187
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  AP TRADE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            6 of 40
                20-22437-rdd         Doc 206   Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 55 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.21     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  UNKNOWN
         CGI INFORMATION SYSTEMS
         150 COMMERCE VALLEY DR                                          X Contingent
         W THORNHIL, L3T 7W4
         CANADA
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.22     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $19,500.00
         CHESAPEAKE ANALYTICS CORP
         6100 NORTH WESTERN AVE                                             Contingent
         OKLAHOMA CITY, OK 73118
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.23     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $18,672.26
         CHRISTIAN FRHR VON DER
         HOHENTWIELGASSE 12                                                 Contingent
         72070 TÜBINGEN
         GERMANY
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.24     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $1,312.00
         CHRONICLE GRAPHICS, INC
         8210 S KEARNEY ST                                                  Contingent
         CENTENNIAL, CO 80112
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            7 of 40
                20-22437-rdd             Doc 206
                                               Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 56 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.25     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $1,820.08
         CINTAS
         P.O. BOX 631025                                                     Contingent
         CINCINNATI, OH 45263-1025
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  AP TRADE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.26     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $1,400.00
         CIRCUITEDGE CONSULTING, LLC
         46609 STONEHELM CT                                                  Contingent
         STERLING, VA 20165
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  SATELLITE EQUIPMENT/ SERVICES

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.27     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $9,889.92
         COGENT COMMUNICATIONS, INC
         2450 N ST NW                                                        Contingent
         WASHINGTON, DC 20037
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  AP TRADE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.28     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $165,427.50
         COLLABERA INC
         ATTN: ACCOUNTS RECEIVABLE                                           Contingent
         P.O. BOX 19
         LIBERTY CORNER, NJ 07938-9800
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  PROFESSIONAL

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            8 of 40
                20-22437-rdd          Doc 206  Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 57 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.29     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $7,130.00
         COMMUNICATIONS & POWER INDUSTRIES, INC
         P.O. BOX 203728                                                     Contingent
         DALLAS, TX 75320-3728
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  AP TRADE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.30     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $488,880.14
         COMSAT, INC
         2550 WASSER TER                                                     Contingent
         HERNDON, VA 20171
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  SATELLITE EQUIPMENT/ SERVICES

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.31     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                    $213.04
         COMSEARCH
         P.O. BOX 96879                                                      Contingent
         CHICAGO, IL 60693
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  AP TRADE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.32     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $25,005.19
         CONTINENTAL RESOURCES, INC
         175 MIDDLESEX TURNPIKE                                              Contingent
         BEDFORD, MA 01730-9137
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  AP TRADE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            9 of 40
                20-22437-rdd          Doc 206  Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 58 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.33     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $18,555.11
         CORPORATE TRAVELER
         1401 S CLARK ST                                                       Contingent
         ARLINGTON, VA 22202
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    AP TRADE

         Various
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.34     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $12,296.93
         CORT
         15000 CONFERENCE CENTER DR STE 440                                    Contingent
         CHANTILLY, VA 20151
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    AP TRADE

         Various
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.35     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $182.90
         COX BUSINESS - 3402
         DEPT 781114                                                           Contingent
         DETROIT, MI 48278-1114
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    AP TRADE

         Various
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.36     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $12,990.00
         CROSS TECHNOLOGIES, INC
         6170 SHILOH RD                                                        Contingent
         ALPHARETTA, GA 30005
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    AP TRADE

         Various
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            10 of 40
                20-22437-rdd         Doc 206   Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 59 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.37     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $4,528.68
         CROWN CASTLE FIBER LLC
         P.O. BOX 28730                                                     Contingent
         NEW YORK, NY 10087-8730
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.38     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $22,480.00
         CRUCIBLE SERVICES LLC
         753 HILLCREST RD                                                   Contingent
         KILGORE, TX 75662
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.39     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $939.73
         DATACHOICE SOLUTIONS LTD (GECKBOARD)
         3RD FL 60 WORSHIP ST                                               Contingent
         LONDON, VA EC2A 2EZ
         UNITED KINGDOM
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.40     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $4,001.48
         DATADOG, INC
         620 8TH AVE, 45TH FL                                               Contingent
         NEW YORK, NY 10018-1741
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            11 of 40
                20-22437-rdd           Doc 206 Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 60 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.41     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:              $819,474.88
         DELOITTE & TOUCHE LLP
         1633 BROADWAY                                                      Contingent
         NEW YORK, NY 10019
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.42     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $56,700.00
         DHG DIXON HUGHES GOODMAN
         P.O. BOX 602828                                                    Contingent
         CHARLOTTE, NC 28260-2828
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.43     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,848.12
         DHL EXPRESS - 2652
         16592 COLLECTIONS CENTER DR                                        Contingent
         CHICAGO, IL 60693
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.44     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $481.35
         DHL EXPRESS - 4443
         16592 COLLECTIONS CENTER DR                                        Contingent
         CHICAGO, IL 60693
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            12 of 40
                20-22437-rdd                Doc 206
                                               Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 61 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 $549.50
         DIGIKEY
         2678193 ACCTS RECEIVABLE                                               Contingent
         P.O. BOX 250
         THIEF RIVER FALLS, MN 56701-0250
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     SATELLITE EQUIPMENT/ SERVICES

         Various
         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $8,718.56
         DISRUPTIVE TECHNOLOGY ASSOCIATES, LTD
         1614 W THUNDERHILL DR                                                  Contingent
         PHOENIX, AZ 85045
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     PROFESSIONAL

         Various
         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $6,701.71
         DLA PIPER
         500 8TH ST NW                                                          Contingent
         WASHINGTON, DC 20004
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     AP TRADE

         Various
         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $11,480.63
         EAN SERVICES, LLC
         P.O. BOX 402383                                                        Contingent
         ATLANTA, GA 30384-2383
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     AP TRADE

         Various
         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            13 of 40
                20-22437-rdd         Doc 206   Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 62 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.49     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,250.00
         ECS MID-ATLANTIC, LLC
         340 CHARWOOD RD, STE A                                             Contingent
         HANOVER, MD 21076
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.50     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $9,090.00
         ELECTRICAL SIGN SERVICE
         4929 CAHOON CT                                                     Contingent
         FAIRFAX, VA 22030
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.51     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $20,000.00
         EMERGING MARKETS COMMUNICATIONS, LLC
         1025 CONNECTICUT AVE NW, STE 1000                                  Contingent
         WASHINGTON, DC 20036
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.52     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $22,000.00
         ENGTAL, LLC
         515 N STATE ST                                                     Contingent
         CHICAGO, IL 60654
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            14 of 40
                20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 63 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.53     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,668.59
         EQUINIX
         1900 AVENIDA CECI                                                  Contingent
         BARUERI, SÃO PAULO 06460-120
         BRAZIL
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.54     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $9,773.74
         ERUP TELECOMMUNICATION CONSULTANTS
         1310 RUE DU DOMAINE                                                Contingent
         SAINT-LAZARE, QC J7T 2L4
         CANADA
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.55     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,000.00
         EUROFINS MET LABORATORIES
         914 WEAT PATAPSCO AVE                                              Contingent
         BALTIMORE, MD 21230
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.56     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $4,976.47
         FALCON
         1765 GREENSBORO STA PL, STE 130                                    Contingent
         MCLEAN, VA 22102
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            15 of 40
                20-22437-rdd              Doc 206
                                               Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 64 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.57     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $4,416.89
         FEDEX
         P.O. BOX 371461                                                      Contingent
         PITTSBURGH, PA 15250-7461
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AP TRADE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.58     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $310.20
         FERRERE ABOGADOS
         155 AVE SAN MARTIN, 18TH FL                                          Contingent
         AMBASSAOR BUSINESS CENTER
         EQUIPETROL, SANTA CRUZ 0120423
                                                                              Unliquidated
         BOLIVIA                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   PROFESSIONAL

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.59     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $4,575.46
         GENESYS WORKS
         P.O. BOX 21114                                                       Contingent
         NEW YORK, NY 10087-1114
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AP TRADE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.60     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $27,950.20
         GERRY SMITH OFFICE PRODUCTS
         DBA CAPITOL                                                          Contingent
         15859 REDLAND RD
         ROCKVILLE, MD 20855
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AP TRADE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            16 of 40
                20-22437-rdd              Doc 206
                                               Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 65 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.61     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $12,056.63
         GLOBAL EQUIPMENT CO, INC
         2505 MILL CENTER PKWY, STE 100                                       Contingent
         BUFORD, GA 350518-3700
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AP TRADE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.62     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $6,227.00
         GMV AEROSPACE
         950 N GLEBE RD, STE 1100                                             Contingent
         ARLINGTON, VA 22203
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AP TRADE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.63     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $7,258.06
         GORDON VENTURES
         4301 NE 4TH ST, STE 3171                                             Contingent
         RENTON, WA 98056
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AP TRADE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.64     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $39,242.70
         GRANT THORNTON
         33960 TREASURY CENTER                                                Contingent
         CHICAGO, IL 60694-3900
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   PROFESSIONAL

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            17 of 40
                20-22437-rdd           Doc 206 Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 66 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.65     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $50,000.00
         HAWAII PACIFIC TELEPORT, LP
         P.O. BOX 429                                                         Contingent
         MAKAWAO, HI 96768
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AP TRADE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.66     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                   $537.00
         HOLBERT APPLE ASSOCIATES, INC
         3423 OLNEY-LAYTONSVILLE RD, STE 6                                    Contingent
         OLNEY, MD 20832
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REAL ESTATE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.67     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:              $3,403,845.41
         HUGHES NETWORK SYSTEMS, LLC
         11717 EXPLORATION LN                                                 Contingent
         GERMANTOWN, MD 20876
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   SATELLITE EQUIPMENT/ SERVICES

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.68     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                   $227.45
         INFLECTION RISK SOLUTIONS, D/B/AGOOD HIRE
         DBA GOOD HIRE                                                        Contingent
         555 TWIN DOLPHIN DR, STE 630
         REDWOOD CITY, CA 94065-2134
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AP TRADE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            18 of 40
                20-22437-rdd           Doc 206 Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 67 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                   $168.07
         INFOTECH & SERVICE
         A-708 SIDDHI VINAYAK TOWER                                             Contingent
         NEAR KATARIA ARCADE, B/H DCP OFFICE
         SG HIGHWAY, MAKARBA, AHMEDABAD
                                                                                Unliquidated
         AHMEDABAD GJ 380051                                                    Disputed
         INDIA
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     AP TRADE

         Various
         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:              $6,000,000.00
         INTELLIAN TECHNOLOGIES
         11 STUDEBAKER                                                          Contingent
         IRVINE, CA 92618
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     AP TRADE

         Various
         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 UNKNOWN
         INTELSAT CORPORATION
         7900 TYSONS 1 PL                                                    X Contingent
         MCLEAN, VA 22102
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     AP TRADE

         Various
         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 UNKNOWN
         INTELSAT US LLC
         FKA INTELSAT COP                                                    X Contingent
         7900 TYSONS 1 PL
         MCLEAN, VA 22102
                                                                             X Unliquidated
                                                                             X Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     LITIGATION

         Various
         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            19 of 40
                20-22437-rdd          Doc 206  Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 68 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                   Amount of claim


3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $2,841.50
         INTERSTATE RELOCATION SERVICES, INC
         5801 ROLLING RD                                                        Contingent
         SPRINGFIELD, VA 22152
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     AP TRADE

         Various
         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $22,492.80
         INTRALINKS
         150 EAST 42ND ST                                                       Contingent
         NEW YORK, NY 10017
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     AP TRADE

         Various
         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                  $99.68
         IRON MOUNTAIN
         P.O. BOX 27128                                                         Contingent
         NEW YORK, NY 10087-7128
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     AP TRADE

         Various
         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $14,043.75
         JBERNSTEIN CONSULTING, LLC
         3816 TAYLORTOWN RD                                                     Contingent
         FURLONG, PA 18925
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     PROFESSIONAL

         Various
         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            20 of 40
                20-22437-rdd         Doc 206   Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 69 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.77     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $11,775.00
         JEFFREY ATKINS CONSULTING
         22070 AUCTION BARN DR                                              Contingent
         ASHBURN, VA 20148
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.78     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $198.00
         JENNER & BLOCK LLP
         353 NORTH CLARK ST                                                 Contingent
         CHICAGO, IL 60654
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.79     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $44,019.57
         KUEHNE + NAGEL , INC
         10 EXCHANGE PL                                                     Contingent
         JERSEY CITY, NJ 07302
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.80     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,520.00
         KVH INDUSTRIES, INC
         50 ENTERPRISE CENTER                                               Contingent
         MIDDLETOWN, RI 02842
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            21 of 40
                20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 70 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.81     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $9,975.36
         MACDONALD, DETTWILER & ASSOC
         13800 COMMERCE PKWY                                                Contingent
         RICHMOND, BC V6V 2J3
         CANADA
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.82     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $6,500.00
         MATHWORKS INC
         P.O. BOX 21301                                                     Contingent
         NEW YORK, NY 10087-1301
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.83     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $3,963.67
         MC DEAN, INC
         1765 GREENSBORO STATION PL                                         Contingent
         TYSONS, VA 22102
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REAL ESTATE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.84     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:              $1,239,514.90
         MCDERMOTT WILL & EMERY LLP
         333 SE 2ND AVE                                                     Contingent
         CHICAGO, IL 60007
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            22 of 40
                20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 71 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.85     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $71,145.61
         MICROCOM
         129 W 53RD AVE                                                        Contingent
         ANCHORAGE, AK 99518
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    AP TRADE

         Various
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.86     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $25,000.00
         MICROELECTRONICS TECHNOLOGY
         NO 1, INNOVATION RD II                                                Contingent
         HSINCHU SCIENCE PARK
         HSINCHU 300
                                                                               Unliquidated
         TAIWAN                                                                Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    AP TRADE

         Various
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.87     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $13,591.50
         MINTZ GROUP LLC
         P.O. BOX 9463                                                         Contingent
         NEW YORK, NY 10087-9463
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    PROFESSIONAL

         Various
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.88     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $1,107.00
         MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND POPEO, PC
         2029 CENTURY PARK E, STE 3100                                         Contingent
         LOS ANGELES, CA 90067
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    PROFESSIONAL

         Various
         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            23 of 40
                20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 72 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.89     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $102,501.24
         MISSION MICROWAVE TECHNOLOGIES
         9924 NORWALK BLVD                                                    Contingent
         SANTA FE SPRINGS, CA 90670
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AP TRADE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.90     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:              $19,179,895.41
         NETWORK ACCESS ASSOCIATES LIMITED
         WEST WORKS BLDG                                                      Contingent
         195 WOOD LN
         LONDON, W12 7FQ
                                                                              Unliquidated
         UNITED KINGDOM                                                       Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AFFILIATE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.91     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $1,727,579.60
         NOKIA
         111 PACIFIC HIGHWAY LEVEL 10                                         Contingent
         NORTH SYDNEY, NSW 2060
         AUSTRALIA
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AP TRADE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.92     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $28,800.00
         NOVA ANALYTIQ, LLC
         6121 SADDLE HORN DR                                                  Contingent
         FAIRFAX, VA 22030
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   PROFESSIONAL

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            24 of 40
                20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 73 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.93     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $93,630.00
         NSI-MI TECHNOLOGIES
         1125 SATELLITE BLVD, STE 100                                       Contingent
         SUWANEE, GA 30024
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.94     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                     $74.00
         OBERMAYER REBMANN MAXWELL & HIPPEL LLP
         521 5TH AVE, 34TH FL                                               Contingent
         NEW YORK, NY 10175
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.95     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $1,705.93
         OFFICE DEPOT INC
         P.O. BOX 1413                                                      Contingent
         CHARLOTTE, NC 28201-1413
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.96     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:              $10,115,911.05
         ONEWEB COMMUNICATIONS LIMITED
         WEST WORKS BLDG                                                    Contingent
         195 WOOD LN
         LONDON, W12 7FQ
                                                                            Unliquidated
         UNITED KINGDOM                                                     Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 INTERCOMPANY PAYABLES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            25 of 40
                20-22437-rdd         Doc 206   Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 74 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.97     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $14,169.63
         PACKETFABRIC
         ATTN: ACCOUNTS RECEIVABLE                                          Contingent
         9920 JEFFERSON BLVD
         CULVER CITY, CA 90232
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.98     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $54,596.77
         PALLAS ADVISORS
         1808 I ST NW, STE 900                                              Contingent
         WASHINGTON, DC 20006
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.99     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $24,749.92
         PARGAMENT & HALLOWELL
         1776 K ST NW , STE 825                                             Contingent
         WASHINGTON, DC 20006
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.100    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,350.00
         PONDEROSA MANAGEMENT GROUP
         2510 IRON FORGE RD                                                 Contingent
         HERNDON, VA 20171
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            26 of 40
                20-22437-rdd           Doc 206 Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 75 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.101    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $5,070.00
         POTOMAC LAW GROUP
         1300 PENNSYLVANIA AVE NW, STE 700                                    Contingent
         WASHINGTON, DC 20004
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   PROFESSIONAL

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.102    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $13,450.00
         PRICEWATERHOUSECOOPERS LLP
         ONE EMBANKMENT PL                                                    Contingent
         LONDON WC2N 6RH
         UNITED KINGDOM
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   PROFESSIONAL

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.103    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $35,672.90
         PRIORITY WORLDWIDE
         4455 RUE GRIFFITH                                                    Contingent
         ST LAURENT, QC H4T 2A2
         CANADA
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AP TRADE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.104    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:              $8,000,000.00
         QUALCOMM TECHNOLOGIES INC
         FILE NO 748382                                                       Contingent
         LOS ANGELES, CA 90074-8382
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AP TRADE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            27 of 40
                20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 76 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.105    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $62,500.00
         QUANTA CONSULTING LLC
         P.O. BOX 86                                                        Contingent
         HANOVER, NH 03755
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 INSIDER

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.106    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $19.94
         QWALTEC
         8950 S 52ND ST, STE 409                                            Contingent
         TEMPE, AZ 85284
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.107    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:              $669,284.15
         REDAPT, INC
         14051 NE 200TH ST                                                  Contingent
         WOODINVILLE, WA 98072
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.108    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $4,040.00
         RHEIN TECH LABORATORIES, INC
         360 HERNDON PKWY, STE 1400                                         Contingent
         HERNDON, VA 20170
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SATELLITE EQUIPMENT/ SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            28 of 40
                20-22437-rdd        Doc 206    Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 77 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.109    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $2,124.35
         RIVERVIEW TOWER, LLC
         6525 3RD ST, STE 409                                                Contingent
         ROCKLEDGE, FL 32955
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  REAL ESTATE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.110    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $11,514.00
         ROBERT HALF MANAGEMENT RESOURCES
         ROBERT HALF TECHNOLOGY                                              Contingent
         2613 CAMINO RAMON
         SAN RAMON, CA 94583
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  PROFESSIONAL

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.111    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:              $596,775.73
         ROCKWELL COLLINS INC
         400 COLLINS RD NE                                                   Contingent
         CEDAR RAPIDS, IA 52498
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  AP TRADE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.112    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:              $328,152.00
         RUAG
         ACCOUNTING                                                          Contingent
         STACHEGASSE 16
         1120 VIENNA
                                                                             Unliquidated
         AUSTRIA                                                          X Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  AP TRADE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            29 of 40
                20-22437-rdd          Doc 206  Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 78 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.113    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $10,868.00
         RUM AV SOLUTIONS
         45708 IMPERIAL SQ, STE 202                                         Contingent
         STERLING, VA 20166
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.114    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $92,483.52
         SALESFORCE.COM INC
         P.O. BOX 203141                                                    Contingent
         DALLAS, TX 75320-3141
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.115    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $19,946.82
         SCOTT GIBSON
         151 STILECROFT DR                                                  Contingent
         TORONTO, ON M3J 1A8
         CANADA
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.116    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:              $131,874.75
         SHEARMAN & STERLING LLP
         401 9TH ST NW, STE 800                                             Contingent
         WASHINGTON, DC 20004
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            30 of 40
                20-22437-rdd           Doc 206 Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 79 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.117    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:              $141,791.48
         SOLERS, INC
         950 N GLEBE RD, STE 1100                                           Contingent
         ARLINGTON, VA 22203
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.118    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,631.76
         SOUTHERN CALIFORNIA EDISON
         2244 WALNUT GROVE AVE                                              Contingent
         ROSEMEAD, CA 91770
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.119    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $5,595.00
         SPACE FLORIDA
         505 ODYSSEY WAY, SUITE 300                                         Contingent
         EXPLORATION PARK, FL 32953
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 REGULATORY

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.120    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $82,702.45
         SPECTRUM FINANCIAL SERVICES
         1921 GALLOWS RD, STE 310                                           Contingent
         VIENNA, VA 22182
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            31 of 40
                20-22437-rdd           Doc 206 Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 80 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.121    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $18,000.00
         SPLUNK, INC
         270 BRANNAN ST                                                     Contingent
         SAN FRANCISCO, CA 94107
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.122    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $32,498.42
         SPRINT - 360786584
         P.O. BOX 4181                                                      Contingent
         CAROL STREAM, IL 60197-4181
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.123    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:              $135,010.19
         SPRINT - 584346804
         P.O. BOX 4181                                                      Contingent
         CAROL STREAM, IL 60197-4181
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.124    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:              $277,854.94
         SSC SPACE US, INC
         417 CAREDEAN DR, STE A                                             Contingent
         HORSHAM, PA 19044
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SATELLITE EQUIPMENT/ SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            32 of 40
                20-22437-rdd         Doc 206   Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 81 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.125    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $221.72
         STERLING
         P.O. BOX 102255                                                    Contingent
         PASADENA, CA 91189-2255
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.126    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $85,747.56
         SUGHRUE MION, PLLC
         2100 PENNSYLVANIA AVE, NW                                          Contingent
         WASHINGTON, DC 20037-3213
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.127    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $10,183.30
         SUNDUN, INC OF WASHINGTON
         P.O. BOX 39                                                        Contingent
         BELTSVILLE, MD 20705
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.128    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,750.00
         TELECOMMUNICATION SUPPORT SERVICES, INC
         720 NORTH DR                                                       Contingent
         MELBOURNE, FL 32934
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SATELLITE EQUIPMENT/ SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            33 of 40
                20-22437-rdd              Doc 206
                                               Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 82 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.129    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $20,264.18
         TEST EQUITY
         6100 CONDOR DR                                                       Contingent
         MOORPARK, CA 93021
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AP TRADE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.130    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $2,000.00
         THE MATHER GROUP, LLC
         411 CENTER ST N                                                      Contingent
         VIENNA, VA 22180
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   PROFESSIONAL

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.131    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $284.00
         THE SEVERN GROUP
         375 PRINCE GEORGES BLVD, STE B                                       Contingent
         UPPER MARLBORO, MD 20774
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AP TRADE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.132    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $36,162.50
         THEORIS
         P.O. BOX 207063                                                      Contingent
         DALLAS, TX 75320-7063
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AP TRADE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            34 of 40
                20-22437-rdd          Doc 206  Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 83 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.133    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,497.94
         THOMSON REUTERS
         2075 KENNEDY RD                                                    Contingent
         TORONTO, ON M1T 3V4
         CANADA
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.134    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $432.00
         TMG TMC 3 TRS, LLC
         ATTN: CARA LEIGHTY BORO STATION TOWER                              Contingent
         P.O. BOX 392658
         PITTSBURGH, PA 15251-9658
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.135    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $4,603.00
         TOKEN OF GRATITUDE
         46894 WESLEYAN CT                                                  Contingent
         STERLING, VA 20164
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.136    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $791.75
         TRA-CAL
         7901 BEECHCRAFT AVE, STE M                                         Contingent
         GAITHERSBURG, MD 20879
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SATELLITE EQUIPMENT/ SERVICES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            35 of 40
                20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 84 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.137    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $1,478.32
         TRANSPERFECT DOCUMENT MANAGEMENT, INC
         ATTN: ACCOUNTS RECEIVABLE                                            Contingent
         1250 BROADWAY, 32ND FL
         NEW YORK, NY 10001
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REGULATORY

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.138    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $4,762.74
         TRS-REN TELCO
         P.O. BOX 45075                                                       Contingent
         SAN FRANCISCO, CA 94145-0075
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   SATELLITE EQUIPMENT/ SERVICES

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.139    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $5,031.48
         UNITED BUSINESS TECHNOLOGIES
         9218 GAITHER RD                                                      Contingent
         GAITHERSBURG, MD 20877
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   AP TRADE

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.140    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $8,319.67
         UNITED STATES TELECOM TRAINING INSTITUTE
         1150 CONNECTICUT AVE NW, STE 702                                     Contingent
         WASHINGTON, DC 20036
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   REGULATORY

         Various
         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            36 of 40
                20-22437-rdd           Doc 206 Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 85 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.141    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 UNKNOWN
         US EEOC
         131 M ST NE                                                     X Contingent
         WASHINGTON, DC 20002
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.142    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:              $1,124,786.22
         USSI GLOBAL
         9145 ELLIS RD                                                      Contingent
         MELBOURNE, FL 32904
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.143    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $142,959.58
         VELOCITY GLOBAL, LLC
         3001 BRIGHTON BLVD, STE 900                                        Contingent
         DENVER, CO 80216
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.144    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $44,950.00
         VERIFIED STRATEGY LLC
         2723 ORDWAY ST NW, STE 1                                           Contingent
         WASHINGTON, DC 20008
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            37 of 40
                20-22437-rdd             Doc 206
                                               Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 86 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.145    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:              $3,207,162.00
         VIASAT
         1725 BRECKENRIDGE PLAZA                                             Contingent
         DULUTH, GA 30096
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  AP TRADE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.146    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $235,265.14
         WELLSTEIN MORA RODRIGUEZ INTERNATIONAL
         2101 L ST NW, STE 800                                               Contingent
         WASHINGTON, DC 20037
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  PROFESSIONAL

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.147    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $269,036.25
         WIPRO
         2 TOWER CENTER BLVD, STE 2200                                       Contingent
         EAST BRUNSWICK, NJ 08816
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  AP TRADE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.148    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $140.00
         WORKIVA INC
         2900 UNIVERSITY BLVD                                                Contingent
         AMES, IA 50010
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  AP TRADE

         Various
         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            38 of 40
                20-22437-rdd          Doc 206  Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC            Pg 87 of 248       Case number (if known): 20-22436

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.149    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:              $340,356,438.97
         WORLDVU SATELLITES LIMITED
         WEST WORKS BLDG                                                    Contingent
         195 WOOD LN
         LONDON, W12 7FQ
                                                                            Unliquidated
         UNITED KINGDOM                                                     Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 INTERCOMPANY PAYABLES

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.150    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $3,933.00
         WTAII
         P.O. BOX 609                                                       Contingent
         VIENNA, VA 22183
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PROFESSIONAL

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.151    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $2,201.93
         ZAYO GROUP - 028884
         P.O. BOX 952136                                                    Contingent
         DALLAS, TX 75395
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 AP TRADE

         Various
         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            39 of 40
                20-22437-rdd       Doc 206     Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC
                                                          Pg 88 of 248       Case number (if known): 20-22436


   Part 4:        Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.




5a. Total claims from Part 1                                                                                  $0.00


5b. Total claims from Part 2                                                                        $401,769,774.69



5c. Total claims of Parts 1 and 2
                                                                                                    $401,769,774.69
    Lines 5a + 5b = 5c




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims       40 of 40
               20-22437-rdd             Doc 206
                                              Filed 05/27/20 Entered 05/27/20 00:57:03                                         Main Document
Debtor Name           WorldVu Development LLC
                                                         Pg 89 of 248
United States Bankruptcy Court for the Southern District of New York
Case number (if known):                20-22436


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B)


                                                                                            State the name and mailing address for all other parties with
 2. List all contracts and unexpired leases                                                 whom the debtor has an executory contract or unexpired lease

         State what the contract or     1 TRICK PONY-WVD-SOW 090115                          1 TRICK PONY LLC
         lease is for and the nature                                                         448 N 10TH ST, 7TH FL
2.1                                                                                          PHILADELPHIA, PA 19123
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     1010 HOLDINGS - WVD - RENTAL AGREEMENT -             1010 HOLDINGS LLC
         lease is for and the nature    051216                                               135 S RIVER RD
2.2                                                                                          STUART, FL 34996
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     1010 HOLDINGS-WVD-PSA 102517                         1010 HOLDINGS LLC
         lease is for and the nature                                                         135 S RIVER RD
2.3                                                                                          STUART, FL 34996
         of the debtor's interest


         State the term remaining       12/31/2020
         List the contract number of
         any government contract


         State what the contract or     1010 HOLDINGS-WVD-ADDENDUM #1 051018                 1010 HOLDINGS LLC
         lease is for and the nature                                                         135 S RIVER RD
2.4                                                                                          STUART, FL 34996
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     8201 GREENSBORO LLC - COMMENCEMENT AND               8201 GREENSBORO LLC
         lease is for and the nature    LEASE                                                7501 WISCONSIN AVE
2.5                                                                                          MCLEAN, VA 22106
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract



  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                         Page 1 of 157
                20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name            WorldVu Development LLC
                                                          Pg 90 of 248       Case number (if known): 20-22436


          Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
      Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
          State what the contract or    PURCHASE ORDER                               ABLE MOVING & STORAGE
          lease is for and the nature                                                8050 WELLINGFORD DR
2.6                                                                                  MANASSAS, VA 20109
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    OFFICE MOVING AGREEMENT                      ABLE OFFICE MOVING
          lease is for and the nature                                                8050 WELLINGFORD DR
2.7                                                                                  MANASSAS, VA 20109
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    PURCHASE ORDER                               ACCU-PAK & TRANSPORTATION
          lease is for and the nature                                                4450-Q ENTERPRISE CT
2.8                                                                                  MELBOURNE, FL 32934
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    ADAPTERTECH-WVD-PURCHASE ORDER 040318-HT     ADAPTER TECHNOLOGY
          lease is for and the nature                                                6F,NO. 258,LIANCHENG RD
2.9                                                                                  ZHONGHE DIST
          of the debtor's interest
                                                                                     NEW TAIPEI CITY
                                                                                     TAIWAN

          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    PURCHASE ORDER - T&C                         ADAPTER TECHNOLOGY CO LTD
          lease is for and the nature   (POWER ADAPTERS)                             6F,NO. 258,LIANCHENG RD
2.10                                                                                 ZHONGHE DIST
          of the debtor's interest
                                                                                     NEW TAIPEI CITY
                                                                                     TAIWAN

          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    PURCHASE ORDER                               ADAPTER TECHNOLOGY CO, LTD
          lease is for and the nature                                                6F-9, NO 258, LIAN-CHENG RD
2.11                                                                                 CHUNG HO CITY
          of the debtor's interest
                                                                                     TAIPEI COUNTY
                                                                                     TAIWAN ROC

          State the term remaining
          List the contract number of
          any government contract




  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases              Page 2 of 157
             20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name         WorldVu Development LLC
                                                       Pg 91 of 248       Case number (if known): 20-22436


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    ADDITIONAL CONTRACT SERVICES                 ADDITIONAL CONTRACT SERVICES
       lease is for and the nature   WVD-PSA 081617                               85 RANGEWAY RD, BLDG 1, STE 2
2.12                                                                              BILLERICA, MA 01862
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ADDITIONAL CONTRACT SERVICES                 ADDITIONAL CONTRACT SERVICES
       lease is for and the nature   WVD-SOW #1 AMENDMENT 1 032618                85 RANGEWAY RD, BLDG 1, STE 2
2.13                                                                              BILLERICA, MA 01862
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ADP, LLC - WVD - SALES ORDER 122916          ADP LLC
       lease is for and the nature                                                1 ADP BLVD
2.14                                                                              ROSELAND, NJ 07068
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ADP - WVD - MSA SALES ORDER 071614 AND       ADP LLC
       lease is for and the nature   ADDENDUM #1                                  1 ADP BLVD
2.15                                                                              ROSELAND, NJ 07068
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                               ADVANCED SOLUTIONS + IMAGINIT
       lease is for and the nature                                                11201 DOLFIELD BLVDSTE 112O
2.16                                                                              WINGS MILLS, MD 21117
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                               ADVANCED SOLUTIONS + IMAGINIT
       lease is for and the nature                                                6155 ROCKSIDE RD, STE 201
2.17                                                                              INDEPENDENCE, OH 44131
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 3 of 157
             20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name         WorldVu Development LLC
                                                       Pg 92 of 248       Case number (if known): 20-22436


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    PURCHASE ORDER                               ADVANCED SOLUTIONS + IMAGINIT
       lease is for and the nature                                                ATTN: GREG CUNNINGHAM
2.18                                                                              1901 NELSON MILLER PKWY
       of the debtor's interest
                                                                                  LOUISVILLE, KY 40223


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ADVANCED SOLUTIONS-WVD-AGREEMENT AND         ADVANCED SOLUTIONS PRODUCT LIFECYCLE MANAGEMENT LC
       lease is for and the nature   SOW 100417                                   1901 NELSON MILLER PKWY
2.19                                                                              LOUISVILLE, KY 40223
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ADVANCED SPACE - WVD - PSA - 013017          ADVANCED SPACE LLC
       lease is for and the nature                                                2100 CENTRAL AVE, STE 102
2.20                                                                              BOULDER, CO 80301
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ADVANCED SPACE LLC-WVD-PSA AMENDMENT 1       ADVANCED SPACE LLC
       lease is for and the nature   101717                                       2100 CENTRAL AVE, STE 102
2.21                                                                              BOULDER, CO 80301
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ADVANCED SPACE-WVD-AMENDMENT #3 081418       ADVANCED SPACE LLC
       lease is for and the nature                                                2100 CENTRAL AVE, STE 102
2.22                                                                              BOULDER, CO 80301
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    CONFERS-AOC-MEMBERSHIP                       ADVANCED TECHNOLOGY INTERNATIONAL
       lease is for and the nature   APPLICATION                                  315 SIGMA DR
2.23                                                                              SUMMERVILLE, SC 29486
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 4 of 157
             20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name         WorldVu Development LLC
                                                       Pg 93 of 248       Case number (if known): 20-22436


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    PURCHASE ORDER                               AHA! LABS INC
       lease is for and the nature                                                20 GLORIA CIR
2.24                                                                              MENLO PARK, CA 94025
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                               AHA! LABS INC
       lease is for and the nature                                                20 GLORIA CIR
2.25                                                                              MENLO PARK, CA 94025
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SERVICE ORDER                                AHA! LABS INC
       lease is for and the nature                                                20 GLORIA CIR
2.26                                                                              MENLO PARK, CA 94025
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AIRBUS-WVD-PURCHASE ORDER-                   AIRBUS DEFENCE AND SPACE LIMITED
       lease is for and the nature   SOW-TERMS AND CONDITIONS-FLOWDOWNS-          ATTN: OLIVER FRESE
2.27                                 MILESTONE PAYMENT 010419                     LEGAL DEPT – CORP AFFAIRS
       of the debtor's interest
                                                                                  WILLY-MESSERSCHMITT-STRAßE 1
                                                                                  82024, TAUFKIRCHEN
                                                                                  GERMANY
       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AIRBUS DEFENSE SPACE-WVD-PURCHASE ORDER      AIRBUS DEFENCE AND SPACE SAS
       lease is for and the nature   101017                                       AVENIDA DE ARAGON
2.28                                                                              404 MADRID, 28022
       of the debtor's interest
                                                                                  SPAIN


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AOWS-WVD-COVERED OPTION SUMMARY TO ATP       AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   (NANOWAVE SCHEDULE #5) 022718                1970 MICHIGAN AVE
2.29                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 5 of 157
             20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name         WorldVu Development LLC
                                                       Pg 94 of 248       Case number (if known): 20-22436


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    AOWS-WVD-COVERED OPTION SUMMARY TO ATP       AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   (SUPPLIER) #8                                1970 MICHIGAN AVE
2.30                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AOWS-WVD-COVERED OPTION SUMMARY TO ATP       AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   (SUPPLIER) #9                                1970 MICHIGAN AVE
2.31                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AOWS-WVD-COVERED OPTION SUMMARY TO ATP       AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   (SUPPLIER) #10                               1970 MICHIGAN AVE
2.32                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AOWS-WVD-COVERED OPTION SUMMARY TO ATP       AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   (SUPPLIER) #11                               1970 MICHIGAN AVE
2.33                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AOWS-WVD-COVERED OPTION SUMMARY TO ATP-      AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   SYRLINKS (GPS LNA) #20 062618                1970 MICHIGAN AVE
2.34                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AOWS-WVD-COVERED OPTION SUMMARY TO ATP -     AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   AIRBUS (BATTERIES) #23                       1970 MICHIGAN AVE
2.35                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 6 of 157
             20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name         WorldVu Development LLC
                                                       Pg 95 of 248       Case number (if known): 20-22436


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    AOWS - WVD - FFP PROPOSAL (SATELLITE         AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   STRUCTURAL MODELS) 032017                    1970 MICHIGAN AVE
2.36                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AIRBUS ONEWEB SATELLITES - WVD - A&R ATP     AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   (FACTORY) 101016                             1970 MICHIGAN AVE
2.37                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    OWS-WVD-SUPPLIER ATP 013018                  AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature                                                1970 MICHIGAN AVE
2.38                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AOWS-WVD-COVERED OPTION SUMMARY TO ATP       AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   (SUPPLIER) #6                                1970 MICHIGAN AVE
2.39                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AOWS-WVD-COVERED OPTION SUMMARY TO ATP       AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   (SUPPLIER) #7                                1970 MICHIGAN AVE
2.40                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AOWS-WVD-COVERED OPTION SUMMARY TO ATP       AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   (SUPPLIER) #12                               1970 MICHIGAN AVE
2.41                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 7 of 157
             20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name         WorldVu Development LLC
                                                       Pg 96 of 248       Case number (if known): 20-22436


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    AOWS-WVD-COVERED OPTION SUMMARY TO ATP       AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   (SUPPLIER) #13                               1970 MICHIGAN AVE
2.42                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AOWS-WVD-COVERED OPTION SUMMARY TO ATP       AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   (SUPPLIER) #14                               1970 MICHIGAN AVE
2.43                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AOWS-WVD-COVERED OPTION SUMMARY TO ATP       AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   (SUPPLIER) #15                               1970 MICHIGAN AVE
2.44                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AOWS-WVD-COVERED OPTION SUMMARY TO ATP       AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   (SUPPLIER) #16                               1970 MICHIGAN AVE
2.45                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AOWS-WVD-COVERED OPTION SUMMARY TO ATP       AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   (SUPPLIER) #17                               1970 MICHIGAN AVE
2.46                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AOWS-WVD-COVERED OPTION SUMMARY TO ATP       AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   (SUPPLIER) #18                               1970 MICHIGAN AVE
2.47                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 8 of 157
             20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name         WorldVu Development LLC
                                                       Pg 97 of 248       Case number (if known): 20-22436


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    AOWS-WVD-COVERED OPTION SUMMARY TO ATP       AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   (SUPPLIER) #19                               1970 MICHIGAN AVE
2.48                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AOWS-WVD-COVERED OPTION SUMMARY TO ATP-      AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   SYRLINKS (TTC TXRX) #21 062618               1970 MICHIGAN AVE
2.49                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AOWS-WVD-COVERED OPTION SUMMARY TO ATP -     AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature   MINCO (HEATERS) #22                          1970 MICHIGAN AVE
2.50                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    OWS-WVD-GEN 1 ATP #2 070118                  AIRBUS ONEWEB SATELLITES LLC
       lease is for and the nature                                                1970 MICHIGAN AVE
2.51                                                                              BUILDING K
       of the debtor's interest
                                                                                  COCOA, FL 32922


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AJILON-WVD-RECRUITING SERVICES AGREEMENT     AJILON
       lease is for and the nature   042717                                       DEPT CH 14031
2.52                                                                              PALATINE, IL 60055-4031
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ALASKA COMMUNICATIONS-WVD                    ALASKA COMMUNICATIONS INTERNET
       lease is for and the nature   COMMERCIAL ORDER #2 061119                   P.O. BOX 196666
2.53                                                                              ANCHORAGE, AK 99519
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 9 of 157
             20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name         WorldVu Development LLC
                                                       Pg 98 of 248       Case number (if known): 20-22436


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    ALLIANCE EXECUTIVE SEARCH, LLC-WVD-          ALLIANCE EXECUTIVE SEARCH LLC
       lease is for and the nature   RECRUITING AGREEMENT                         1950 OLD GALLOWS RD, STE 410
2.54                                                                              VIENNA, VA 22182
       of the debtor's interest


       State the term remaining      10/17/2020
       List the contract number of
       any government contract


       State what the contract or    ALLIANCE EXECUTIVE SEARCH, LLC-WVD-SOW #1    ALLIANCE EXECUTIVE SEARCH LLC
       lease is for and the nature   TO RECRUITING AGREEMENT 111219               1950 OLD GALLOWS RD, STE 410
2.55                                                                              VIENNA, VA 22182
       of the debtor's interest


       State the term remaining      5/17/2020
       List the contract number of
       any government contract


       State what the contract or    SERVICE AGREEMENT                            ALLTRANSPACK INC
       lease is for and the nature                                                2815 GLENN DR, STE 101
2.56                                                                              STERLING, VA 20164
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                               ALLTRANSPACK, INC
       lease is for and the nature                                                22815 GLENN DR, STE 101
2.57                                                                              STERLING, VA 20164
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ALRUD-WVD-ENGAGEMENT LETTER AND              ALRUD
       lease is for and the nature   ADDENDUM TO ENGAGEMENT LETTER 041119         SKAKOVAYA ST 17
2.58                                                                              BUILDING 2, 6TH FL
       of the debtor's interest
                                                                                  1250 MOSCOW
                                                                                  RUSSIAN FEDERATION

       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ALTA IT SERVICES-WVD-RECRUITING AGREEMENT    ALTA IT SERVICES LLC
       lease is for and the nature   091719                                       9210 CORPORATE BLVD, STE 200
2.59                                                                              ROCKVILLE, MD 20850
       of the debtor's interest


       State the term remaining      9/17/2020
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 10 of 157
             20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name         WorldVu Development LLC
                                                       Pg 99 of 248       Case number (if known): 20-22436


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    ALTIUS-WVD-LOS 083019                        ALTIUS
       lease is for and the nature                                                3001 INDUSTRIAL LANE, STE 5
2.60                                                                              BROOMFIELD, CO 80020
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ARIN-WVD-AGREEMENT                           AMERICAN REGISTRY FOR INTERNET NUMBERS (ARIN)
       lease is for and the nature                                                P.O. BOX 759477
2.61                                                                              BALTIMORE, MD 21275-9477
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AMERICAN RELOCATION CONNECTIONS (ARC)-WVD- AMERICAN RELOCATION CONNECTIONS LLC
       lease is for and the nature   RELOCATION AGREEMENT 091918                11350 RANDOM HILLS RD, STE 130
2.62                                                                            FAIRFAX, VA 22030
       of the debtor's interest


       State the term remaining      9/19/2021
       List the contract number of
       any government contract


       State what the contract or    ANALOG DEVICES INC-WVD-MOU 09292016          ANALOG DEVICES INC
       lease is for and the nature                                                2 ELIZABETH DR
2.63                                                                              CHELMSFORD, MA 01824
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ANALOG DEVICES-WVD-PRODUCT DEVELOPMENT       ANALOG DEVICES INC
       lease is for and the nature   AGREEMENT 070717                             2 ELIZABETH DR
2.64                                                                              CHELMSFORD, MA 01824
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ANALOG DEVICES INC-WVD-PURCHASE ORDER        ANALOG DEVICES INC
       lease is for and the nature   021318-HT                                    2 ELIZABETH DR
2.65                                                                              CHELMSFORD, MA 01824
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 11 of 157
             20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name         WorldVu Development LLC
                                                      Pg 100 of 248       Case number (if known): 20-22436


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    PURCHASE ORDER                               ANALOG DEVICES, INC
       lease is for and the nature                                                2 ELIZABETH DR
2.66                                                                              CHELMSFORD, MA 01824
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                               ANALOG DEVICES, INC
       lease is for and the nature                                                2 ELIZABETH DR
2.67                                                                              CHELMSFORD, MA 01824
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AGI-CGI-WVD PO FOR STK LICENSE 062117        ANALYTICAL GRAPHICS INC
       lease is for and the nature                                                220 VALLEY CREEK BLVD
2.68                                                                              EXTON, PA 19341
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                               ANALYTICAL GRAPHICS, INC
       lease is for and the nature                                                220 VALLEY CREEK BLVD
2.69                                                                              EXTON, PA 19341
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                               ANALYTICAL GRAPHICS, INC
       lease is for and the nature                                                220 VALLEY CREEK BLVD
2.70                                                                              EXTON, PA 19341
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                               ANALYTICAL GRAPHICS, INC
       lease is for and the nature                                                220 VALLEY CREEK BLVD
2.71                                                                              EXTON, PA 19341
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 12 of 157
             20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name         WorldVu Development LLC
                                                      Pg 101 of 248       Case number (if known): 20-22436


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    ANCHORAGE CONSULTANTS - WVD - RECRUITING     ANCHORAGE CONSULTANTS LLC
       lease is for and the nature   AGREEMENT 042616                             6060 TOWER COURT
2.72                                                                              ALEXANDRIA, VA 22304
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                               ANSYS, INC
       lease is for and the nature                                                2600 ANSYS DR
2.73                                                                              CANONSBURG, PA 15317
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    APEX SYSTEMS - WVD - MSA - 060316            APEX SYSTEMS LLC
       lease is for and the nature                                                3750 COLLECTIONS CENTER DR
2.74                                                                              CHICAGO, IL 60693
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    APODI HR-WVD-CSA 012215                      APODI LIMITED
       lease is for and the nature                                                1 ST PETERS RD
2.75                                                                              MAIDENHEAD SL6 7QU
       of the debtor's interest
                                                                                  UNITED KINGDOM


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    APPLE-WVD-DEVELOPER AGREEMENT                APPLE INC
       lease is for and the nature                                                ATTN: LEGAL DEPT
2.76                                                                              1 APPLE PARK WAY
       of the debtor's interest
                                                                                  CUPERTINO, CA 95014


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    L3 APPLIED DEFENSE SOLUTIONS-WVD-            APPLIED DEFENSE SOLUTIONS INC
       lease is for and the nature   AMENDMENT #1 TO MASTER CONTRACT 080718       10440 LITTLE PATUXENT PKWY
2.77                                                                              COLUMBIA, MD 21044
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 13 of 157
             20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name         WorldVu Development LLC
                                                      Pg 102 of 248       Case number (if known): 20-22436


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
       State what the contract or    L3 APPLIED DEFENSE SOLUTIONS-WVD-               APPLIED DEFENSE SOLUTIONS INC
       lease is for and the nature   AMENDMENT #2 TO MASTER CONTRACT 122118          10440 LITTLE PATUXENT PKWY
2.78                                                                                 COLUMBIA, MD 21044
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    ARROWHEAD SOLUTIONS LLC-WVD-                    ARROWHEAD SOLUTIONS LLC
       lease is for and the nature   CONSULTING AGREEMENT 012816                     P.O. BOX 251
2.79                                                                                 SALIDA, CA 81201
       of the debtor's interest


       State the term remaining      2/3/2021
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                                  ASC SIGNAL CORPORATION
       lease is for and the nature                                                   1120 JUPITER RD, STE 102
2.80                                                                                 PLANO, TX 75074
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                                  ASC SIGNAL CORPORATION
       lease is for and the nature                                                   1120 JUPITER RD, STE 102
2.81                                                                                 PLANO, TX 75074
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                                  ASC SIGNAL CORPORATION
       lease is for and the nature                                                   1120 JUPITER RD, STE 102
2.82                                                                                 PLANO, TX 75074
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                                  ASC SIGNAL CORPORATION
       lease is for and the nature                                                   1120 JUPITER RD, STE 102
2.83                                                                                 PLANO, TX 75074
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases              Page 14 of 157
             20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name         WorldVu Development LLC
                                                      Pg 103 of 248       Case number (if known): 20-22436


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    PURCHASE ORDER                               ASC SIGNAL CORPORATION
       lease is for and the nature                                                1120 JUPITER RD, STE 102
2.84                                                                              PLANO, TX 75074
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                               ASC SIGNAL CORPORATION
       lease is for and the nature                                                1120 JUPITER RD, STE 102
2.85                                                                              PLANO, TX 75074
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                               ASC SIGNAL CORPORATION
       lease is for and the nature                                                1120 JUPITER RD, STE 102
2.86                                                                              PLANO, TX 75074
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                               ASC SIGNAL CORPORATION
       lease is for and the nature                                                1120 JUPITER RD, STE 102
2.87                                                                              PLANO, TX 75074
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                               ASC SIGNAL CORPORATION
       lease is for and the nature                                                1120 JUPITER RD, STE 102
2.88                                                                              PLANO, TX 75074
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                               ASC SIGNAL CORPORATION
       lease is for and the nature                                                1120 JUPITER RD, STE 102
2.89                                                                              PLANO, TX 75074
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 15 of 157
             20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name         WorldVu Development LLC
                                                      Pg 104 of 248       Case number (if known): 20-22436


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    PURCHASE ORDER                               ASC SIGNAL CORPORATION
       lease is for and the nature                                                1120 JUPITER RD, STE 102
2.90                                                                              PLANO, TX 75074
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                               ASCS CANADIAN SIGNAL CORPORATION
       lease is for and the nature                                                606 BEACH ST WEST
2.91                                                                              WHITBY, ON L1N 7T8
       of the debtor's interest
                                                                                  CANADA


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                               ASCS CANADIAN SIGNAL CORPORATION
       lease is for and the nature                                                606 BEACH ST WEST
2.92                                                                              WHITBY, ON L1N 7T8
       of the debtor's interest
                                                                                  CANADA


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    PURCHASE ORDER                               ASCS CANADIAN SIGNAL CORPORATION
       lease is for and the nature                                                606 BEACH ST WEST
2.93                                                                              WHITBY, ON L1N 7T8
       of the debtor's interest
                                                                                  CANADA


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    CPI-WVD-ASSIGNMENT LETTER 030118             ASCS CANADIAN SIGNAL CORPORATION
       lease is for and the nature                                                606 BEACH ST WEST
2.94                                                                              WHITBY, ON L1N 7T8
       of the debtor's interest
                                                                                  CANADA


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    AT&T-WVD-MASTER AGREEMENT 011119             AT&T
       lease is for and the nature                                                P.O. BOX 5014
2.95                                                                              CAROL STREAM, IL 60197
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 16 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 105 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER (CABLES)                     AVNET INC
        lease is for and the nature                                               6724 ALEXANDER BELL DR, STE 110
2.96                                                                              COLUMBIA, MD 21046
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              AZTECH
        lease is for and the nature                                               ROOMS 2-6, 3/F, NO 1 SCIENCE PARK
2.97                                                                              EAST AVE
        of the debtor's interest
                                                                                  HONG KONG SCIENCE PARK
                                                                                  PAK SHEK KOK, SHATIN, NT
                                                                                  HONG KONG
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AZTECH PURCHASE ORDER                       AZTECH GROUP LTD
        lease is for and the nature   121517-HT                                   NO 31 UBI RD 1 AZTECH BUILDING
2.98                                                                              SINGAPORE, 408694
        of the debtor's interest
                                                                                  SINGAPORE


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AZTECH-WVD-MDPA 121517                      AZTECH GROUP LTD
        lease is for and the nature                                               NO 31 UBI RD 1 AZTECH BUILDING
2.99                                                                              SINGAPORE, 408694
        of the debtor's interest
                                                                                  SINGAPORE


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AZTECH GROUP LTD-WVD-PURCHASE ORDER         AZTECH GROUP LTD
        lease is for and the nature   120117-HT                                   NO 31 UBI RD 1 AZTECH BUILDING
2.100                                                                             SINGAPORE, 408694
        of the debtor's interest
                                                                                  SINGAPORE


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AZTECH TECHNOLOGIES-WVD-AMENDMENT #1 TO     AZTECH GROUP LTD
        lease is for and the nature   MDPA 111218                                 NO 31 UBI RD 1 AZTECH BUILDING
2.101                                                                             SINGAPORE, 408694
        of the debtor's interest
                                                                                  SINGAPORE


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 17 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 106 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    AZTECH-WVD-SOW #2 020718                    AZTECH GROUP LTD
        lease is for and the nature                                               NO 31 UBI RD 1 AZTECH BUILDING
2.102                                                                             SINGAPORE, 408694
        of the debtor's interest
                                                                                  SINGAPORE


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AZTECH-WVD-SOW #3 111318                    AZTECH GROUP LTD
        lease is for and the nature                                               NO 31 UBI RD 1 AZTECH BUILDING
2.103                                                                             SINGAPORE, 408694
        of the debtor's interest
                                                                                  SINGAPORE


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AZTECH TECHNOLOGIES PTE LTD-WVD-            AZTECH GROUP LTD
        lease is for and the nature   AMENDMENT #1 TO SOW #3                      NO 31 UBI RD 1 AZTECH BUILDING
2.104                                                                             SINGAPORE, 408694
        of the debtor's interest
                                                                                  SINGAPORE


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    BAKER & MCKENZIE LLP-WVD-ENGAGEMENT         BAKER & MCKENZIE LLP
        lease is for and the nature   LETTER                                      1808 SWIFT DR
2.105                                                                             OAK BROOK, IL 60523
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    BALL AEROSPACE - WVD - EXCLUSIVE TEAMING    BALL AEROSPACE & TECHNOLOGIES CORP
        lease is for and the nature   AGREEMENT - 081716                          10 LONGS PEAK DR
2.106                                                                             BROOMFIELD, CO 80021
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    BALL AEROSPACE SUPPLY - WVD - CONFLICTS     BALL AEROSPACE SUPPLY
        lease is for and the nature   FORM 031816                                 10 LONGS PEAK DR
2.107                                                                             BROOMFIELD, CO 80021
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 18 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 107 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    BAMBOOHR - WVD - COREHRIS IMPLEMENTATION    BAMBOOHR
        lease is for and the nature   INVOICE 081916                              335 S 560 W
2.108                                                                             LINDON, UT 84042
        of the debtor's interest


        State the term remaining      4/19/2020
        List the contract number of
        any government contract


        State what the contract or    BANTA-WVD-ENGLTR 013017                     BANTA IMMIGRATION LAW LTD
        lease is for and the nature                                               260 PEACHTREE ST NW, STE 801
2.109                                                                             ATLANTA, GA 30303
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    BARROS & ERRAZURIZ-WVD-ENGAGEMENT LETTER    BARROS & ERRAZURIZ
        lease is for and the nature   032819                                      2939 ISIDORA GOYENECHEA FL 10
2.110                                                                             LAS CONDES, SANTIAGO
        of the debtor's interest
                                                                                  CHILE


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              BASELINES INC
        lease is for and the nature                                               8716 ELLIS MILL DR
2.111                                                                             GAINESVILLE, VA 20155
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              BASELINES INC
        lease is for and the nature                                               8716 ELLIS MILL DR
2.112                                                                             GAINESVILLE, VA 20155
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    BEACON HILL STAFFING-WVD-EMPLOYEE           BEACON HILL STAFFING
        lease is for and the nature   RECRUITING AGREEMENT 020717                 152 BOWDOIN ST
2.113                                                                             BOSTON, MA 02108
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 19 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 108 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    LEGAL ENGAGEMENT LETTER                     BEDELL CRISTIN
        lease is for and the nature                                               26 NEW ST, ST HELIER
2.114                                                                             JERSEY JE2 3RA
        of the debtor's interest
                                                                                  JERSEY


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    BERNARD, NICKET & ASSOCIATES-WVD-           BERNARD, NICKELS & ASSOCIATES INC
        lease is for and the nature   AGREEMENT 051319                            307 5TH AVE, 12TH FL
2.115                                                                             NEW YORK, NY 10016
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              BEYOND TRUST CORPORATION
        lease is for and the nature                                               11695 JOHNS CREEK PKWY, STE 200
2.116                                                                             JOHNS CREEK, GA 30097
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MSA                                         BEYOND20
        lease is for and the nature                                               2595 DALLAS PKWY, STE 300
2.117                                                                             FRISCO, TX 75034
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    BG SOLUTIONS (DBA BGS CONSULTING)-WVD-PSA   BG SOLUTIONS LLC (DBA BGS CONSULTING)
        lease is for and the nature   121718                                      1964 GALLOWS RD, STE 320
2.118                                                                             VIENNA, VA 22182
        of the debtor's interest


        State the term remaining      12/17/2020
        List the contract number of
        any government contract


        State what the contract or    BG SOLUTIONS-WVD-SOW #7 103119              BG SOLUTIONS LLC (DBA BGS CONSULTING)
        lease is for and the nature                                               1964 GALLOWS RD, STE 320
2.119                                                                             VIENNA, VA 22182
        of the debtor's interest


        State the term remaining      4/30/2020
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 20 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 109 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    BG SOLUTIONS-WVD-SOW # 8                    BG SOLUTIONS LLC (DBA BGS CONSULTING)
        lease is for and the nature                                               1964 GALLOWS RD, STE 320
2.120                                                                             VIENNA, VA 22182
        of the debtor's interest


        State the term remaining      4/30/2020
        List the contract number of
        any government contract


        State what the contract or    BG SOLUTIONS-WVD-SOW #11                    BG SOLUTIONS LLC (DBA BGS CONSULTING)
        lease is for and the nature                                               1964 GALLOWS RD, STE 320
2.121                                                                             VIENNA, VA 22182
        of the debtor's interest


        State the term remaining      4/14/2020
        List the contract number of
        any government contract


        State what the contract or    BGR GROUP-WVD-AGREEMENT 081919              BGR
        lease is for and the nature                                               P.O. BOX 14416
2.122                                                                             WASHINGTON, DC 20044-4416
        of the debtor's interest


        State the term remaining      8/19/2020
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT (CABLING SYSTEMS)                 BIG BUILDING INFRASTRUCTURE GROUP
        lease is for and the nature                                               14310 SULLYFIELD CIR, STE 400
2.123                                                                             CHANTILLY, VA 20151
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    BLAIR DOWNS - WVD - VENDOR AGREEMENT 011117 BLAIR DOWNS
        lease is for and the nature                                               6207 GENTLE LN
2.124                                                                             ALEXANDRIA, VA 22310
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LEGAL ENGAGEMENT LETTER                     BLANKINGSHIP & KEITH, PC
        lease is for and the nature                                               4020 UNIVERSITY DR, STE 300
2.125                                                                             FAIRFAX, VA 22030
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 21 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 110 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    BLOOMBERG FINANCE L.P.-WVD-DATA LICENSE      BLOOMBERG FINANCE LP
        lease is for and the nature   AGREEMENT AND MASTER DATA SCHEDULE OF        P.O. BOX 416604
2.126                                 SERVICES 111319                              BOSTON, MA 02241-6604
        of the debtor's interest


        State the term remaining      11/13/2021
        List the contract number of
        any government contract


        State what the contract or    BLUE AGILITY - WVD - MSA - 090616            BLUE AGILITY LLC
        lease is for and the nature                                                1 N WILSON AVE, STE 2
2.127                                                                              BRISTOL, PA 19007
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    BOGNET CONSTRUCTION-WVD-AGREEMENT            BOGNET CONSTRUCTION
        lease is for and the nature                                                8224 OLD CTHOUSE RD, STE 200
2.128                                                                              VIENNA, VA 22182
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    TOWER3-WVD-PRIME LEASE                       BORO STATION TOWER 3 LLC
        lease is for and the nature   1785 GREENSBORO STATION PLACE 20181          C/O THE MERIDIAN GROUP
2.129                                                                              3 BETHESDA METRO CENTER, STE 1400
        of the debtor's interest
                                                                                   BETHESDA, MD 20814


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    BRYCE SPACE 7 TECHNOLOGY-WVD-AGREEMENT       BRYCE SPACE AND TECHNOLOGY LLC
        lease is for and the nature   042919                                       1199 N FAIRFAX ST, STE 800
2.130                                                                              ALEXANDRIA, VA 22314
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    BUCHANAN INGERSOLL & ROONEY-WVD-             BUCHANAN INGERSOLL & ROONEY
        lease is for and the nature   ENGAGEMENT LETTER 080218                     ATTN: ACCT DEPT
2.131                                                                              301 GRANT ST, 20TH FL
        of the debtor's interest
                                                                                   PITTSBURGH, PA 15219


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 22 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 111 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              BUILDING INFRASTRUCTURE GROUP
        lease is for and the nature                                               14310 SULLYFIELD CIR, STE 400
2.132                                                                             CHANTILLY, VA 20151
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              BUILDING INFRASTRUCTURE GROUP
        lease is for and the nature                                               14310 SULLYFIELD CIR, STE 400
2.133                                                                             CHANTILLY, VA 20151
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              CABLES PLUS, USA
        lease is for and the nature                                               5608 WEST MARSHALL ST
2.134                                                                             RICHMOND, VA 23230
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CALTECH-WVD-SLA 042417                      CALIFORNIA INSTITUTE OF TECHNOLOGY
        lease is for and the nature                                               FRED FARINA - CIO
2.135                                                                             1200 E CALIFORNIA BLVD, M/C 6-32
        of the debtor's interest
                                                                                  PASADENA, CA 91125


        State the term remaining      5/10/2027
        List the contract number of
        any government contract


        State what the contract or    CAPE DESIGN-WVD-PSA 041519                  CAPE DESIGN ENGINEERING CO
        lease is for and the nature                                               775 E MERRITT ISLAND CSWY, STE 230
2.136                                                                             MERRIT ISLAND, FL 32952
        of the debtor's interest


        State the term remaining      4/15/2020
        List the contract number of
        any government contract


        State what the contract or    CAPGEMINI-WVD-MSA AND SOW 111518            CAPGEMINI AMERICA, INC,
        lease is for and the nature                                               012663 COLLECTION CENTER DR
2.137                                                                             CHICAGO, IL 60693
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 23 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 112 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    CAPGEMINI-WVD-SOW (BUSINESS DESIGN AND          CAPGEMINI CONSULTING
        lease is for and the nature   FINANCE TRANSFORMATION) 081519                  PLACE DE L'ÉTOILE - 11 RUE DE TILSITT
2.138                                                                                 75019 PARIS
        of the debtor's interest
                                                                                      FRANCE


        State the term remaining      6/30/2020
        List the contract number of
        any government contract


        State what the contract or    CAVALIER LOGISTICS-WVD-MSA 040219               CAVALIER INTERNATIONAL AIR FREIGHT INC
        lease is for and the nature                                                   45085 OLD OX RD
2.139                                                                                 DULLES, VA 20166
        of the debtor's interest


        State the term remaining      4/2/2022
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  CDW DIRECT
        lease is for and the nature                                                   P.O. BOX 75723
2.140                                                                                 CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  CDW DIRECT
        lease is for and the nature                                                   P.O. BOX 75723
2.141                                                                                 CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  CDW DIRECT
        lease is for and the nature                                                   P.O. BOX 75723
2.142                                                                                 CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  CDW DIRECT
        lease is for and the nature                                                   P.O. BOX 75723
2.143                                                                                 CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases              Page 24 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 113 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.144                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.145                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.146                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.147                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.148                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.149                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 25 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 114 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.150                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.151                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.152                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.153                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.154                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.155                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 26 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 115 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.156                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.157                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.158                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.159                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.160                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.161                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 27 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 116 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.162                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.163                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.164                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.165                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.166                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CDW DIRECT
        lease is for and the nature                                              P.O. BOX 75723
2.167                                                                            CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 28 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 117 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              CDW DIRECT
        lease is for and the nature                                               P.O. BOX 75723
2.168                                                                             CHICAGO, IL 60675-5723
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CEMDIA (AUST) PTY-WVD-PSA 061518            CEMDIA (AUST) PTY
        lease is for and the nature                                               9 JAGARA ST
2.169                                                                             ARANDA, ACT 2614
        of the debtor's interest
                                                                                  AUSTRALIA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              CENTURYLINK
        lease is for and the nature                                               BUSINESS SERVICES
2.170                                                                             P.O. BOX 52187
        of the debtor's interest
                                                                                  PHOENIX, AZ 85072


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              CENTURYLINK
        lease is for and the nature                                               BUSINESS SERVICES
2.171                                                                             P.O. BOX 52187
        of the debtor's interest
                                                                                  PHOENIX, AZ 85072


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              CENTURYLINK
        lease is for and the nature                                               BUSINESS SERVICES
2.172                                                                             P.O. BOX 52187
        of the debtor's interest
                                                                                  PHOENIX, AZ 85072


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              CENTURYLINK
        lease is for and the nature                                               BUSINESS SERVICES
2.173                                                                             P.O. BOX 52187
        of the debtor's interest
                                                                                  PHOENIX, AZ 85072


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 29 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 118 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    SERVICE ORDERS (WAVELENGTH)                 CENTURYLINK
        lease is for and the nature                                               1025 ELDORADO BLVS
2.174                                                                             BROOMFIELD, CO 80021
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CERTENT-WVD-ORDER SUBSCRIPTIONS FOR IFRS    CERTENT INC
        lease is for and the nature                                               1548 EUREKA RD
2.175                                                                             ROSEVILLE, CA 95661
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CERTENT-WVD-ORDER UNDER SUBSCRIPTION AND    CERTENT INC
        lease is for and the nature   SERVICES AGREEMENT 121216                   1548 EUREKA RD
2.176                                                                             ROSEVILLE, CA 95661
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CERTENT-WVD-ORDER FORM (EQUITY              CERTENT INC
        lease is for and the nature   MANAGEMENT SERVICES) 081418                 1548 EUREKA RD
2.177                                                                             ROSEVILLE, CA 95661
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGI-CGI-WVD PO FOR STK LICENSE 062117       CGI INFORMATION SYSTEMS AND MANAGEMENT CONSULTANTS INC
        lease is for and the nature                                               1350 RENE-LEVESQUE BLVD W, 15TH FL
2.178                                                                             MONTREAL, QC H3G IT4
        of the debtor's interest
                                                                                  CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CGI - WVD - NOVATION AGREEMENT 100117       CGI INFORMATION SYSTEMS AND MANAGEMENT CONSULTANTS INC
        lease is for and the nature                                               1350 RENE-LEVESQUE BLVD W, 15TH FL
2.179                                                                             MONTREAL, QC H3G IT4
        of the debtor's interest
                                                                                  CANADA


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 30 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 119 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    CGI - WVD - GNOC TERM SHEET - 011117          CGI INFORMATION SYSTEMS AND MANAGEMENT CONSULTANTS INC
        lease is for and the nature                                                 1350 RENE-LEVESQUE BLVD W, 15TH FL
2.180                                                                               MONTREAL, QC H3G IT4
        of the debtor's interest
                                                                                    CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CGI-WVD-GNOC MDPA 031717                      CGI INFORMATION SYSTEMS AND MANAGEMENT CONSULTANTS INC
        lease is for and the nature                                                 1350 RENE-LEVESQUE BLVD W, 15TH FL
2.181                                                                               MONTREAL, QC H3G IT4
        of the debtor's interest
                                                                                    CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CGI - WVD - SOW AMENDMENT V1.3 042817         CGI INFORMATION SYSTEMS AND MANAGEMENT CONSULTANTS INC
        lease is for and the nature                                                 1350 RENE-LEVESQUE BLVD W, 15TH FL
2.182                                                                               MONTREAL, QC H3G IT4
        of the debtor's interest
                                                                                    CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CGI-WVD-SOW AMENDMENT V1.4 101717             CGI INFORMATION SYSTEMS AND MANAGEMENT CONSULTANTS INC
        lease is for and the nature                                                 1350 RENE-LEVESQUE BLVD W, 15TH FL
2.183                                                                               MONTREAL, QC H3G IT4
        of the debtor's interest
                                                                                    CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CGI-WVD-SOW FOR PGRM REL 1.0 FINAL 11-30-17   CGI INFORMATION SYSTEMS AND MANAGEMENT CONSULTANTS INC
        lease is for and the nature                                                 1350 RENE-LEVESQUE BLVD W, 15TH FL
2.184                                                                               MONTREAL, QC H3G IT4
        of the debtor's interest
                                                                                    CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CGI-WVD-GNOC SOW AMENDMENT REL 1.5 121517     CGI INFORMATION SYSTEMS AND MANAGEMENT CONSULTANTS INC
        lease is for and the nature                                                 1350 RENE-LEVESQUE BLVD W, 15TH FL
2.185                                                                               MONTREAL, QC H3G IT4
        of the debtor's interest
                                                                                    CANADA


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases               Page 31 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 120 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    CGI-WVD-GNOC SOW AMENDMENT REL 1.6 051418   CGI INFORMATION SYSTEMS AND MANAGEMENT CONSULTANTS INC
        lease is for and the nature                                               1350 RENE-LEVESQUE BLVD W, 15TH FL
2.186                                                                             MONTREAL, QC H3G IT4
        of the debtor's interest
                                                                                  CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CGI - WVD - NOVATION AGREEMENT 100117       CGI IT UK LIMITED
        lease is for and the nature                                               20 FENCHURCH ST, 14TH FL
2.187                                                                             LONDON EC3M 3BY
        of the debtor's interest
                                                                                  UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CGI-WVD-GNOC SOW AMENDMENT REL 1.7 061818   CGI IT UK LIMITED
        lease is for and the nature                                               20 FENCHURCH ST, 14TH FL
2.188                                                                             LONDON EC3M 3BY
        of the debtor's interest
                                                                                  UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CGI-WVD-SOW FOR PGRM REL 1.1 062218         CGI IT UK LIMITED
        lease is for and the nature                                               20 FENCHURCH ST, 14TH FL
2.189                                                                             LONDON EC3M 3BY
        of the debtor's interest
                                                                                  UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CGI-WVD-GNOC SOW AMENDMENT REL 1.8 091918   CGI IT UK LIMITED
        lease is for and the nature                                               20 FENCHURCH ST, 14TH FL
2.190                                                                             LONDON EC3M 3BY
        of the debtor's interest
                                                                                  UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CGI-WVD-GNOC SOW AMENDMENT REL 1.9 110218   CGI IT UK LIMITED
        lease is for and the nature                                               20 FENCHURCH ST, 14TH FL
2.191                                                                             LONDON EC3M 3BY
        of the debtor's interest
                                                                                  UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 32 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 121 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    CGI-WVD-SOW FOR PGRM REL 1.2 111418          CGI IT UK LIMITED
        lease is for and the nature                                                20 FENCHURCH ST, 14TH FL
2.192                                                                              LONDON EC3M 3BY
        of the debtor's interest
                                                                                   UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CGI-WVD-GNOC SOW AMENDMENT REL 1.10 120618   CGI IT UK LIMITED
        lease is for and the nature                                                20 FENCHURCH ST, 14TH FL
2.193                                                                              LONDON EC3M 3BY
        of the debtor's interest
                                                                                   UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CGI-WVD-GNOC SOW AMENDMENT REL 1.11 032519   CGI IT UK LIMITED
        lease is for and the nature                                                20 FENCHURCH ST, 14TH FL
2.194                                                                              LONDON EC3M 3BY
        of the debtor's interest
                                                                                   UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CGI-WVD-GNOC SOW AMENDMENT REL 1.12 041119   CGI IT UK LIMITED
        lease is for and the nature                                                20 FENCHURCH ST, 14TH FL
2.195                                                                              LONDON EC3M 3BY
        of the debtor's interest
                                                                                   UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CGI-WVD-SOW FOR PGRM REL 1.3 061219          CGI IT UK LIMITED
        lease is for and the nature                                                20 FENCHURCH ST, 14TH FL
2.196                                                                              LONDON EC3M 3BY
        of the debtor's interest
                                                                                   UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CGI-WVD-ARTS SOW #3 (ARTS) 092519            CGI IT UK LIMITED
        lease is for and the nature                                                20 FENCHURCH ST, 14TH FL
2.197                                                                              LONDON EC3M 3BY
        of the debtor's interest
                                                                                   UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 33 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 122 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    CHESAPEAKE ANALYTICS - WVD - PSA 111016     CHESAPEAKE ANALYTICS CORP
        lease is for and the nature                                               6100 NORTH WESTERN AVE
2.198                                                                             OKLAHOMA CITY, OK 73118
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CHESAPEAKE ANALYTICS-WVD-SOW #2 110117      CHESAPEAKE ANALYTICS CORP
        lease is for and the nature                                               6100 NORTH WESTERN AVE
2.199                                                                             OKLAHOMA CITY, OK 73118
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              CHESAPEAKE MISSION CRITICAL
        lease is for and the nature                                               11900 G BALTIMORE AVE
2.200                                                                             BELTSVILLE, MD 21128
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              CHESAPEAKE MISSION CRITICAL
        lease is for and the nature                                               11900 G BALTIMORE AVE
2.201                                                                             BELTSVILLE, MD 21128
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              CHESAPEAKE MISSION CRITICAL
        lease is for and the nature                                               11900 G BALTIMORE AVE
2.202                                                                             BELTSVILLE, MD 21128
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              CHESAPEAKE MISSION CRITICAL
        lease is for and the nature                                               11900 G BALTIMORE AVE
2.203                                                                             BELTSVILLE, MD 21128
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 34 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 123 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             CHESAPEAKE MISSION CRITICAL
        lease is for and the nature                                              11900 G BALTIMORE AVE
2.204                                                                            BELTSVILLE, MD 21128
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CHESAPEAKE MISSION CRITICAL
        lease is for and the nature                                              11900 G BALTIMORE AVE
2.205                                                                            BELTSVILLE, MD 21128
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CHESAPEAKE-WVD-PURCHASE ORDER#1110DG       CHESAPEAKE MISSION CRITICAL LLC
        lease is for and the nature                                              11900 G BALTIMORE AVE
2.206                                                                            BELTSVILLE, MD 21128
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ANNUAL RENEWAL                             CIGNA
        lease is for and the nature                                              214 W HURON
2.207                                                                            CHICAGO, IL 60654
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             COGENT COMMUNICATION
        lease is for and the nature                                              2450 N ST NW
2.208                                                                            WASHINGTON, DC 20037
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             COGENT COMMUNICATION
        lease is for and the nature                                              2450 N ST NW
2.209                                                                            WASHINGTON, DC 20037
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 35 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 124 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              COGENT COMMUNICATION
        lease is for and the nature                                               2450 N ST NW
2.210                                                                             WASHINGTON, DC 20037
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SERVICE ORDER                               COGENT COMMUNICATIONS
        lease is for and the nature                                               2450 N ST NW
2.211                                                                             WASHINGTON, DC 20037
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    COGENT-WVD-MASTER AGREEMENT                 COGENT COMMUNICATIONS, INC
        lease is for and the nature                                               2450 N ST NW
2.212                                                                             WASHINGTON, DC 20037
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    COLLABERA-WVD-RECRUITING AGREEMENT 082619   COLLABERA INC
        lease is for and the nature                                               ATTN: ACCOUNTS RECEIVABLE
2.213                                                                             P.O. BOX 19
        of the debtor's interest
                                                                                  LIBERTY CORNER, NJ 07938-9800


        State the term remaining      8/26/2020
        List the contract number of
        any government contract


        State what the contract or    COLLABERA-WVD-WORK ORDER #1 091319          COLLABERA INC
        lease is for and the nature                                               ATTN: ACCOUNTS RECEIVABLE
2.214                                                                             P.O. BOX 19
        of the debtor's interest
                                                                                  LIBERTY CORNER, NJ 07938-9800


        State the term remaining      9/20/2020
        List the contract number of
        any government contract


        State what the contract or    COLLABERA-WVD-WORK ORDER #2 091319          COLLABERA INC
        lease is for and the nature                                               ATTN: ACCOUNTS RECEIVABLE
2.215                                                                             P.O. BOX 19
        of the debtor's interest
                                                                                  LIBERTY CORNER, NJ 07938-9800


        State the term remaining      9/30/2020
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 36 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 125 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    COLLABERA-WVD-WORK ORDER #6 100819          COLLABERA INC
        lease is for and the nature                                               ATTN: ACCOUNTS RECEIVABLE
2.216                                                                             P.O. BOX 19
        of the debtor's interest
                                                                                  LIBERTY CORNER, NJ 07938-9800


        State the term remaining      4/15/2020
        List the contract number of
        any government contract


        State what the contract or    COLLABERA-WVD-WORK ORDER #7 101819          COLLABERA INC
        lease is for and the nature                                               ATTN: ACCOUNTS RECEIVABLE
2.217                                                                             P.O. BOX 19
        of the debtor's interest
                                                                                  LIBERTY CORNER, NJ 07938-9800


        State the term remaining      10/21/2020
        List the contract number of
        any government contract


        State what the contract or    COLLABERA-WVD-WORK ORDER 8 102319           COLLABERA INC
        lease is for and the nature                                               ATTN: ACCOUNTS RECEIVABLE
2.218                                                                             P.O. BOX 19
        of the debtor's interest
                                                                                  LIBERTY CORNER, NJ 07938-9800


        State the term remaining      4/28/2020
        List the contract number of
        any government contract


        State what the contract or    COLLABERA-WVD-WORK ORDER 9 102519           COLLABERA INC
        lease is for and the nature                                               ATTN: ACCOUNTS RECEIVABLE
2.219                                                                             P.O. BOX 19
        of the debtor's interest
                                                                                  LIBERTY CORNER, NJ 07938-9800


        State the term remaining      4/28/2020
        List the contract number of
        any government contract


        State what the contract or    COLLABERA-WVD-WORK                          COLLABERA INC
        lease is for and the nature   ORDER NO. 10 102719                         ATTN: ACCOUNTS RECEIVABLE
2.220                                                                             P.O. BOX 19
        of the debtor's interest
                                                                                  LIBERTY CORNER, NJ 07938-9800


        State the term remaining      4/28/2020
        List the contract number of
        any government contract


        State what the contract or    COLLABERA -WVD-WORK ORDER 12                COLLABERA INC
        lease is for and the nature                                               ATTN: ACCOUNTS RECEIVABLE
2.221                                                                             P.O. BOX 19
        of the debtor's interest
                                                                                  LIBERTY CORNER, NJ 07938-9800


        State the term remaining      11/25/2020
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 37 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 126 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    CPI-WVD-ASSIGNMENT LETTER 030118            COMMUNICATIONS & POWER INDUSTRIES CANADA INC
        lease is for and the nature                                               45 RIVER DR
2.222                                                                             GEORGETOWN, ON L7G 2J4
        of the debtor's interest
                                                                                  CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CPI - WVD - MASTER DEVELOPMENT PURCHASE     COMMUNICATIONS & POWER INDUSTRIES CANADA INC
        lease is for and the nature   AGREEMENT FOR SAP ANTENNA 093016            45 RIVER DR
2.223                                                                             GEORGETOWN, ON L7G 2J4
        of the debtor's interest
                                                                                  CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CPI-WVD-AMENDMENT #1 TO MASTER              COMMUNICATIONS & POWER INDUSTRIES CANADA INC
        lease is for and the nature   DEVELOPMENT AND PURCHASE AGREEMENT          45 RIVER DR
2.224                                                                             GEORGETOWN, ON L7G 2J4
        of the debtor's interest
                                                                                  CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CPI-WVD-AMENDMENT #3 TO MASTER              COMMUNICATIONS & POWER INDUSTRIES CANADA INC
        lease is for and the nature   DEVELOPMENT AND PURCHASE                    45 RIVER DR
2.225                                 AGREEMENT 080219                            GEORGETOWN, ON L7G 2J4
        of the debtor's interest
                                                                                  CANADA


        State the term remaining      3/31/2020
        List the contract number of
        any government contract


        State what the contract or    COMPENSIA-WVD-ENGAGEMENT LETTER 040219      COMPENSIA
        lease is for and the nature                                               125 S MARKET ST, STE 1000
2.226                                                                             SAN JOSE, CA 95113
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    COMSAT-WVD-USE AND OCCUPANCY AGREEMENT      COMSAT INC
        lease is for and the nature   (SOUTHBURY, CT SNP) 122118                  2550 WASSER TER
2.227                                                                             HERNDON, VA 20171
        of the debtor's interest


        State the term remaining      12/21/2028
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 38 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 127 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    COMSAT-WVD-USE AND OCCUPANCY AGREEMENT      COMSAT INC
        lease is for and the nature   (SANTA PAULA, CA SNP) 011519                2550 WASSER TER
2.228                                                                             HERNDON, VA 20171
        of the debtor's interest


        State the term remaining      1/15/2029
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              COMSEARCH
        lease is for and the nature                                               19700 JANELIA FARM BLVD
2.229                                                                             ASHBURN, VA 20147
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER - GNOC                       CONSTANT TECHNOLOGIES
        lease is for and the nature   (2ND FL- REMOTE VIDEO POWER SUPPLY)         125 STEAMBOAT AVE
2.230                                                                             N KINGSTOWN, RI 02851
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              CONSTANT TECHNOLOGIES
        lease is for and the nature   GNOC (2ND FL - CONSOLES)                    125 STEAMBOAT AVE
2.231                                                                             N KINGSTOWN, RI 02851
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER - GNOC                       CONSTANT TECHNOLOGIES
        lease is for and the nature   (2ND FL - HARDWARE FOR CONSOLES)            125 STEAMBOAT AVE
2.232                                                                             N KINGSTOWN, RI 02851
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              CONSTANT TECHNOLOGIES, INC
        lease is for and the nature                                               125 STEAMBOAT AVE
2.233                                                                             WICKFORD, RI 02851
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 39 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 128 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             CONSTANT TECHNOLOGIES, INC
        lease is for and the nature                                              125 STEAMBOAT AVE
2.234                                                                            WICKFORD, RI 02851
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CONSTANT TECHNOLOGIES, INC
        lease is for and the nature                                              125 STEAMBOAT AVE
2.235                                                                            WICKFORD, RI 02851
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CONSTANT TECHNOLOGIES, INC
        lease is for and the nature                                              125 STEAMBOAT AVE
2.236                                                                            WICKFORD, RI 02851
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CONTINENTAL RESOURCES
        lease is for and the nature                                              175 MIDDLESEX TURNPIKE
2.237                                                                            BEDFORD, MA 01730-9137
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CONTINENTAL RESOURCES
        lease is for and the nature                                              175 MIDDLESEX TURNPIKE
2.238                                                                            BEDFORD, MA 01730-9137
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             CONTINENTAL RESOURCES
        lease is for and the nature                                              175 MIDDLESEX TURNPIKE
2.239                                                                            BEDFORD, MA 01730-9137
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 40 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 129 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    CONVERGENCE-WVD-ENGAGEMENT LETTER 110415 CONVERGENCE ADVISORS LLC
        lease is for and the nature                                            16 HUBBARD SCHOOL RD
2.240                                                                          RAMSEY, NJ 07446
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CORAL SUNSET-WVD-MSA                            CORAL SUNSET
        lease is for and the nature                                                   8 CIRRUS DR, APT 8302
2.241                                                                                 ASHLAND, MA 01721
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CORPORATE APARTMENT SPECIALISTS - WVD -         CORPORATE APARTMENT SPECIALISTS INC
        lease is for and the nature   LEASE - 081816                                  2800 S SHIRLINGTON RD, STE 712
2.242                                                                                 ARLINGTON, VA 22206
        of the debtor's interest


        State the term remaining      4/18/2020
        List the contract number of
        any government contract


        State what the contract or    APARTMENT SPECIALISTS, INC. - WVD - LEASE FOR   CORPORATE APARTMENT SPECIALISTS INC
        lease is for and the nature   CEO APT. - 121516                               2800 S SHIRLINGTON RD, STE 712
2.243                                                                                 ARLINGTON, VA 22206
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CORPORATE TRAVELER-WVD-AGREEMENT                CORPORATE TRAVELER
        lease is for and the nature                                                   1401 S CLARK ST
2.244                                                                                 ARLINGTON, VA 22202
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CORT - WVD - LEASE AGREEMENT (EXCHANGE) FOR CORT BUSINESS SERVICES
        lease is for and the nature   FURNITURE - 021916                          15000 CONFERENCE CENTER DR STE 440
2.245                                                                             CHANTILLY, VA 20151
        of the debtor's interest


        State the term remaining      4/19/2020
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                  Page 41 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 130 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    SERVICE ORDER                                  COX BUSINESS
        lease is for and the nature                                                  11016 RUSHMORE DR, STE 180
2.246                                                                                CHARLOTTE, NC 28277
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CPI - WVD - ATP AMENDMENT NO.2 (SAP ANTENNA)   CPI - MALIBU DIVISION
        lease is for and the nature   112316                                         3760 CALLE TECATE, STE A
2.247                                                                                CAMARILLO, CA 93012
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                 CPI CANADA INC
        lease is for and the nature                                                  45 RIVER DR
2.248                                                                                GEORGETOWN, ON L7G 2J4
        of the debtor's interest
                                                                                     CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                 CPI CANADA INC
        lease is for and the nature                                                  45 RIVER DR
2.249                                                                                GEORGETOWN, ON L7G 2J4
        of the debtor's interest
                                                                                     CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                 CPI CANADA INC
        lease is for and the nature                                                  45 RIVER DR
2.250                                                                                GEORGETOWN, ON L7G 2J4
        of the debtor's interest
                                                                                     CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                 CPI CANADA INC
        lease is for and the nature                                                  45 RIVER DR
2.251                                                                                GEORGETOWN, ON L7G 2J4
        of the debtor's interest
                                                                                     CANADA


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                 Page 42 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 131 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              CPI CANADA INC
        lease is for and the nature                                               45 RIVER DR
2.252                                                                             GEORGETOWN, ON L7G 2J4
        of the debtor's interest
                                                                                  CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CPI-WVD-AMENDMENT #2 TO                     CPI INTERNATIONAL INC
        lease is for and the nature   MASTER DEVELOPMENT AND                      580 SKYLANE BLVD
2.253                                 PURCHASE AGREEMENT 110218                   SANTA ROSA, CA 95403
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              CPI MALIBU DIVISION
        lease is for and the nature                                               3760-A CALLE TECATE
2.254                                                                             CAMARILLO, CA 93012-5060
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              CPI MALIBU DIVISION
        lease is for and the nature                                               3760-A CALLE TECATE
2.255                                                                             CAMARILLO, CA 93012-5060
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              CPI MALIBU DIVISION
        lease is for and the nature                                               3760-A CALLE TECATE
2.256                                                                             CAMARILLO, CA 93012-5060
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              CPI MALIBU DIVISION
        lease is for and the nature                                               3760-A CALLE TECATE
2.257                                                                             CAMARILLO, CA 93012-5060
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 43 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 132 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              CPI MALIBU DIVISION
        lease is for and the nature                                               3760-A CALLE TECATE
2.258                                                                             CAMARILLO, CA 93012-5060
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              CROSS TECHNOLOGIES INC
        lease is for and the nature                                               6170 SHILOH RD
2.259                                                                             ALPHARETTA, GA 30005
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              CROSS TECHNOLOGIES, INC
        lease is for and the nature                                               6170 SHILOH RD
2.260                                                                             ALPHARETTA, GA 30005
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              CROSS TECHNOLOGIES, INC
        lease is for and the nature                                               6170 SHILOH RD
2.261                                                                             ALPHARETTA, GA 30005
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              CROWN CASTLE
        lease is for and the nature                                               P.O. BOX 28730
2.262                                                                             NEW YORK, NY 10087-8730
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CRUCIBLE ENGINEERING-WVD-AMENDMENT#2 TO     CRUCIBLE ENGINEERING LLC
        lease is for and the nature   SOW#1 091119                                575 STATE FAIR BLVD
2.263                                                                             SOLVAY, NY 13209
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 44 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 133 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    CRUCIBLE ENGINEERING-WVD-AMENDMENT #3 TO     CRUCIBLE ENGINEERING LLC
        lease is for and the nature   AMENDED AND RESTATED SOW #1                  575 STATE FAIR BLVD
2.264                                                                              SOLVAY, NY 13209
        of the debtor's interest


        State the term remaining      6/30/2020
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               CULLIMORE AND RING TECHNOLOGIES, INC
        lease is for and the nature                                                2501 BRIARWOOD DR
2.265                                                                              BOULDER, CO 80305
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               CULLIMORE AND RING TECHNOLOGIES, INC
        lease is for and the nature                                                2501 BRIARWOOD DR
2.266                                                                              BOULDER, CO 80305
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DAHL MORROW INTERNATIONAL - WVD - RETAINED   DAHL-MORROW INTERNATIONAL
        lease is for and the nature   SEARCH AGREEMENT 092316                      1821 MICHAEL FARADAY DR, STE 202
2.267                                                                              RESTON, VA 20190
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               DARKTRACE LIMITED
        lease is for and the nature                                                MAURICE WILKES BLDG
2.268                                                                              ST JOHNS INNOV PARK
        of the debtor's interest
                                                                                   COWLEY RD
                                                                                   CAMBRIDGE CB4 0DS
                                                                                   UNITED KINGDOM
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               DARKTRACE LIMITED
        lease is for and the nature                                                MAURICE WILKES BLDG
2.269                                                                              ST JOHNS INNOV PARK
        of the debtor's interest
                                                                                   COWLEY RD
                                                                                   CAMBRIDGE CB4 0DS
                                                                                   UNITED KINGDOM
        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 45 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 134 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    PURCHASE ORDER                               DARKTRACE LIMITED
        lease is for and the nature                                                MAURICE WILKES BLDG
2.270                                                                              ST JOHNS INNOV PARK
        of the debtor's interest
                                                                                   COWLEY RD
                                                                                   CAMBRIDGE CB4 0DS
                                                                                   UNITED KINGDOM
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               DARKTRACE LIMITED
        lease is for and the nature                                                MAURICE WILKES BLDG
2.271                                                                              ST JOHNS INNOV PARK
        of the debtor's interest
                                                                                   COWLEY RD
                                                                                   CAMBRIDGE CB4 0DS
                                                                                   UNITED KINGDOM
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               DATADOG, INC
        lease is for and the nature                                                620 8TH AVE, 45TH FL
2.272                                                                              NEW YORK, NY 10018-1741
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               DATADOG, INC
        lease is for and the nature                                                620 8TH AVE, 45TH FL
2.273                                                                              NEW YORK, NY 10018-1741
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               DATADOG, INC
        lease is for and the nature                                                620 8TH AVE, 45TH FL
2.274                                                                              NEW YORK, NY 10018-1741
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DATERA, INC.-WVD-BILL OF SALE 050216         DATERA INC
        lease is for and the nature                                                1050 ENTERPRISE WAY, STE 230
2.275                                                                              SUNNYVALE, CA 94089
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                Page 46 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 135 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    KOTANCHIK, DAVINA-WVD-TERMINATION LETTER    DAVINA BUIVAN KOTANCHIK
        lease is for and the nature   101518                                      46090 LAKE CENTER PLZ, STE 205
2.276                                                                             STERLING, VA 20165
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              DDB UNLIMITED, INC
        lease is for and the nature                                               2301 S HWY 77
2.277                                                                             PAULS VALLEY, OK 73075
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              DDB UNLIMITED, INC
        lease is for and the nature                                               2301 S HWY 77
2.278                                                                             PAULS VALLEY, OK 73075
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              DELL
        lease is for and the nature                                               ONE DELL WAY, MS 8129
2.279                                                                             AUSTIN, TX 78682
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              DELL
        lease is for and the nature                                               ONE DELL WAY, MS 8129
2.280                                                                             AUSTIN, TX 78682
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DELL PURCHASE ORDER                         DELL
        lease is for and the nature                                               1 DELL WAY
2.281                                                                             ROUNDROCK, TX 78682
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 47 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 136 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    DELL PURCHASE ORDER                         DELL
        lease is for and the nature   030918-JG                                   1 DELL WAY
2.282                                                                             ROUNDROCK, TX 78682
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DELL-WVD-PURCHASE ORDER 021218-JG           DELL
        lease is for and the nature                                               ONE DELL WAY, MS 8129
2.283                                                                             AUSTIN, TX 78682
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              DELL INC
        lease is for and the nature                                               ONE DELL WAY
2.284                                                                             ROUND ROCK, TX 78682
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DELOITTE-WVD-AMENDMENT #1 TO ENGAGEMENT     DELOITTE & TOUCHE LLP
        lease is for and the nature   LETTER 081618                               1633 BROADWAY
2.285                                                                             NEW YORK, NY 10019
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DELOITTE -NAA-WORK ORDER #2                 DELOITTE & TOUCHE LLP
        lease is for and the nature   AMENDED                                     1633 BROADWAY
2.286                                                                             NEW YORK, NY 10019
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DELOITTE LLP-WVD-WORK ORDER SUT-02 032019   DELOITTE & TOUCHE LLP
        lease is for and the nature                                               1633 BROADWAY
2.287                                                                             NEW YORK, NY 10019
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 48 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 137 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    DELOITTE LLP-WVD-2018 FBAR SOW 021519       DELOITTE & TOUCHE LLP
        lease is for and the nature                                               1633 BROADWAY
2.288                                                                             NEW YORK, NY 10019
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DELOITTE-WVD-MSA AND SOW                    DELOITTE CONSULTING LLP
        lease is for and the nature                                               695 TOWN CENTER DR, STE 1000
2.289                                                                             COSTA MESA, CA 92626
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DELOITTE-WVD-RESALE AGREEMENT AND QUOTE     DELOITTE CONSULTING LLP
        lease is for and the nature   061819                                      695 TOWN CENTER DR, STE 1000
2.290                                                                             COSTA MESA, CA 92626
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DELOITTE-WVD-RESALE AGREEMENT               DELOITTE CONSULTING LLP
        lease is for and the nature   AND QUOTE 061819                            1633 BROADWAY
2.291                                                                             NEW YORK, NY 10019
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DELOITTE LLP-WVD-MSA 020218                 DELOITTE LLP
        lease is for and the nature                                               30 ROCKEFELLER PLZ, 41ST FL
2.292                                                                             NEW YORK, NY 10112
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DELOITTE LLP-WVD-SOW (JERSEY OPERATING      DELOITTE LLP
        lease is for and the nature   MANUAL AND RESTRUCTURING STRAWMAN DECK)     30 ROCKEFELLER PLZ, 41ST FL
2.293                                                                             NEW YORK, NY 10112
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 49 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 138 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    DELOITTE-WVD-WORK ORDER #2 (GLOBAL TAX        DELOITTE TAX LLP
        lease is for and the nature   COMPLIANCE) 060118                            50 FREMONT ST
2.294                                                                               SAN FRANCISCO, CA 94105
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DESIGN CONCEPTS-WVD-MASTER CONSULTING         DESIGN CONCEPTS INC
        lease is for and the nature   AGREEMENT 051215                              5301 BUTTONWOOD DR
2.295                                                                               MADISON, WI 53718
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AMENDMENT #1 TO SOW #1 FOR MSA - DISRUPTIVE   DISRUPTIVE TECHNOLOGY ASSOCIATES LTD
        lease is for and the nature   TECHNOLOGY ASSOCIATES, LTD.                   1614 W THUNDERHILL DR
2.296                                                                               PHOENIX, AZ 85045
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DISRUPTIVE TECH - WVD - AMENDMENT 2 TO T&M    DISRUPTIVE TECHNOLOGY ASSOCIATES LTD
        lease is for and the nature   CONTRACT (SOW 1)                              1614 W THUNDERHILL DR
2.297                                                                               PHOENIX, AZ 85045
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DISRUPTIVE TECH - WVD - AMENDMENT 1 TO T&M    DISRUPTIVE TECHNOLOGY ASSOCIATES LTD
        lease is for and the nature   CONTRACT (SOW 2)                              1614 W THUNDERHILL DR
2.298                                                                               PHOENIX, AZ 85045
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DISRUPTIVE TECH - WVD - AMENDMENT 3 TO T&M    DISRUPTIVE TECHNOLOGY ASSOCIATES LTD
        lease is for and the nature   CONTRACT (SOW 1) 121416                       1614 W THUNDERHILL DR
2.299                                                                               PHOENIX, AZ 85045
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 50 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 139 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    DISRUPTIVE TECH - WVD - AMENDMENT 4 TO T&M   DISRUPTIVE TECHNOLOGY ASSOCIATES LTD
        lease is for and the nature   CONTRACT (SOW 1) 032117                      1614 W THUNDERHILL DR
2.300                                                                              PHOENIX, AZ 85045
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DISRUPTIVE TECH - WVD - AMENDMENT 2 TO T&M   DISRUPTIVE TECHNOLOGY ASSOCIATES LTD
        lease is for and the nature   CONTRACT (SOW 2) 032017                      1614 W THUNDERHILL DR
2.301                                                                              PHOENIX, AZ 85045
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DISRUPTIVE TECH ASSOCIATES - WVD -           DISRUPTIVE TECHNOLOGY ASSOCIATES LTD
        lease is for and the nature   AMENDMENT 5 TO SOW#1 060117                  1614 W THUNDERHILL DR
2.302                                                                              PHOENIX, AZ 85045
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DISRUPTIVE TECH ASSOCIATES - WVD - SOW #1    DISRUPTIVE TECHNOLOGY ASSOCIATES LTD
        lease is for and the nature   AMENDMENT 6 10-25-17                         1614 W THUNDERHILL DR
2.303                                                                              PHOENIX, AZ 85045
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DISRUPTIVE TECHNOLOGY-WVD-SOW#1              DISRUPTIVE TECHNOLOGY ASSOCIATES LTD
        lease is for and the nature   AMENDMENT #7 12-27-17                        1614 W THUNDERHILL DR
2.304                                                                              PHOENIX, AZ 85045
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DISRUPTIVE TECHNOLOGY-WVD-AMENDED AND        DISRUPTIVE TECHNOLOGY ASSOCIATES LTD
        lease is for and the nature   RESTATED SOW#3 041818                        1614 W THUNDERHILL DR
2.305                                                                              PHOENIX, AZ 85045
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 51 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 140 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    DISRUPTIVE TECHNOLOGY-WVD-SOW #2 062616      DISRUPTIVE TECHNOLOGY ASSOCIATES, LTD
        lease is for and the nature                                                1614 W THUNDERHILL DR
2.306                                                                              PHOENIX, AZ 85045
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DIXON HUGHES GOODMAN LLP-WVD-ENGAGEMENT      DIXON HUGHES GOODMAN LLP
        lease is for and the nature   LETTER                                       P.O. BOX 602828
2.307                                                                              CHARLOTTE, NC 28260-2828
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DLA PIPER-OW-ENGAGEMENT LETTER 052118        DLA PIPER LLP (US)
        lease is for and the nature                                                160 ALDERSGATE ST
2.308                                                                              LONDON EC1A 4HT
        of the debtor's interest
                                                                                   UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DLA PIPER (US)-WVS AND AFFILIATES-ENGAGEMENT DLA PIPER LLP (US)
        lease is for and the nature   LETTER 101017                                160 ALDERSGATE ST
2.309                                                                              LONDON EC1A 4HT
        of the debtor's interest
                                                                                   UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               DOCKER, INC
        lease is for and the nature                                                144 TOWNSEND ST
2.310                                                                              SAN FRANCISCO, CA 94107
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CROWELL, DONALD-WVD-PSA 080318               DONALD CROWELL III
        lease is for and the nature                                                1255 25TH ST NW 310
2.311                                                                              WASHINGTON, DC 20037
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 52 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 141 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    DUFF & PHELPS-WVD-SOW (ADDITIONAL TRANSFER DUFF & PHELPS LLC
        lease is for and the nature   PRICING DOCUMENTATION SERVICES 050217      12595 COLLECTION CENTER DR
2.312                                                                            CHICAGO, IL 60693
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DYNETICS-WVD-LOI 112017                     DYNETICS INC
        lease is for and the nature                                               1002 EXPLORER BLVD
2.313                                                                             HUNTSVILLE, AL 35806
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    EGONZEHNDER-WVD-COMPENSATION AGREEMENT      EGONZEHNDER
        lease is for and the nature   AND T & C'S 121517                          350 PARK AVE, 8TH FL
2.314                                                                             NEW YORK, NY 10022
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              ELASTICSEARCH, INC
        lease is for and the nature                                               800 W EL CAMINO REAL, STE 350
2.315                                                                             MOUNTAIN VIEW, CA 94040
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              ELASTICSEARCH, INC
        lease is for and the nature                                               800 W EL CAMINO REAL, STE 350
2.316                                                                             MOUNTAIN VIEW, CA 94040
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              ELASTICSEARCH, INC
        lease is for and the nature                                               800 W EL CAMINO REAL, STE 350
2.317                                                                             MOUNTAIN VIEW, CA 94040
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 53 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 142 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             ELASTICSEARCH, INC
        lease is for and the nature                                              800 W EL CAMINO REAL, STE 350
2.318                                                                            SUNNYVALE, CA 94040
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             ELECTRO RENT CORPORATION
        lease is for and the nature                                              8511 FALLBROOK AVE
2.319                                                                            CANOGA PARK, CA 91304
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             EMERGENT
        lease is for and the nature                                              4525 MAIN ST, STE 1500
2.320                                                                            VIRGINIA BEACH, VA 23462
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             EMERGENT
        lease is for and the nature                                              4525 MAIN ST, STE 1500
2.321                                                                            VIRGINIA BEACH, VA 23462
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             EMERGENT
        lease is for and the nature                                              4525 MAIN ST, STE 1500
2.322                                                                            VIRGINIA BEACH, VA 23462
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             EMERGENT
        lease is for and the nature                                              4525 MAIN ST, STE 1500
2.323                                                                            VIRGINIA BEACH, VA 23462
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 54 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 143 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             EMERGENT
        lease is for and the nature                                              4525 MAIN ST, STE 1500
2.324                                                                            VIRGINIA BEACH, VA 23462
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             EMERGENT
        lease is for and the nature                                              4525 MAIN ST, STE 1500
2.325                                                                            VIRGINIA BEACH, VA 23462
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             EMERGENT
        lease is for and the nature                                              4525 MAIN ST, STE 1500
2.326                                                                            VIRGINIA BEACH, VA 23462
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             EMERGENT
        lease is for and the nature                                              4525 MAIN ST, STE 1500
2.327                                                                            VIRGINIA BEACH, VA 23462
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             EMERGENT
        lease is for and the nature                                              4525 MAIN ST, STE 1500
2.328                                                                            VIRGINIA BEACH, VA 23462
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    EMERGENT PURCHASE ORDER                    EMERGENT
        lease is for and the nature   011618-JG                                  4525 MAIN ST, STE 1500
2.329                                                                            VIRGINIA BEACH, VA 23462
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 55 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 144 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    EMERGENT PURCHASE ORDER                     EMERGENT
        lease is for and the nature   012518-JG                                   4525 MAIN ST, STE 1500
2.330                                                                             VIRGINIA BEACH, VA 23462
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    EMERGENT-WVD-PURCHASE ORDER 022718-JG       EMERGENT
        lease is for and the nature                                               4525 MAIN ST, STE 1500
2.331                                                                             VIRGINIA BEACH, VA 23462
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              EMERGENT LLC
        lease is for and the nature                                               4525 MAIN ST, STE 1500
2.332                                                                             VIRGINIA BEACH, VA 23462
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    EMERGING MARKETS COMMUNICATIONS             EMERGING MARKETS COMMUNICATIONS
        lease is for and the nature   WVD-AGREEMENT AND SOW 102319 FE             1025 CONNECTICUT AVE NW, STE 1000
2.333                                                                             WASHINGTON, DC 20036
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ENAFOCUS (IBM) - WVD - SOFTWARE PURCHASE    ENAFOCUS
        lease is for and the nature   AGREEMENT 063016                            2602 WOOLLEY RD
2.334                                                                             WALL, NJ 07719
        of the debtor's interest


        State the term remaining      4/24/2020
        List the contract number of
        any government contract


        State what the contract or    ENAFOCUS (IBM PARTNER) - WVD - MSA 110416   ENAFOCUS
        lease is for and the nature                                               2602 WOOLLEY RD
2.335                                                                             WALL, NJ 07719
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 56 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 145 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    PURCHASE ORDER#111617DG - ENDRUN               ENDRUN TECHNOLOGIES
        lease is for and the nature   TECHNOLOGIES                                   2270 NORTHPOINT PKWY
2.336                                                                                SANTA ROSA, CA 95407
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    EQUINIX-NAA-AMENDMENT #1 (1-175444537857) TO   EQUINIX (UK) LIMITED
        lease is for and the nature   MASTER AGREEMENT 010319                        353 BUCKINGHAM AVE
2.337                                                                                SLOUGH
        of the debtor's interest
                                                                                     BERKSHIRE SL1 4PF
                                                                                     UNITED KINGDOM

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                 EQUINIX LLC
        lease is for and the nature                                                  ONE LAGOON DR, 4TH FL
2.338                                                                                REDWOOD CITY, CA 94065
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                 EQUINIX LLC
        lease is for and the nature                                                  ONE LAGOON DR, 4TH FL
2.339                                                                                REDWOOD CITY, CA 94065
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                 EQUINIX LLC
        lease is for and the nature                                                  ONE LAGOON DR, 4TH FL
2.340                                                                                REDWOOD CITY, CA 94065
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                 EQUINIX LLC
        lease is for and the nature                                                  ONE LAGOON DR, 4TH FL
2.341                                                                                REDWOOD CITY, CA 94065
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                 Page 57 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 146 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              EQUINIX LLC
        lease is for and the nature                                               ONE LAGOON DR, 4TH FL
2.342                                                                             REDWOOD CITY, CA 94065
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              EQUINIX LLC
        lease is for and the nature                                               ONE LAGOON DR, 4TH FL
2.343                                                                             REDWOOD CITY, CA 94065
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    EQUINIX-WVD AND NAA MSA, TERMS              EQUINIX LLC
        lease is for and the nature   AND GLOBAL POLICY 030518                    ONE LAGOON DR, 4TH FL
2.344                                                                             REDWOOD CITY, CA 94065
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    EQUINIX-ONEWEB CAPACIDADE SATELITAL-MSA     EQUINIX LLC
        lease is for and the nature   (BRAZIL) 090119                             ONE LAGOON DR, 4TH FL
2.345                                                                             REDWOOD CITY, CA 94065
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    EQUITY METHODS-WVD-MSA AND ANNEX 1 (IFRS    EQUITY METHODS
        lease is for and the nature   VALUATION) 042817                           17800 N PERIMETER DR, STE 200
2.346                                                                             SCOTTSDALE, AZ 85255
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ERUP TELECOMMUNICATIONS-WVD-PSA 021420      ERUP TELECOMMUNICATIONS CONSULTANTS
        lease is for and the nature                                               1310 RUE DU DOMAINE
2.347                                                                             SAINT-LAZARE, QC J7T 2L4
        of the debtor's interest
                                                                                  CANADA


        State the term remaining      5/19/2020
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 58 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 147 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    EUROCONSULT - WVD - PURCHASE ORDER 032516   EUROCONSULT
        lease is for and the nature                                               86 BLVD DE SEBASTOPOL
2.348                                                                             F- 75003 PARIS
        of the debtor's interest
                                                                                  FRANCE


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              EUROFINS
        lease is for and the nature                                               914 WEAT PATAPSCO AVE
2.349                                                                             BALTIMORE, MD 21230
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    EXM SOLUTIONS LLC - WVD - AMENDMENT #1 TO   EXM SOLUTIONS LLC
        lease is for and the nature   PSA AND SOW 031317                          619 25TH ST S
2.350                                                                             ARLINGTON VA, USA, 22202
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              EXPERIMENTAL AND MATHEMATICAL PHYSICS CONSULTANTS
        lease is for and the nature                                               P.O. BOX 3191
2.351                                                                             GAITHERSBURG, MD 20878
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    FIFTEEN4-WVD-ADDENDUM #1 021319             FIFTEEN4
        lease is for and the nature                                               3618 FALLS RD 200
2.352                                                                             BALTIMORE, MD 21211
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    FORUM GLOBAL-WVD-SPONSORSHIP CONTRACT       FORUM EUROPE LTD DBA FORUM GLOBAL
        lease is for and the nature   090518                                      33-35 W BUTE ST, STE 8
2.353                                                                             CARDIFF, CF10 5LH
        of the debtor's interest
                                                                                  UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 59 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 148 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    FOUNDRY DEFENSE-WVD-PURCHASE ORDER           FOUNDRY DEFENSE SYSTEMS INC
        lease is for and the nature                                                800 W MAIN ST, STE 1460
2.354                                                                              BOISE, ID 83702
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ENGAGEMENT LETTER                            FRANKLIN NOVA GROUP
        lease is for and the nature                                                322 N SHORE DR, 2ND FL
2.355                                                                              BLDG 1B, STE 200-328
        of the debtor's interest
                                                                                   PITTSBURGH, PA 15212


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    FTI CONSULTING-WVD-CONSULTING AGREEMENT      FTI CONSULTING LLP
        lease is for and the nature   072418                                       200 ALDERSGATE ST
2.356                                                                              LONDON, EC1A 4HD
        of the debtor's interest


        State the term remaining      6/10/2020
        List the contract number of
        any government contract


        State what the contract or    G3 GLOBAL - WVD - MSA 020117                 G3 GLOBAL SERVICES LLC
        lease is for and the nature                                                5757 WILSHIRE BLVD PENTHOUSE 5
2.357                                                                              LOS ANGELES, CA 90036
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               GECKOBOARD
        lease is for and the nature                                                60 WORSHIP ST, 3RD FL
2.358                                                                              LONDON, EC2A 2EZ
        of the debtor's interest
                                                                                   UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    GEMALTO PURCHASE ORDER                       GEMALTO
        lease is for and the nature   032018-AM                                    9442 CAPITAL OF TEXAS HWY N, STE 400
2.359                                                                              AUSTIN, TX 78759
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases              Page 60 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 149 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    PURCHASE ORDER                               GLOBAL EQUIPMENT COMPANY, INC (GLOBAL INDUSTRIAL)
        lease is for and the nature                                                2505 MILL CENTER PKWY, STE 100
2.360                                                                              BUFORD, GA 350518-3700
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CONTINGENCY SEARCH AGREEMENT                 GLOBAL NETWORK RECRUITING LLC
        lease is for and the nature                                                349 W COMMERCIAL ST, STE 3030
2.361                                                                              E ROCHESTER, NY 14445
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    GLOBALIZATION PARTNERS-WVD-MSA-060817        GLOBALIZATION PARTNERS
        lease is for and the nature                                                265 FRANKLIN ST 502
2.362                                                                              BOSTON, MA 02110
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SOFTWARE LICENSES SUPPLY AND SERVICES        GMV AEROSPACE AND DEFENSE SAU
        lease is for and the nature   AGREEMENT - GMV AEROSPACE AND DEFENSE        ISAAC NEWTON 11- PTM TRES CANTOS
2.363                                 S.A.U AND WORLDVU DEVELOPMENT LLC            MADRID 28760
        of the debtor's interest
                                                                                   SPAIN


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SOFTWARE LICENSE AGREEMENT FOR HIFLY - GMV   GMV AEROSPACE AND DEFENSE SAU
        lease is for and the nature   AEROSPACE AND DEFENCE S.A.U AND WORLDVU      ISAAC NEWTON 11- PTM TRES CANTOS
2.364                                 DEVELOPMENT LLC 080116                       MADRID 28760
        of the debtor's interest
                                                                                   SPAIN


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    GMV-WVD-AMENDMENT #1 TO SOW                  GMV AEROSPACE AND DEFENSE SAU
        lease is for and the nature                                                ISAAC NEWTON 11- PTM TRES CANTOS
2.365                                                                              MADRID 28760
        of the debtor's interest
                                                                                   SPAIN


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 61 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 150 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    GRANT THORNTON-WVD-SOW (RESEARCH TAX        GRANT THORNTON LLP
        lease is for and the nature   CREDIT STUDY) 051717 AND AGREEMENT          171 N CLARK ST, STE 200
2.366                                                                             CHICAGO, IL 60601
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    GRANT THORNTON-WVD-SOW (2018 TAX CREDIT     GRANT THORNTON LLP
        lease is for and the nature   PROVISION) 120718                           171 N CLARK ST, STE 200
2.367                                                                             CHICAGO, IL 60601
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    GRANT THORNTON-WVD-                         GRANT THORNTON LLP
        lease is for and the nature   SOW (R&D CREDITS) 031819                    171 N CLARK ST, STE 200
2.368                                                                             CHICAGO, IL 60601
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    GRANT THORNTON-WVD-AGREEMENT 020320         GRANT THORNTON LLP
        lease is for and the nature                                               171 N CLARK ST, STE 200
2.369                                                                             CHICAGO, IL 60601
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    GRANT THORNTON-WVD-SOW                      GRANT THORNTON LLP
        lease is for and the nature                                               171 N CLARK ST, STE 200
2.370                                                                             CHICAGO, IL 60601
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MASTER SUBSCRIPTION AGREEMENT               GREENHOUSE SOFTWARE, INC
        lease is for and the nature                                               110 5TH, FL 3
2.371                                                                             NEW YORK, NY 10011
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 62 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 151 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    GREENSBORO STATION OBC LLC-WVD-OFFICE       GREENSBORO STATION OBC LLC
        lease is for and the nature   SERVICE AGREEMENT 042219                    1765 GREENSBORO STATION PL, STE 900
2.372                                                                             MCLEAN, VA 22102
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PROFESSIONAL SERVICES AGREEMENT             GROUPE W INC
        lease is for and the nature                                               1220 MARIE-VICTORIN BLVD
2.373                                                                             LONGUEUIL, QC JAG 2H9
        of the debtor's interest
                                                                                  CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT-WVD-GSMA 111617                   GSMA
        lease is for and the nature                                               1000 ABERNATHY RD, STE 450
2.374                                                                             ATLANTA, GA 30328
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ENROLLMENT AGREEMENT                        GUARDIAN
        lease is for and the nature                                               10 HUDSON YARDS
2.375                                                                             NEW YORK, NY 10001
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              HAGERMAN & COMPANY , INC
        lease is for and the nature                                               505 SUNSET CT
2.376                                                                             P.O. BOX 139
        of the debtor's interest
                                                                                  MT ZION, IL 62549


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              HAGERMAN & COMPANY, INC
        lease is for and the nature                                               P.O. BOX 139
2.377                                                                             505 SUNSET COURT
        of the debtor's interest
                                                                                  MT ZION, IL 62549


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 63 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 152 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    INSURANCE POLICY                             HARTFORD FIRE INSURANCE CO
        lease is for and the nature                                                1 HARTFORD PLZ
2.378                                                                              HARTFORD, CT 06155
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    WORKER'S COMPENSATION POLICY                 HARTFORD FIRE INSURANCE CO
        lease is for and the nature                                                1 HARTFORD PLZ
2.379                                                                              HARTFORD, CT 06155
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HAWAII PACIFIC TELEPORT-WVD-GUAM SNP LEASE   HAWAII PACIFIC TELEPORT LP
        lease is for and the nature   AGREEMENT 02-07-20                           P.O. BOX 429
2.380                                                                              MAKAWAO, HI 96768
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HAWAII PACIFIC TELEPORT-WVD-GUAM             HAWAII PACIFIC TELEPORT LP
        lease is for and the nature   SNP LEASE AGREEMENT 02-07-20                 P.O. BOX 429
2.381                                                                              MAKAWAO, HI 96768
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               HAWK RIDGE SYSTEMS
        lease is for and the nature                                                575 CLYDE AVE
2.382                                                                              MOUNTAIN VIEW, CA 94040
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               HAWK RIDGE SYSTEMS
        lease is for and the nature                                                575 CLYDE AVE
2.383                                                                              MOUNTAIN VIEW, CA 94040
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 64 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 153 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              HAWK RIDGE SYSTEMS
        lease is for and the nature                                               575 CLYDE AVE
2.384                                                                             MOUNTAIN VIEW, CA 94040
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              HOLLAND ELECTRONICS, LLC
        lease is for and the nature                                               2935 GOLF COURSE DR
2.385                                                                             VENTURA, CA 93003
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              HOLLAND ELECTRONICS, LLC
        lease is for and the nature                                               2935 GOLF COURSE DR
2.386                                                                             VENTURA, CA 93003
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature                                               11717 EXPLORATION LANE
2.387                                                                             GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HUGHES-WVD-MSA 07292015                     HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature                                               11717 EXPLORATION LANE
2.388                                                                             GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HUGHES-WVD-ATP 122115                       HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature                                               11717 EXPLORATION LANE
2.389                                                                             GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 65 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 154 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    HNS - WVD - SOW #4 FOR DUAL-SOURCE BUC-AMP   HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature   110316                                       11717 EXPLORATION LANE
2.390                                                                              GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HUGHES NETWORK SYSTEMS, LLC - WVD - SOW #2   HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature   101116                                       11717 EXPLORATION LANE
2.391                                                                              GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HNS-WVD-GN & RFE SOW REVISION 032417 (EXHIBIT HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature   1A)                                           11717 EXPLORATION LANE
2.392                                                                               GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HNS-WVD-SOW REV A.25 051917                  HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature                                                11717 EXPLORATION LANE
2.393                                                                              GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HUGHES-WVD-GN RFE SOW MODIFICATION 081417    HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature                                                11717 EXPLORATION LANE
2.394                                                                              GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HUGHES-WVD-EQUIPMENT SALES AGREEMENT         HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature   091517                                       11717 EXPLORATION LANE
2.395                                                                              GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining      12/31/2025
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 66 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 155 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    HUGHES NETWORK SYSTEMS-WVD-SOW #2              HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature   AMENDMENT 120817                               11717 EXPLORATION LANE
2.396                                                                                GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HUGHES-WVD-MASTER SUBLICENSE AGREEMENT         HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature   011218                                         11717 EXPLORATION LANE
2.397                                                                                GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HUGHES NETWORK SYSTEMS-WVD- SSM SOW            HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature   AMENDMENT                                      11717 EXPLORATION LANE
2.398                                                                                GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AMENDED AND RESTATED MASTR DEVELOPMENT         HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature   SERVICES (REV. A29) AND AMENDMENT TO EXHIBIT   11717 EXPLORATION LANE
2.399                                 1C                                             GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HUGHES-WVD-AMENDMENT #1 TO EQUIPMENT           HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature   SALES AGREEMENT 122018                         11717 EXPLORATION LANE
2.400                                                                                GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HUGHES-WVD-AGREEMENT AND SOW                   HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature   (INSTALLATION SERVICES) 030119                 11717 EXPLORATION LANE
2.401                                                                                GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                 Page 67 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 156 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    HUGHES NETWORK SYSTEMS-WVD-SOFTWARE SUB- HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature   LICENSE AGREEMENT 040219                 11717 EXPLORATION LANE
2.402                                                                          GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HUGHES-WVD-GNOC SOW AMENDMENT 101619        HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature                                               11717 EXPLORATION LANE
2.403                                                                             GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HUGHES-WVD-AMENDED AND RESTATED (REV. A     HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature   .31) AND AMENDMENT #2                       11717 EXPLORATION LANE
2.404                                                                             GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HUGHES-WVD-AMENDMENT #1 TO GN&RFE           HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature   TRAINING AGREEMENT 012720                   11717 EXPLORATION LANE
2.405                                                                             GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HNS-WVD-AMENDED & RESTATED                  HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature   MDSA 042016                                 11717 EXPLORATION LN
2.406                                                                             GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HUGHES-WVD-AGREEMENT AND                    HUGHES NETWORK SYSTEMS LLC
        lease is for and the nature   SOW (TRAINING SERVICES) 123119              11717 EXPLORATION LN
2.407                                                                             GERMANTOWN, MD 20876
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 68 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 157 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    PURCHASE ORDER                               HURRICANE ELECTRIC
        lease is for and the nature                                                760 MISSION CT
2.408                                                                              FREMONT, CA 94539
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    IBM - WVD - STATEMENT OF WORK IL-WP334CJ -   IBM
        lease is for and the nature   091116                                       1 NEW ORCHARD RD
2.409                                                                              ARMONK, NY 10504
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    IBM-WVD (SOW - CLM ON CLOUD) 011617          IBM CORP
        lease is for and the nature                                                1 NEW ORCHARD RD
2.410                                                                              ARMONK, NY 10504
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    IGX GLOBAL-WVD-NEW CLIENT SET-UP             IGXGLOBAL UK LIMITED
        lease is for and the nature   APPLICATION 032918                           CAMBURGH HOUSE
2.411                                                                              27 NEW DOVER RD
        of the debtor's interest
                                                                                   CANTERBURY
                                                                                   KENT, CT1 3DN
                                                                                   UNITED KINGDOM
        State the term remaining      3/29/2021
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               INFLUXDATA INC
        lease is for and the nature                                                799 MARKET ST
2.412                                                                              SAN FRANCISCO, CA 94103
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               INNOTECH
        lease is for and the nature                                                4901 NW CAMAS MEADOWS DR
2.413                                                                              CAMAS, WA 98607
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 69 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 158 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              INNOVATIONSZENTRUM FÜR TELEKOMMUNIKATIONSTECHNIK
        lease is for and the nature                                               AM WEICHSELGARTEN 5
2.414                                                                             ERLANGEN 91058
        of the debtor's interest
                                                                                  GERMANY


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    INTEC BILLING INCORPORATED-WVD-MSA AND      INTEC BILLING INCORPORATED
        lease is for and the nature   SERVICE ORDER NO.1                          301 PERIMETER CENTER N, STE 200
2.415                                                                             ATLANTA, GA 30346
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              INTELLIAN TECHNOLOGIES
        lease is for and the nature                                               5F IDIS TOWER, 344
2.416                                                                             PANGYO-ROBUNDANG-GU
        of the debtor's interest
                                                                                  SEONGNAM-SI
                                                                                  GYONGGI-DO, KOREA
                                                                                  SOUTH KOREA
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              INTELLIAN TECHNOLOGIES
        lease is for and the nature                                               5F IDIS TOWER, 344
2.417                                                                             PANGYO-ROBUNDANG-GU
        of the debtor's interest
                                                                                  SEONGNAM-SI
                                                                                  GYONGGI-DO, KOREA
                                                                                  SOUTH KOREA
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              INTELLIAN TECHNOLOGIES
        lease is for and the nature                                               5F IDIS TOWER, 344
2.418                                                                             PANGYO-ROBUNDANG-GU
        of the debtor's interest
                                                                                  SEONGNAM-SI
                                                                                  GYONGGI-DO, KOREA
                                                                                  SOUTH KOREA
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              INTELLIAN TECHNOLOGIES
        lease is for and the nature                                               5F IDIS TOWER, 344
2.419                                                                             PANGYO-ROBUNDANG-GU
        of the debtor's interest
                                                                                  SEONGNAM-SI
                                                                                  GYONGGI-DO, KOREA
                                                                                  SOUTH KOREA
        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 70 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 159 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              INTELLIAN TECHNOLOGIES
        lease is for and the nature                                               5F IDIS TOWER, 344
2.420                                                                             PANGYO-ROBUNDANG-GU
        of the debtor's interest
                                                                                  SEONGNAM-SI
                                                                                  GYONGGI-DO, KOREA
                                                                                  SOUTH KOREA
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              INTELLIAN TECHNOLOGIES
        lease is for and the nature                                               5F IDIS TOWER, 344
2.421                                                                             PANGYO-ROBUNDANG-GU
        of the debtor's interest
                                                                                  SEONGNAM-SI
                                                                                  GYONGGI-DO, KOREA
                                                                                  SOUTH KOREA
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    INTELLIAN-WVD-UT PRODUCTION BACKSTOP        INTELLIAN TECHNOLOGIES INC
        lease is for and the nature   AGREEMENT 111919                            11 STUDEBAKER
2.422                                                                             IRVINE, CA 92618
        of the debtor's interest


        State the term remaining      12/31/2024
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              INTELLIAN TECHNOLOGIES USA INC
        lease is for and the nature                                               11 STUDEBAKER
2.423                                                                             IRVINE, CA 92618
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              INTELLIAN TECHNOLOGIES USA INC
        lease is for and the nature                                               11 STUDEBAKER
2.424                                                                             IRVINE, CA 92618
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    INTELLIAN TECHNOLOGIES-WVD-                 INTELLIAN TECHNOLOGIES USA INC
        lease is for and the nature   PURCHASE AGREEMENT 072817                   11 STUDEBAKER
2.425                                                                             IRVINE, CA 92618
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 71 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 160 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    INTELLIAN TECHNOLOGIES                      INTELLIAN TECHNOLOGIES USA INC
        lease is for and the nature   WVD-AMENDMENT #1 PILOT PRODUCT              11 STUDEBAKER
2.426                                 PURCHASE AGREEMENT 100418                   IRVINE, CA 92618
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    INTELSAT - WVD - ROCKWELL-COLLINS SIDE      INTELSAT CORPORATION
        lease is for and the nature   LETTER 121515                               7900 TYSONS 1 PL
2.427                                                                             MCLEAN, VA 22102
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    INTELSAT- WVD - SECONDMENT AGREEMENT RE     INTELSAT CORPORATION
        lease is for and the nature   DIETER HASE 031617                          7900 TYSONS 1 PL
2.428                                                                             MCLEAN, VA 22102
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    INTELSAT-WVD-LICENSE AGREEMENT TO OCCUPY    INTELSAT CORPORATION
        lease is for and the nature   17TH FLOOR 053117                           7900 TYSONS 1 PL
2.429                                                                             MCLEAN, VA 22102
        of the debtor's interest


        State the term remaining      5/31/2022
        List the contract number of
        any government contract


        State what the contract or    DEUCSI-WVD-AGREEMENT                        INTELSAT GENERAL
        lease is for and the nature                                               7900 TYSONS 1 PL
2.430                                                                             MCLEAN, VA 22102
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ENAFOCUS (IBM) - WVD - SOFTWARE PURCHASE    INTERNATIONAL BUSINESS MACHINES CORPORATION (IBM)
        lease is for and the nature   AGREEMENT 063016                            1 NEW ORCHARD RD
2.431                                                                             ARMONK, NY 10504
        of the debtor's interest


        State the term remaining      4/24/2020
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 72 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 161 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    IBM - WVD - STATEMENT OF WORK IL-WP334CJ -   INTERNATIONAL BUSINESS MACHINES CORPORATION (IBM)
        lease is for and the nature   091116                                       1 NEW ORCHARD RD
2.432                                                                              ARMONK, NY 10504
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    WVS-WVD-INDEMNITY AGREEMENT 062817           INTERNATIONAL FIDELITY INSURANCE CO
        lease is for and the nature                                                ONE NEWARK CENTER, 20TH FL
2.433                                                                              NEWARK, NJ 07102
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    INTRALINKS, INC. - WVD - MSA - 102716        INTRALINKS INC
        lease is for and the nature                                                150 EAST 42ND ST
2.434                                                                              NEW YORK, NY 10017
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    INTRALINKS-WVD-AMENDMENT (5125573) TO MSA    INTRALINKS INC
        lease is for and the nature   061917                                       150 EAST 42ND ST
2.435                                                                              NEW YORK, NY 10017
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    INTRALINKS-WVD-MSA 123117                    INTRALINKS INC
        lease is for and the nature                                                150 EAST 42ND ST
2.436                                                                              NEW YORK, NY 10017
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    INTRALINKS-WVD-CANCELLATION LETTER           INTRALINKS INC
        lease is for and the nature   (#5154488) 091118                            150 EAST 42ND ST
2.437                                                                              NEW YORK, NY 10017
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases              Page 73 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 162 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    INTRALINKS-WVD-AMENDMENT (5193940) 102119   INTRALINKS INC
        lease is for and the nature                                               150 EAST 42ND ST
2.438                                                                             NEW YORK, NY 10017
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ISOTROPIC SYSTEMS LIMITED-WVD-MDA 022218    ISOTROPIC SYSTEMS LIMITED
        lease is for and the nature                                               20-22 WENLOCK RD
2.439                                                                             LONDON, N1 7GU
        of the debtor's interest
                                                                                  UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ISOTROPIC SYSTEMS-WVD-FRAMEWORK SERVICES    ISOTROPIC SYSTEMS LIMITED
        lease is for and the nature   AGREEMENT AMENDMENT #1 0828218              20-22 WENLOCK RD
2.440                                                                             LONDON, N1 7GU
        of the debtor's interest
                                                                                  UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              ITRINEGY
        lease is for and the nature                                               255 W MOANA LANE, STE 105
2.441                                                                             RENO NV 89509
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              ITRINEGY INC
        lease is for and the nature                                               255 W MOANA LN, STE 105
2.442                                                                             RENO, NV 89509
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    JACKSON LABS-WVD-PURCHASE ORDER 021218-HT   JACKSON LAB TECHNOLOGIES INC
        lease is for and the nature                                               10191 PARK RUN DR, STE 100
2.443                                                                             LAS VEGAS, NV 89145
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 74 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 163 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    PURCHASE ORDER                                 JACKSON LABS TECHNOLOGIES INC
        lease is for and the nature                                                  10191 PARK RUN DR, STE 100
2.444                                                                                LAS VEGAS, NV 89145
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    JACKSON LABS-WVD-PURCHASE                      JACKSON LABS TECHNOLOGIES INC
        lease is for and the nature   ORDER 110717-HT                                10191 PARK RUN DR, STE 100
2.445                                                                                LAS VEGAS, NV 89145
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LEGAL ENGAGEMENT LETTER                        JACKSON LEWIS PC
        lease is for and the nature                                                  10701 PARKRIDGE BLVD, STE 300
2.446                                                                                RESTON, VA 20191
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    JAMES SELSAVAGE-WVD-PSA 040618                 JAMES SELSAVAGE
        lease is for and the nature                                                  ADDRESS ON FILE
2.447
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                 JAMF
        lease is for and the nature                                                  100 S WASHINGTON AVE, STE 1100
2.448                                                                                MINNEAPOLIS, MN 54401
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    JAPAN LINK - WVD - TERMINATION LETTER 050117   JAPAN LINK CORP
        lease is for and the nature                                                  2-2, MACHIURA SASYA
2.449                                                                                FUKUSHIMA, FUKUSHIMA 960-0241
        of the debtor's interest
                                                                                     JAPAN


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                 Page 75 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 164 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    JBERNSTEIN CONSULTING LLC-WVD-PSA            JBERNSTEIN CONSULTING LLC
        lease is for and the nature                                                3816 TAYLORTOWN RD
2.450                                                                              FURLONG, PA 18925
        of the debtor's interest


        State the term remaining      4/30/2020
        List the contract number of
        any government contract


        State what the contract or    JBERSTEIN CONSULTING LLC-WVD-AMENDMENT #1    JBERNSTEIN CONSULTING LLC
        lease is for and the nature   TO PSA                                       3816 TAYLORTOWN RD
2.451                                                                              FURLONG, PA 18925
        of the debtor's interest


        State the term remaining      6/30/2020
        List the contract number of
        any government contract


        State what the contract or    JEFFREY ATKINS CONSULTING-WVD-AMENDMENT      JEFFREY ATKINS
        lease is for and the nature   #1 TO PSA                                    22070 AUCTION BARN DR
2.452                                                                              ASHBURN, VA 20148
        of the debtor's interest


        State the term remaining      6/30/2020
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               JFROG
        lease is for and the nature                                                270 E CARRIBEAN DR
2.453                                                                              SUNNYVALE, CA 94089
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    JIM SHANEYFELT - WVD - SOW #1 AMENDMENT #1   JIM SHANEYFELT
        lease is for and the nature   120116                                       2730 W APPLE SEED LN
2.454                                                                              CHINO VALLEY, AZ 86323
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               JONSA TECHNOLOGIES CO, LTD
        lease is for and the nature                                                NO 206 CHENG KUNG 3 RD
2.455                                                                              NANTOU 540
        of the debtor's interest
                                                                                   TAIWAN


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 76 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 165 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              JONSA TECHNOLOGIES CO, LTD
        lease is for and the nature                                               NO 206 CHENG KUNG 3 RD
2.456                                                                             NANTOU 540
        of the debtor's interest
                                                                                  TAIWAN


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    JP MORGAN CHASE - WVD - BANKING SERVICES    JP MORGAN CHASE BANK NA
        lease is for and the nature   AGREEMENT 062416                            4 CHASE METROTECH CENTER, FL 14
2.457                                                                             BROOKLYN, NY 11245-0001
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    JP MORGAN-WVD-STANDBY LETTER OF CREDIT      JP MORGAN CHASE BANK NA
        lease is for and the nature                                               4 CHASE METROTECH CENTER, FL 14
2.458                                                                             BROOKLYN, NY 11245-0001
        of the debtor's interest


        State the term remaining      6/27/2020
        List the contract number of
        any government contract


        State what the contract or    LEGAL ENGAGEMENT LETTER                     K & L GATES
        lease is for and the nature                                               599 KEXINGTON AVE
2.459                                                                             NEW YORK, NY 10022
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LEGAL ENGAGEMENT LETTER                     KEYSTONE LAW
        lease is for and the nature                                               1 FINLAYSON GREEN
2.460                                                                             SINGAPORE 049246
        of the debtor's interest
                                                                                  SINGAPORE


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    KSAT-WVD-ONEWEB NORWAY-ASSIGNMENT LETTER KONGSBERG SATELLITE SERVICES AS
        lease is for and the nature   083018                                   PRESTVANNVEIEN 389011
2.461                                                                          TROMSO
        of the debtor's interest
                                                                               NORWAY


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 77 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 166 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    KSAT-ONEWEB NORWAY-U&O AGREEMENT             KONGSBERG SATELLITE SERVICES AS
        lease is for and the nature   AMENDMENT#1 101719                           PRESTVANNVEIEN 389011
2.462                                                                              TROMSO
        of the debtor's interest
                                                                                   NORWAY


        State the term remaining      6/26/2020
        List the contract number of
        any government contract


        State what the contract or    KSAT-WVD-PLMS HOSTING AGREEMENT 052418       KONGSBERG SATELLITE SERVICES AS
        lease is for and the nature                                                PRESTVANNVEIEN 389011
2.463                                                                              TROMSO
        of the debtor's interest
                                                                                   NORWAY


        State the term remaining      5/24/2023
        List the contract number of
        any government contract


        State what the contract or    CANADIAN SATELLITE GROUND STATION INUVIK     KONGSBERG SATELLITE SERVICES AS
        lease is for and the nature   LTD-WVD-MSA 083017                           PRESTVANNVEIEN 389011
2.464                                                                              TROMSO
        of the debtor's interest
                                                                                   NORWAY


        State the term remaining      8/30/2027
        List the contract number of
        any government contract


        State what the contract or    KSAT- WVD - PILOT SNP FOUNDATION AMENDMENT   KONGSBERG SATELLITE SERVICES AS
        lease is for and the nature   2 083117                                     PRESTVANNVEIEN 389011
2.465                                                                              TROMSO
        of the debtor's interest
                                                                                   NORWAY


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    KSAT- WVD - PILOT SNP FOUNDATION             KONGSBERG SATELLITE SERVICES AS
        lease is for and the nature   AMENDMENT#3 092817                           PRESTVANNVEIEN 389011
2.466                                                                              TROMSO
        of the debtor's interest
                                                                                   NORWAY


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    KSAT-WVD-PILOT SNP CONTRACT 112017           KONGSBERG SATELLITE SERVICES AS
        lease is for and the nature                                                PRESTVANNVEIEN 389011
2.467                                                                              TROMSO
        of the debtor's interest
                                                                                   NORWAY


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 78 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 167 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    CANADIAN SATELLITE GROUND STATION INUVIK-   KONGSBERG SATELLITE SERVICES AS
        lease is for and the nature   WVD-TASK ORDER 1 071718                     PRESTVANNVEIEN 389011
2.468                                                                             TROMSO
        of the debtor's interest
                                                                                  NORWAY


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    CANADIAN SATELLITE GROUND STATION INUVIK-   KONGSBERG SATELLITE SERVICES AS
        lease is for and the nature   WVD-TASK ORDER 2 071519                     PRESTVANNVEIEN 389011
2.469                                                                             TROMSO
        of the debtor's interest
                                                                                  NORWAY


        State the term remaining      9/30/2020
        List the contract number of
        any government contract


        State what the contract or    KPMG-WVD-MSA 020218                         KPMG LLP
        lease is for and the nature                                               1 SNOWHILL SNOWHILL QUEENSWAY
2.470                                                                             BIRMINGHAM
        of the debtor's interest
                                                                                  UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    KPMG-WVD-SOW (GENERAL CONSULTING)           KPMG LLP
        lease is for and the nature                                               1 SNOWHILL SNOWHILL QUEENSWAY
2.471                                                                             BIRMINGHAM
        of the debtor's interest
                                                                                  UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    KPMG-WVD-ENGAGEMENT LETTER (ONEWEB          KPMG LLP
        lease is for and the nature   GLOBAL LIMITED AUDIT)                       1 SNOWHILL SNOWHILL QUEENSWAY
2.472                                                                             BIRMINGHAM
        of the debtor's interest
                                                                                  UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              KRATOS COMMUNICATIONS SAS
        lease is for and the nature                                               57 RUE MARCO POLO
2.473                                                                             31 670 LABEGE
        of the debtor's interest
                                                                                  FRANCE


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 79 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 168 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    PURCHASE ORDER                                  KRATOS COMMUNICATIONS SAS
        lease is for and the nature                                                   57 RUE MARCO POLO
2.474                                                                                 31 670 LABEGE
        of the debtor's interest
                                                                                      FRANCE


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  KRATOS COMMUNICATIONS, INC
        lease is for and the nature                                                   5971 KINGSTOWNE VILLAGE PKWY, STE 200
2.475                                                                                 ALEXANDRIA, VA 22315
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    KUEHNE & NAGEL-WVD-MSA 020218                   KUEHNE + NAGEL INC
        lease is for and the nature                                                   10 EXCHANGE PL
2.476                                                                                 JERSEY CITY, NJ 07302
        of the debtor's interest


        State the term remaining      2/1/2021
        List the contract number of
        any government contract


        State what the contract or    KUEHNE & NAGEL-WVD-PURCHASE ORDER               KUEHNE + NAGEL INC
        lease is for and the nature                                                   10 EXCHANGE PL
2.477                                                                                 JERSEY CITY, NJ 07302
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    KVH INDUSTRIES-WVD-MOU 012717                   KVH INDUSTRIES INC
        lease is for and the nature                                                   50 ENTERPRISE CENTER
2.478                                                                                 MIDDLETOWN, RI 02842
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    KVH INDUSTRIES-WVD-PSA 030819                   KVH INDUSTRIES INC
        lease is for and the nature                                                   50 ENTERPRISE CENTER
2.479                                                                                 MIDDLETOWN, RI 02842
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases              Page 80 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 169 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    KYMETA CORPORATION-WVD-MSA 022618           KYMETA CORPORATION
        lease is for and the nature                                               12277 134TH CT NE
2.480                                                                             REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    KYMETA CORPORATION-WVD-MSA AMENDMENT #1     KYMETA CORPORATION
        lease is for and the nature   112718                                      12277 134TH CT NE
2.481                                                                             REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    L3-ESSCO - WVD - PURCHASE ORDER FOR PRE-    L-3 COMMUNICATIONS ESSCO INC
        lease is for and the nature   STAGE RADOME 08-17-17                       90 NEMCO WAY
2.482                                                                             AYER, MA 01432
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    L-3 ESSCO-WVD-PURCHASE ORDER FOR MOUNTING L-3 COMMUNICATIONS ESSCO INC
        lease is for and the nature   HARDWARE 102017                           90 NEMCO WAY
2.483                                                                           AYER, MA 01432
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              L3 ESSCO
        lease is for and the nature                                               90 NEMCO WAY
2.484                                                                             AYER, MA 01432
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              L3 ESSCO
        lease is for and the nature                                               90 NEMCO WAY
2.485                                                                             AYER, MA 01432
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 81 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 170 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              L3 ESSCO
        lease is for and the nature                                               90 NEMCO WAY
2.486                                                                             AYER, MA 01432
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              L3 ESSCO
        lease is for and the nature                                               90 NEMCO WAY
2.487                                                                             AYER, MA 01432
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              L3 ESSCO
        lease is for and the nature                                               90 NEMCO WAY
2.488                                                                             AYER, MA 01432
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    L3 APPLIED DEFENSE SOLUTIONS-WVD-           L3 HARRIS
        lease is for and the nature   AMENDMENT #3 TO THE MASTER CONTRACT         10440 LITTLE PATUXENT PKWY, STE 600
2.489                                                                             COLUMBIA, MD 21044
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LATHAM & WAKINS-WVD-ENGAGEMENT LETTER       LATHAM & WATKINS LLP
        lease is for and the nature   123015                                      P.O. BOX 7247-8181
2.490                                                                             PHILADELPHIA, PA 19170-8181
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LAURENTIAN CFO SERVICES LLC - WVD -         LAURENTIAN CFO SERVICES
        lease is for and the nature   ENGAGEMENT LETTER - 121115                  STRIDE BIO INC
2.491                                                                             5 LABORATORY DR, STE 1200
        of the debtor's interest
                                                                                  DURHAM, NC 27709


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 82 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 171 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    LEE HECHT HARRISON-WVD-PSA & SOW 111318     LEE HECHT HARRISON
        lease is for and the nature                                               DEPT CH 10544
2.492                                                                             PALATINE, IL 60055-0544
        of the debtor's interest


        State the term remaining      11/12/2021
        List the contract number of
        any government contract


        State what the contract or    LEVEL 3-WVD-ORDER FOR SOC CIRCUITS 081517   LEVEL 3 COMMUNICATIONS LLC
        lease is for and the nature                                               P.O. BOX 910182
2.493                                                                             DENVER, CO 80291-0182
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LEVINE,BLASZAK,BLOC & BOOTHBY (LB3)-WVD-    LEVINE, BLASZAK, BLOCK & BOOTHBY, LLP
        lease is for and the nature   ENGAGEMENT LETTER 121318                    2001 L ST NW, STE 900
2.494                                                                             WASHINGTON, DC 20036
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              LINKEDINTELLECT
        lease is for and the nature                                               4521 SHOAL CREEK COURT
2.495                                                                             ALEXANDRIA, VA 22312
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              LINKEDINTELLECT
        lease is for and the nature                                               4521 SHOAL CREEK COURT
2.496                                                                             ALEXANDRIA, VA 22312
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              LINKEDINTELLECT
        lease is for and the nature                                               4521 SHOAL CREEK COURT
2.497                                                                             ALEXANDRIA, VA 22312
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 83 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 172 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    LMI ADVISORS, LLC - WVD - PSA - 051315       LMI ADVISORS LLC
        lease is for and the nature                                                2550 M ST, NW, STE 300
2.498                                                                              WASHINGTON, DC 20037
        of the debtor's interest


        State the term remaining      5/13/2020
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               LORD CORPORATION
        lease is for and the nature                                                459 HURRICANE LANE, STE 102
2.499                                                                              WILLISTON, VT 05495
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LUKAS LAFURIA GUITIERREZ & SACHS-WVD-        LUKAS, LAFURIA, GUTTIEREZ, AND SACHS
        lease is for and the nature   ENGAGEMENT LETTER 091819                     8300 GREENSBORO DR, STE 1200
2.500                                                                              TYSONS, VA 22102
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MDA-WVD ASSIGNMENT AGREEMENT 041717          MACDONALD, DETTWILER AND ASSOCIATES CORPORATION
        lease is for and the nature                                                21025 TRANS-CANADA HWY
2.501                                                                              STE-ANNE-DE-BELLEVUE
        of the debtor's interest
                                                                                   QUEBEC, ON H9X 3R2
                                                                                   CANADA

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MDA-WVD-OCS ATP AMENDMENT 3 032417           MACDONALD, DETTWILER AND ASSOCIATES CORPORATION
        lease is for and the nature                                                21025 TRANS-CANADA HWY
2.502                                                                              STE-ANNE-DE-BELLEVUE
        of the debtor's interest
                                                                                   QUEBEC, ON H9X 3R2
                                                                                   CANADA

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    WVD-MDA-MDPA-OCS 051217                      MACDONALD, DETTWILER AND ASSOCIATES CORPORATION
        lease is for and the nature                                                21025 TRANS-CANADA HWY
2.503                                                                              STE-ANNE-DE-BELLEVUE
        of the debtor's interest
                                                                                   QUEBEC, ON H9X 3R2
                                                                                   CANADA

        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases               Page 84 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 173 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
        State what the contract or    MDA - WVD - AMENDMENT #4 TO ATP (OCS) 050517   MACDONALD, DETTWILER AND ASSOCIATES CORPORATION
        lease is for and the nature                                                  21025 TRANS-CANADA HWY
2.504                                                                                STE-ANNE-DE-BELLEVUE
        of the debtor's interest
                                                                                     QUEBEC, ON H9X 3R2
                                                                                     CANADA

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MDA SYSTEMS-OW-LETTER OF COMMITMENT &          MACDONALD, DETTWILER AND ASSOCIATES CORPORATION
        lease is for and the nature   SUPPORT 072017                                 21025 TRANS-CANADA HWY
2.505                                                                                STE-ANNE-DE-BELLEVUE
        of the debtor's interest
                                                                                     QUEBEC, ON H9X 3R2
                                                                                     CANADA

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MDA-WVD-PLMS MDPA 110817                       MACDONALD, DETTWILER AND ASSOCIATES CORPORATION
        lease is for and the nature                                                  21025 TRANS-CANADA HWY
2.506                                                                                STE-ANNE-DE-BELLEVUE
        of the debtor's interest
                                                                                     QUEBEC, ON H9X 3R2
                                                                                     CANADA

        State the term remaining      11/13/2027
        List the contract number of
        any government contract


        State what the contract or    MDA-WVD-OCS SOW MODIFICATION 1.2 082917        MACDONALD, DETTWILER AND ASSOCIATES CORPORATION
        lease is for and the nature                                                  21025 TRANS-CANADA HWY
2.507                                                                                STE-ANNE-DE-BELLEVUE
        of the debtor's interest
                                                                                     QUEBEC, ON H9X 3R2
                                                                                     CANADA

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MDA-WVD-OCS SOW MODIFICATION 1.3 121817        MACDONALD, DETTWILER AND ASSOCIATES CORPORATION
        lease is for and the nature                                                  21025 TRANS-CANADA HWY
2.508                                                                                STE-ANNE-DE-BELLEVUE
        of the debtor's interest
                                                                                     QUEBEC, ON H9X 3R2
                                                                                     CANADA

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MACDONALD,DETWILER AND ASSOCIATES-WVD-         MACDONALD, DETTWILER AND ASSOCIATES CORPORATION
        lease is for and the nature   AGREEMENT (ROBOTICS AND AUTOMATION) 021318     21025 TRANS-CANADA HWY
2.509                                                                                STE-ANNE-DE-BELLEVUE
        of the debtor's interest
                                                                                     QUEBEC, ON H9X 3R2
                                                                                     CANADA

        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                 Page 85 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 174 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    MDA-WVD-OCS SOW REVISION 1.4 041818         MACDONALD, DETTWILER AND ASSOCIATES CORPORATION
        lease is for and the nature                                               21025 TRANS-CANADA HWY
2.510                                                                             STE-ANNE-DE-BELLEVUE
        of the debtor's interest
                                                                                  QUEBEC, ON H9X 3R2
                                                                                  CANADA

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MACDONALD, DETTWILER AND ASSOCIATES-WVD-    MACDONALD, DETTWILER AND ASSOCIATES CORPORATION
        lease is for and the nature   SOW #1 (EXHIBIT A) 072318                   21025 TRANS-CANADA HWY
2.511                                                                             STE-ANNE-DE-BELLEVUE
        of the debtor's interest
                                                                                  QUEBEC, ON H9X 3R2
                                                                                  CANADA

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MACDONALD, DETTWILER AND ASSOCIATES-WVD-    MACDONALD, DETTWILER AND ASSOCIATES CORPORATION
        lease is for and the nature   SOW #1 (REV. V1.6) 103018                   21025 TRANS-CANADA HWY
2.512                                                                             STE-ANNE-DE-BELLEVUE
        of the debtor's interest
                                                                                  QUEBEC, ON H9X 3R2
                                                                                  CANADA

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MDA-WVD-PLMS SOW#1 REVISION 2.0 103118      MACDONALD, DETTWILER AND ASSOCIATES CORPORATION
        lease is for and the nature                                               21025 TRANS-CANADA HWY
2.513                                                                             STE-ANNE-DE-BELLEVUE
        of the debtor's interest
                                                                                  QUEBEC, ON H9X 3R2
                                                                                  CANADA

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MDA-WVD-PLMS SOW#1 REVISION 3.0 022019      MACDONALD, DETTWILER AND ASSOCIATES CORPORATION
        lease is for and the nature                                               21025 TRANS-CANADA HWY
2.514                                                                             STE-ANNE-DE-BELLEVUE
        of the debtor's interest
                                                                                  QUEBEC, ON H9X 3R2
                                                                                  CANADA

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MACDONALD, DETTWILER AND ASSOCIATES-WVD-    MACDONALD, DETTWILER AND ASSOCIATES CORPORATION
        lease is for and the nature   SOW #2 AMENDMENT#2 082219                   21025 TRANS-CANADA HWY
2.515                                                                             STE-ANNE-DE-BELLEVUE
        of the debtor's interest
                                                                                  QUEBEC, ON H9X 3R2
                                                                                  CANADA

        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 86 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 175 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    MAXLINEAR-WVD-SLA DRAFT                     MAXLINEAR
        lease is for and the nature                                               5966 LA PLACE CT 100
2.516                                                                             CARLSBAD, CA 92008
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MCDERMOTT WILL & EMERY-WVD-ENGAGEMENT       MCDERMOTT WILL & EMERY
        lease is for and the nature   LETTER 013118                               333 SE 2ND AVE
2.517                                                                             CHICAGO, IL 60007
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MCDERMOTT WILL & EMERY-WVD-ENGAGEMENT       MCDERMOTT WILL & EMERY
        lease is for and the nature   LETTER 052318                               333 SE 2ND AVE
2.518                                                                             CHICAGO, IL 60007
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MCDERMOTT WILL & EMERY-WVD-ENGAGEMENT       MCDERMOTT WILL & EMERY
        lease is for and the nature   LETTER (ILS INTERNATIONAL) 062718           333 SE 2ND AVE
2.519                                                                             CHICAGO, IL 60007
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MDA-WVD-DELEGATES-TERM SHEET                MDA CORPORATION
        lease is for and the nature                                               13800 COMMERCE PKWY
2.520                                                                             RICHMOND, BC V6V 2J3
        of the debtor's interest
                                                                                  CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MDA-WVD ASSIGNMENT AGREEMENT 041717         MDA SYSTEMS LTD
        lease is for and the nature                                               13800 COMMERCE PKWY
2.521                                                                             RICHMOND, BC V6V 2J3
        of the debtor's interest
                                                                                  CANADA


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 87 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 176 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    MDA SYSTEMS LTD. - WVD - AMENDMENT ONE 042516 MDA SYSTEMS LTD
        lease is for and the nature                                                 13800 COMMERCE PKWY
2.522                                                                               RICHMOND, BC V6V 2J3
        of the debtor's interest
                                                                                    CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MDA SYSTEMS LTD - WVD - AMENDMENT TWO 061516 MDA SYSTEMS LTD
        lease is for and the nature                                                13800 COMMERCE PKWY
2.523                                                                              RICHMOND, BC V6V 2J3
        of the debtor's interest
                                                                                   CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    BORO STATION-MERIDIAN-WVD                    MERIDIAN REALTY PARTNERS I GP, LLC
        lease is for and the nature   AMENDMENT #1 TO DEED OF LEASE                3 BETHESDA METRO CENTER, STE 1400
2.524                                                                              BETHESDA, MD 20814
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MICROCOM (SATEO)-WVD- USE AND OCCUPANCY      MICROCOM
        lease is for and the nature   AGREEMENT 083118                             129 W 53RD AVE
2.525                                                                              ANCHORAGE, AK 99518
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               MICROELECTRONICS TECHNOLOGY INC
        lease is for and the nature                                                NO 1 INNOVATION RD II
2.526                                                                              HSINCHU SCIENCE-BASED INDUSTRIAL
        of the debtor's interest
                                                                                   HSINCHU
                                                                                   TAIWAN 30077
                                                                                   TAIWAN
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               MICROELECTRONICS TECHNOLOGY INC
        lease is for and the nature                                                NO 1 INNOVATION RD II
2.527                                                                              HSINCHU SCIENCE-BASED INDUSTRIAL
        of the debtor's interest
                                                                                   HSINCHU
                                                                                   TAIWAN 30077
                                                                                   TAIWAN
        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 88 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 177 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             MICROELECTRONICS TECHNOLOGY INC
        lease is for and the nature                                              NO 1 INNOVATION RD II
2.528                                                                            HSINCHU SCIENCE-BASED INDUSTRIAL
        of the debtor's interest
                                                                                 HSINCHU
                                                                                 TAIWAN 30077
                                                                                 TAIWAN
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             MICROELECTRONICS TECHNOLOGY INC
        lease is for and the nature                                              NO 1 INNOVATION RD II
2.529                                                                            HSINCHU SCIENCE-BASED INDUSTRIAL
        of the debtor's interest
                                                                                 HSINCHU
                                                                                 TAIWAN 30077
                                                                                 TAIWAN
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             MICROELECTRONICS TECHNOLOGY INC
        lease is for and the nature                                              NO 1 INNOVATION RD II
2.530                                                                            HSINCHU SCIENCE-BASED INDUSTRIAL
        of the debtor's interest
                                                                                 HSINCHU
                                                                                 TAIWAN 30077
                                                                                 TAIWAN
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             MICROELECTRONICS TECHNOLOGY INC
        lease is for and the nature                                              NO 1 INNOVATION RD II
2.531                                                                            HSINCHU SCIENCE-BASED INDUSTRIAL
        of the debtor's interest
                                                                                 HSINCHU
                                                                                 TAIWAN 30077
                                                                                 TAIWAN
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             MICROELECTRONICS TECHNOLOGY INC
        lease is for and the nature                                              NO 1 INNOVATION RD II
2.532                                                                            HSINCHU SCIENCE-BASED INDUSTRIAL
        of the debtor's interest
                                                                                 HSINCHU
                                                                                 TAIWAN 30077
                                                                                 TAIWAN
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             MICROELECTRONICS TECHNOLOGY INC
        lease is for and the nature                                              NO 1 INNOVATION RD II
2.533                                                                            HSINCHU SCIENCE-BASED INDUSTRIAL
        of the debtor's interest
                                                                                 HSINCHU
                                                                                 TAIWAN 30077
                                                                                 TAIWAN
        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 89 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 178 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    MICROELECTRONICS TECHNOLOGY INC             MICROELECTRONICS TECHNOLOGY INC
        lease is for and the nature   WVD-PURCHASE ORDER 111617-HT                NO 1 INNOVATION RD II
2.534                                                                             HSINCHU SCIENCE-BASED INDUSTRIAL
        of the debtor's interest
                                                                                  HSINCHU
                                                                                  TAIWAN 30077
                                                                                  TAIWAN
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MICROELECTRONICS TECHNOLOGY INC             MICROELECTRONICS TECHNOLOGY INC
        lease is for and the nature   WVD-MOU 011218                              NO 1 INNOVATION RD II
2.535                                                                             HSINCHU SCIENCE-BASED INDUSTRIAL
        of the debtor's interest
                                                                                  HSINCHU
                                                                                  TAIWAN 30077
                                                                                  TAIWAN
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MICROELECTRONICS TECHNOLOGY INC             MICROELECTRONICS TECHNOLOGY INC
        lease is for and the nature   WVD-PURCHASE ORDER 022718-HT                NO 1 INNOVATION RD II
2.536                                                                             HSINCHU SCIENCE-BASED INDUSTRIAL
        of the debtor's interest
                                                                                  HSINCHU
                                                                                  TAIWAN 30077
                                                                                  TAIWAN
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              MINI CIRCUITS
        lease is for and the nature                                               13 NEPTUNE AVE
2.537                                                                             BROOKLYN, NY 11235
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              MINI-CIRCUITS
        lease is for and the nature                                               13 NEPTUNE AVE
2.538                                                                             BROOKLYN, NY 11235
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LEGAL ENGAGEMENT LETTER                     MINTZ LEVIN PC
        lease is for and the nature                                               701 PENNSYLVANIA AVE NW
2.539                                                                             WASHINGTON, DC 20004
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 90 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 179 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              MISSION MICROWAVE
        lease is for and the nature                                               9924 NORWALK BLVD
2.540                                                                             SANTA FE SPRINGS, CA 90670
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              MISSION MICROWAVE TECHNOLOGIES
        lease is for and the nature                                               9924 NORWALK BLVD
2.541                                                                             SANTA FE SPNNGS, CA 90670
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MONTGOMERY STRATEGIES- WVD-PSA 120117       MONTGOMERY STRATEGIES GROUP
        lease is for and the nature                                               5711 OGDEN RD
2.542                                                                             BETHESDA, MD 20816
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MOVING BRANDS-WVD-PSA 080618                MOVING BRANDS INC
        lease is for and the nature                                               7-8 CHARLOTTE RD
2.543                                                                             LONDON, EC2A 3DH
        of the debtor's interest
                                                                                  UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    N2GRATE GOVERNMENT TECHNOLOGY SOLUTIONS- N2GRATE GOVERNMENT TECHNOLOGY SOLUTIONS
        lease is for and the nature   WVD-PURCHASE ORDER 100517                7833 WALKER DR, STE 520C
2.544                                                                          GREENBELT, MD 20770
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    N2GRATE PURCHASE ORDER 032218-JG            N2GRATE GOVERNMENT TECHNOLOGY SOLUTIONS
        lease is for and the nature                                               7833 WALKER DR, STE 520C
2.545                                                                             GREENBELT, MD 20770
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 91 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 180 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    NAGIOS-WVD-AGREEMENT                        NAGIOS ENTERPRISES LLC
        lease is for and the nature                                               1295 BANDANA BLVD N, STE 165
2.546                                                                             SAINT PAUL, MN 55108
        of the debtor's interest


        State the term remaining      12/6/2020
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              NAGIOS ENTERPRISES, LLC
        lease is for and the nature                                               1295 BANDANA BLVD N, STE 165
2.547                                                                             SAINT PAUL, MN 55108
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    NASA-WVD-SPACE ACT AGREEMENT 110917         NASA
        lease is for and the nature                                               NASA HEADQUARTERS, STE 5K39
2.548                                                                             WASHINGTON, DC 20546
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    NASA-WVD-AMENDMENT #1 TO SPACE ACT          NATIONAL AERONAUTICS AND SPACE ADMINISTRATION (NASA)
        lease is for and the nature   AGREEMENT 031620                            NASA HEADQUARTERS, STE 5K39
2.549                                                                             WASHINGTON, DC 20546
        of the debtor's interest


        State the term remaining      6/18/2020
        List the contract number of
        any government contract


        State what the contract or    NAVEX GLOBAL, INC. - WVD - PURCHASE ORDER   NAVEX GLOBAL
        lease is for and the nature   031016                                      P.O. BOX 60941
2.550                                                                             CHARLOTTE, NC 28260-0941
        of the debtor's interest


        State the term remaining      3/10/2021
        List the contract number of
        any government contract


        State what the contract or    ADMINISTRATIVE SERVICES AGREEMENT           NAVIA BENEFIT SOLUTIONS
        lease is for and the nature                                               600 NACHES AVE SW
2.551                                                                             RENTON, WA 98057
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 92 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 181 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    NEOVATION CORPORATION-WVD-PURCHASE ORDER NEOVATION CORPORATION (O/A SMARTERU)
        lease is for and the nature   120417-JG                                449 PROVENCHER BLVD
2.552                                                                          WINNIPEG, MB R2J 0B8
        of the debtor's interest
                                                                               CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    NEUCO - WVD - RECRUITING AGREEMENT 051517   NEUCO GROUP
        lease is for and the nature                                               NO.1 CITIBASE
2.553                                                                             95 DITCHLING ROAD
        of the debtor's interest
                                                                                  BRIGHTON
                                                                                  EAST SUSSEX BN1 4ST
                                                                                  UNITED KINGDOM
        State the term remaining      4/15/2020
        List the contract number of
        any government contract


        State what the contract or    NEW JAPAN RADIO COMPANY-WVD-MOU 022717      NEW JAPAN RADIO CO LTD
        lease is for and the nature                                               3-10 NIHONBASHI YOKOYAMA-CHO, CHUKO-KU
2.554                                                                             NIHONBASHI BLDG
        of the debtor's interest
                                                                                  TOKYO, 103-8456
                                                                                  JAPAN

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    DEVELOPMENT SEED - WVD - SERVICE AGREEMENT NEW RIGHTS GROUP DBA DEVELOPMENT SEED
        lease is for and the nature   030216                                     1226 9TH ST NW 2ND FL
2.555                                                                            WASHINGTON, DC 20001
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                               6000 CONNECTION DR
2.556                                                                             IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                               6000 CONNECTION DR
2.557                                                                             IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 93 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 182 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.558                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.559                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.560                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.561                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.562                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.563                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 94 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 183 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.564                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.565                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.566                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.567                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.568                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.569                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 95 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 184 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.570                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.571                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.572                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.573                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.574                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.575                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 96 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 185 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.576                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.577                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.578                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.579                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.580                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.581                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 97 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 186 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.582                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.583                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.584                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.585                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.586                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.587                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 98 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 187 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.588                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.589                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.590                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.591                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.592                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                              6000 CONNECTION DR
2.593                                                                            IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 99 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 188 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    PURCHASE ORDER                                  NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                                   6000 CONNECTION DR
2.594                                                                                 IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                                   6000 CONNECTION DR
2.595                                                                                 IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  NOKIA OF AMERICAS CORPORATION
        lease is for and the nature                                                   6000 CONNECTION DR
2.596                                                                                 IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  NOKIA SOLUTIONS & NETWORKS
        lease is for and the nature                                                   6000 CONNECTION DR
2.597                                                                                 IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  NOKIA SOLUTIONS & NETWORKS
        lease is for and the nature                                                   6000 CONNECTION DR
2.598                                                                                 IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    NOKIA - ONEWEB S.R.L. - PURCHASE ORDER 041218   NOKIA SOLUTIONS AND NETWORKS US LLC
        lease is for and the nature                                                   6000 CONNECTION DR
2.599                                                                                 IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                  Page 100 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 189 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    NOKIA - ONEWEB NORWAY AS - PURCHASE ORDER    NOKIA SOLUTIONS AND NETWORKS US LLC
        lease is for and the nature   040518                                       6000 CONNECTION DR
2.600                                                                              IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    NOKIA-ONEWEB NORWAY-PURCHASE ORDER 041218 NOKIA SOLUTIONS AND NETWORKS US LLC
        lease is for and the nature                                             6000 CONNECTION DR
2.601                                                                           IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    NOKIA-WVD-AMENDMENT #1 TO NOKIA CONTRACT     NOKIA SOLUTIONS AND NETWORKS US LLC
        lease is for and the nature   LAB AGREEMENT                                6000 CONNECTION DR
2.602                                                                              IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    NOKIA - WVD - 042318                         NOKIA SOLUTIONS AND NETWORKS US LLC
        lease is for and the nature                                                6000 CONNECTION DR
2.603                                                                              IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    NOKIA SOLUTIONS - WVD - 042318               NOKIA SOLUTIONS AND NETWORKS US LLC
        lease is for and the nature                                                6000 CONNECTION DR
2.604                                                                              IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    NOKIA S&N - WVD - 042318                     NOKIA SOLUTIONS AND NETWORKS US LLC
        lease is for and the nature                                                6000 CONNECTION DR
2.605                                                                              IRVING, TX 75039
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases              Page 101 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 190 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             NORSAT INTERNATIONAL INC
        lease is for and the nature                                              110-4020 VIKING WAY
2.606                                                                            RICHMOND, BC V6V 2N2
        of the debtor's interest
                                                                                 CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NORSAT INTERNATIONAL INC
        lease is for and the nature                                              110-4020 VIKING WAY
2.607                                                                            RICHMOND, BC V6V 2N2
        of the debtor's interest
                                                                                 CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NORTH AMERICA - US - COGENT COMMUNICATIONS, INC
        lease is for and the nature                                              2450 N ST, NW
2.608                                                                            WASHINGTON, DC 20037
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NORTH AMERICA - US - COGENT COMMUNICATIONS, INC
        lease is for and the nature                                              2450 N ST, NW
2.609                                                                            WASHINGTON, DC 20037
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NORTH AMERICA - US - COGENT COMMUNICATIONS, INC
        lease is for and the nature                                              2450 N ST, NW
2.610                                                                            WASHINGTON, DC 20037
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             NOVACENTRIX
        lease is for and the nature                                              400 PARKER DR, STE 1110
2.611                                                                            AUSTIN, TX 78728
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 102 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 191 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              NSI-MI TECHNOLOGIES
        lease is for and the nature                                               1125 SATELLITE BLVD, STE 100
2.612                                                                             SUWANEE, GA 30024
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              NVENT SCHROFF
        lease is for and the nature                                               170 COMMERCE DR
2.613                                                                             WARWICK, RI 02886
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              NVENT SCHROFF
        lease is for and the nature                                               170 COMMERCE DR
2.614                                                                             WARWICK, RI 02886
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              NVENT SCHROFF
        lease is for and the nature                                               170 COMMERCE DR
2.615                                                                             WARWICK, RI 02886
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              NVENT SCHROFF, INC
        lease is for and the nature                                               170 COMMERCE DR
2.616                                                                             WARWICK, RI 02886
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ONEWEB SOLUTIONS-WVD-SUPPORT AND            ONE WEB SOLUTIONS
        lease is for and the nature   SERVICES AGREEMENT AND SIDE LETTER 070117   195 WOOD LN, 3RD FL
2.617                                                                             WEST WORKS BUILDING
        of the debtor's interest
                                                                                  LONDON, W12 7FQ
                                                                                  UNITED KINGDOM

        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 103 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 192 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              ONEPAGER
        lease is for and the nature                                               8210 S KEARNEY ST
2.618                                                                             CENTENNIAL, CO 80112
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ORACLE PURCHASE ORDER                       ORACLE AMERICA INC
        lease is for and the nature                                               P.O. BOX 44471
2.619                                                                             SAN FRANCISCO, CA 94144-4471
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ORACLE - WVD - PURCHASE ORDER 041618        ORACLE AMERICA INC
        lease is for and the nature                                               P.O. BOX 44471
2.620                                                                             SAN FRANCISCO, CA 94144-4471
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ORACLE-WVD-PURCHASE ORDER 042718            ORACLE AMERICA INC
        lease is for and the nature                                               P.O. BOX 44471
2.621                                                                             SAN FRANCISCO, CA 94144-4471
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ORACLE-WVD-MSA 05XX18                       ORACLE AMERICA INC
        lease is for and the nature                                               P.O. BOX 44471
2.622                                                                             SAN FRANCISCO, CA 94144-4471
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    OTJ ARCHITECTS-WVD-AGREEMENT 013119         OTJ
        lease is for and the nature                                               P.O. BOX 324
2.623                                                                             KOTZEBUE, AK 99752
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 104 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 193 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER (CIRCUITS)                   PACKETFABRIC LLC
        lease is for and the nature                                               9920 JEFFERSON BLVD
2.624                                                                             CULVER CITY, CA 90232
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PALLAS ADVISORS-WVD-AMENDMENT #1 TO         PALLAS ADVISORS LLC
        lease is for and the nature   CONSULTING SERVICES AGREEMENT 101719        1808 I ST NW, STE 900
2.625                                                                             WASHINGTON, DC 20006
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PALLAS ADVISORS-WVD-CONSULTING SERVICES     PALLAS ADVISORS LLC
        lease is for and the nature   AGREEMENT 072319                            1808 I ST NW, STE 900
2.626                                                                             WASHINGTON, DC 20006
        of the debtor's interest


        State the term remaining      7/31/2020
        List the contract number of
        any government contract


        State what the contract or    ESPANOL, PAUL-WVD-ICA 090617                PAUL ESPANOL
        lease is for and the nature                                               ADDRESS ON FILE
2.627
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PENTAIR WVD PURCHASE ORDER RACKS 11-07-17   PENTAIR TECHNICAL PRODUCTS INC
        lease is for and the nature                                               14818 COLLECTIONS CENTER DR
2.628                                                                             CHICAGO, IL 60693
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PERDOO-NAA-AGREEMENT AND ORDER FORM         PERDOO
        lease is for and the nature   111218                                      8 STR DER PARISER KOMMUNE
2.629                                                                             BERLIN, 10243
        of the debtor's interest
                                                                                  GERMANY


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 105 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 194 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    LEGAL ENGAGEMENT LETTER                     PILLSBURY WINTHROP SHAW PITTMAN LLP
        lease is for and the nature                                               31W W 52ND ST, 29TH FL
2.630                                                                             NEW YORK, NY 10019
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    POINTMATIX-WVD-PSA 090118                   POINTMATIX
        lease is for and the nature                                               17 S ST NW
2.631                                                                             WASHINGTON, DC 20001
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    POTOMAC LAW GROUP-WVD-ENGAGEMENT LETTER POTOMAC LAW GROUP PLLC
        lease is for and the nature   112015                                  1300 PENNSYLVANIA AVE NW, STE 700
2.632                                                                         WASHINGTON, DC 20004
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SYMBUS LAW GROUP - WVD - DEPARTURE LETTER   POTOMAC LAW GROUP PLLC
        lease is for and the nature   (WRITTEN AUTHORIZATION) 091416              1300 PENNSYLVANIA AVE NW, STE 700
2.633                                                                             WASHINGTON, DC 20004
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PWC - WVD - ENGAGEMENT LETTER (ENTERPRISE   PRICEWATERHOUSECOOPERS LLP
        lease is for and the nature   RISK MANAGEMENT) 042017                     ONE EMBANKMENT PL
2.634                                                                             LONDON WC2N 6RH
        of the debtor's interest
                                                                                  UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PWC-WVD-AMENDMENT #1 TO ENGAGEMENT          PRICEWATERHOUSECOOPERS LLP
        lease is for and the nature   LETTER 060117                               ONE EMBANKMENT PL
2.635                                                                             LONDON WC2N 6RH
        of the debtor's interest
                                                                                  UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 106 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 195 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    PWC-WVD- AGREEMENT (TAX ADVISORY SERVICES) PRICEWATERHOUSECOOPERS LLP
        lease is for and the nature                                              ONE EMBANKMENT PL
2.636                                                                            LONDON WC2N 6RH
        of the debtor's interest
                                                                                 UNITED KINGDOM


        State the term remaining      8/8/2020
        List the contract number of
        any government contract


        State what the contract or    PWC-WVD-ENGAGEMENT LETTER PHASE 2               PRICEWATERHOUSECOOPERS LLP
        lease is for and the nature   (ENTERPRISE RISK MANAGEMENT)                    ONE EMBANKMENT PL
2.637                                                                                 LONDON WC2N 6RH
        of the debtor's interest
                                                                                      UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PWC-WVD-MSA 020218                              PRICEWATERHOUSECOOPERS LLP
        lease is for and the nature                                                   ONE EMBANKMENT PL
2.638                                                                                 LONDON WC2N 6RH
        of the debtor's interest
                                                                                      UNITED KINGDOM


        State the term remaining      2/2/2023
        List the contract number of
        any government contract


        State what the contract or    PWC-WVD-SOW (TRANSFER PRICING CONSULTING        PRICEWATERHOUSECOOPERS LLP
        lease is for and the nature   SERVICES) 052418                                ONE EMBANKMENT PL
2.639                                                                                 LONDON WC2N 6RH
        of the debtor's interest
                                                                                      UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PRIORITY WORLDWIDE SERVICES (PWS)-WVD-MSA       PRIORITY WORLDWIDE SERVICES
        lease is for and the nature   090718                                          7361 COCA COLA DR
2.640                                                                                 HANOVER, MD 21076
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LEGAL ENGAGEMENT LETTER                         PROSKAUER ROSE LLP
        lease is for and the nature                                                   1001 S PENNSYLVANIA AVE NW
2.641                                                                                 WASHINGTON, DC 20004
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases              Page 107 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 196 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             PROTOCASE
        lease is for and the nature                                              210 SOUTH 8TH ST
2.642                                                                            LEWISTON, NY 14092
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             PROTOCASE, INC
        lease is for and the nature                                              210 S 8TH ST
2.643                                                                            LEWISTON, NY 14092
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             PSL - POWER STANDARDS LAB
        lease is for and the nature                                              980 ATLANTIC AVE
2.644                                                                            ALMEDA, CA 94501
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             QUALCOMM
        lease is for and the nature                                              5775 MOREHOUSE DR
2.645                                                                            SAN DIEGO, CA 92121
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             QUALCOMM
        lease is for and the nature                                              5775 MOREHOUSE DR
2.646                                                                            SAN DIEGO, CA 92121
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             QUALCOMM
        lease is for and the nature                                              5775 MOREHOUSE DR
2.647                                                                            SAN DIEGO, CA 92121
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 108 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 197 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    QUALCOMM-WVD-WVS- MSA AMENDMENT 1 062215     QUALCOMM TECHNOLOGIES INC
        lease is for and the nature                                                FILE NO 748382
2.648                                                                              LOS ANGELES, CA 90074-8382
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    QUALCOMM-WVD-SOW 2 061515                    QUALCOMM TECHNOLOGIES INC
        lease is for and the nature                                                FILE NO 748382
2.649                                                                              LOS ANGELES, CA 90074-8382
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    QUALCOMM GLOBAL - WVD - FUNDING              QUALCOMM TECHNOLOGIES INC
        lease is for and the nature   CONTINGENCY LETTER 061915                    FILE NO 748382
2.650                                                                              LOS ANGELES, CA 90074-8382
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    QUALCOMM-WVD-AMENDMENT #2 SOW#2 070816       QUALCOMM TECHNOLOGIES INC
        lease is for and the nature                                                FILE NO 748382
2.651                                                                              LOS ANGELES, CA 90074-8382
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    QUALCOMM TECHNOLOGIES, INC. - WVD - SOW #3   QUALCOMM TECHNOLOGIES INC
        lease is for and the nature   101616                                       FILE NO 748382
2.652                                                                              LOS ANGELES, CA 90074-8382
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    QUALCOMM TECHNOLOGIES, INC. - WVD -          QUALCOMM TECHNOLOGIES INC
        lease is for and the nature   AMENDMENT #2 TO MSA 102716                   FILE NO 748382
2.653                                                                              LOS ANGELES, CA 90074-8382
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 109 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 198 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    QUALCOMM TECHNOLOGIES INC. - WVD -          QUALCOMM TECHNOLOGIES INC
        lease is for and the nature   AMENDMENT # 1 TO MSA SOW #3 082217          FILE NO 748382
2.654                                                                             LOS ANGELES, CA 90074-8382
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    QUALCOMM-WVD-AMENDMENT #2 TO SOW #3 021418 QUALCOMM TECHNOLOGIES INC
        lease is for and the nature                                              FILE NO 748382
2.655                                                                            LOS ANGELES, CA 90074-8382
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    QUALCOMM-WVD-LETTER (PROVIDING SOFTWARE     QUALCOMM TECHNOLOGIES INC
        lease is for and the nature   UNDER SOW #3) 042018                        FILE NO 748382
2.656                                                                             LOS ANGELES, CA 90074-8382
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    QUALCOMM-WVD-TOOLS AGREEMENT 061118         QUALCOMM TECHNOLOGIES INC
        lease is for and the nature                                               FILE NO 748382
2.657                                                                             LOS ANGELES, CA 90074-8382
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    QUALCOMM-WVD-AMENDMENT #3 SOW #3 060718     QUALCOMM TECHNOLOGIES INC
        lease is for and the nature                                               FILE NO 748382
2.658                                                                             LOS ANGELES, CA 90074-8382
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    QUALCOMM-WVD-AMENDMENT #1 TO SOW #2 021216 QUALCOMM TECHNOLOGIES INC
        lease is for and the nature                                              FILE NO 748382
2.659                                                                            LOS ANGELES, CA 90074-8382
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 110 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 199 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    QUALCOMM-WVD-AMENDMENT #5 TO MESA 010119    QUALCOMM TECHNOLOGIES INC
        lease is for and the nature                                               FILE NO 748382
2.660                                                                             LOS ANGELES, CA 90074-8382
        of the debtor's interest


        State the term remaining      2/28/2022
        List the contract number of
        any government contract


        State what the contract or    QUALCOMM-WVD-SOW #4 120118                  QUALCOMM TECHNOLOGIES INC
        lease is for and the nature                                               FILE NO 748382
2.661                                                                             LOS ANGELES, CA 90074-8382
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SOW4 AMENDMENT NO 1                         QUALCOMM TECHNOLOGIES INC
        lease is for and the nature                                               FILE NO 748382
2.662                                                                             LOS ANGELES, CA 90074-8382
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    QUALCOMM SOW4 AMENDMENT 2                   QUALCOMM TECHNOLOGIES INC
        lease is for and the nature                                               FILE NO 748382
2.663                                                                             LOS ANGELES, CA 90074-8382
        of the debtor's interest


        State the term remaining      9/30/2020
        List the contract number of
        any government contract


        State what the contract or    QUANTUM WORKPLACE-WVD-SERVICE AGREEMENT QUANTUM WORKPLACE INC
        lease is for and the nature   & SUBSCRIPTION 120518                   P.O. BOX 545
2.664                                                                         DESTIN, FL 32540
        of the debtor's interest


        State the term remaining      12/5/2020
        List the contract number of
        any government contract


        State what the contract or    QWALTEC-WVD-SOW #5 120418                   QWALTEC INC
        lease is for and the nature                                               8950 S 52ND ST, STE 409
2.665                                                                             TEMPE, AZ 85284
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 111 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 200 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    PURCHASE ORDER                               RAPID, A PROTOLABS COMPANY
        lease is for and the nature                                                22 CHARRON AVE
2.666                                                                              NASHUA, NH 03063
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               RAPID, A PROTOLABS COMPANY
        lease is for and the nature                                                22 CHARRON AVE
2.667                                                                              NASHUA, NH 03063
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    RT LOGIC - WVD - PURCHASE AGREEMENT 022217   REAL TIME LOGIC INC
        lease is for and the nature                                                12515 ACADEMY RIDGE VIEW DR
2.668                                                                              COLORADO SPRINGS, CO 80921
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REAL TIME LOGIC-WVD-PURCHASE ORDER 051517    REAL TIME LOGIC INC
        lease is for and the nature                                                12515 ACADEMY RIDGE VIEW DR
2.669                                                                              COLORADO SPRINGS, CO 80921
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    RT LOGIC-WVD-PURCHASE ORDER 111017-JG        REAL TIME LOGIC INC
        lease is for and the nature                                                12515 ACADEMY RIDGE VIEW DR
2.670                                                                              COLORADO SPRINGS, CO 80921
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    RT LOGIC-WVD-SOFTWARE LICENSE AGREEMENT      REAL TIME LOGIC INC
        lease is for and the nature   032919                                       12515 ACADEMY RIDGE VIEW DR
2.671                                                                              COLORADO SPRINGS, CO 80921
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 112 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 201 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              REALTIMEBOARD, INC, DBA MIRO
        lease is for and the nature                                               201 SPEAR ST, STE 1100
2.672                                                                             SAN FRANCISCO, CA 94105
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REALTY EQUITY ENTERPRISE SERVICES           REALTY EQUITY ENTERPRISE SERVICES, LLC
        lease is for and the nature   WVD-AMENDMENT #1 TO LEASE                   2570 W EL CAMINO REAL, STE 500
2.673                                                                             MOUNTAIN VIEW, CA 94040
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    REALTY EQUITY ENTERPRISE SERVICES           REALTY EQUITY ENTERPRISE SERVICES, LLC
        lease is for and the nature   WVD- EL CAMINO OFFICE SPACE LEASE           2570 W EL CAMINO REAL, STE 500
2.674                                                                             MOUNTAIN VIEW, CA 94040
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              REDAPT INC
        lease is for and the nature                                               12226 134TH CT NE
2.675                                                                             REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              REDAPT INC
        lease is for and the nature                                               12226 134TH CT NE
2.676                                                                             REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              REDAPT INC
        lease is for and the nature                                               12226 134TH CT NE
2.677                                                                             REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 113 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 202 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.678                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.679                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.680                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.681                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.682                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.683                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 114 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 203 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.684                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.685                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.686                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.687                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.688                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.689                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 115 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 204 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.690                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.691                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.692                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.693                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.694                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.695                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 116 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 205 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.696                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.697                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.698                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.699                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT INC
        lease is for and the nature                                              12226 134TH CT NE
2.700                                                                            REDMOND, WA 98052
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             REDAPT, INC
        lease is for and the nature                                              14051 NE 200TH ST
2.701                                                                            WOODINVILLE, WA 98072
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 117 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 206 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    REGUS-NAA-AGREEMENT - UK OFFICE                 REGUS
        lease is for and the nature                                                   15305 DALLAS PKWY, STE 400
2.702                                                                                 ADDISON, TX 75001
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    RHEINTECH-WVD-SOW HOMOLOGATION STUDY            RHEIN TECH LABORATORIES INC
        lease is for and the nature   AMENDED AND RESTATED 040618                     360 HERNDON PKWY, STE 1400
2.703                                                                                 HERNDON, VA 20170
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  RHEIN TECH LABORATORIES, INC
        lease is for and the nature                                                   360 HERNDON PKWY, STE 1400
2.704                                                                                 HERNDON, VA 20170
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  RHEIN TECH LABORATORIES, INC
        lease is for and the nature                                                   360 HERNDON PKWY, STE 1400
2.705                                                                                 HERNDON, VA 20170
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  RHEIN TECH LABORATORIES, INC
        lease is for and the nature                                                   360 HERNDON PKWY, STE 1400
2.706                                                                                 HERNDON, VA 20170
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    RIVERVIEW TOWER-WVD-OFFICE LEASE 010118         RIVERVIEW TOWER LLC
        lease is for and the nature                                                   6525 3RD ST, STE 409
2.707                                                                                 ROCKLEDGE, FL 32955
        of the debtor's interest


        State the term remaining      1/1/2023
        List the contract number of
        any government contract




  Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases              Page 118 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 207 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    RKF-AOS-WVD-THIRD PARTY VENDOR REVIEWER         RKF ENGINEERING SOLUTIONS LLC
        lease is for and the nature   SERVICE AGREEMENT (NSA) 051817                  7500 OLD GEORGETOWN RD, STE 1275
2.708                                                                                 BETHESDA, MD 20814
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ROBERT HALF-WVD-AGREEMENT FOR TEMPORARY         ROBERT HALF INTERNATIONAL INC
        lease is for and the nature   SERVICES 010319                                 2884 SAND HILL RD, STE 200
2.709                                                                                 MENLO PARK, CA 94025
        of the debtor's interest


        State the term remaining      1/3/2021
        List the contract number of
        any government contract


        State what the contract or    ROBERT HALF-WVD-AGREEMENT FOR TEMP.             ROBERT HALF INTERNATIONAL INC
        lease is for and the nature   SERVICES                                        2884 SAND HILL RD, STE 200
2.710                                                                                 MENLO PARK, CA 94025
        of the debtor's interest


        State the term remaining      10/18/2020
        List the contract number of
        any government contract


        State what the contract or    ROBERT JOSEPH GROUP LLC-WVD-                    ROBERT JOSEPH GROUP LLC
        lease is for and the nature   SERVICES AGREEMENT 101419                       1 PRESERVE PKWY 150
2.711                                                                                 ROCKVILLE, MD 20852
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    HEYNINGEN VAN, ROBERT-WVD-ICA 121117            ROBERT VAN HEYNINGEN
        lease is for and the nature                                                   13755 CALLE SECO
2.712                                                                                 POWAY, CA 92064
        of the debtor's interest


        State the term remaining      6/11/2020
        List the contract number of
        any government contract


        State what the contract or    ROCKWELL COLLINS-WVD-ATP AMENDMENT #3           ROCKWELL COLLINS INC
        lease is for and the nature   022819                                          400 COLLINS RD NE
2.713                                                                                 CEDAR RAPIDS, IA 52498
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases              Page 119 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 208 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    ROCKWELL COLLINS-WVD-MDA 061219             ROCKWELL COLLINS INC
        lease is for and the nature                                               400 COLLINS RD NE
2.714                                                                             CEDAR RAPIDS, IA 52498
        of the debtor's interest


        State the term remaining      10/1/2029
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              ROHDE & SCHWARZ USA, INC
        lease is for and the nature                                               6821 BENJAMIN FRANKLIN DR
2.715                                                                             COLUMBIA, MD 21046
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              ROHDE & SCHWARZ USA, INC
        lease is for and the nature                                               6821 BENJAMIN FRANKLIN DR
2.716                                                                             COLUMBIA, MD 21046
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              ROHDE & SCHWARZ USA, INC
        lease is for and the nature                                               6821 BENJAMIN FRANKLIN DR
2.717                                                                             COLUMBIA, MD 21046
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              ROHDE & SCHWARZ USA, INC
        lease is for and the nature                                               6821 BENJAMIN FRANKLIN DR
2.718                                                                             COLUMBIA, MD 21046
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              ROHDE & SCHWARZ USA, INC
        lease is for and the nature                                               6821 BENJAMIN FRANKLIN DR
2.719                                                                             COLUMBIA, MD 21046
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 120 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 209 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    GARANT-WVD-LEGAL DATABASE SERVICES           RPE "GARANT-SERVICE" LLC
        lease is for and the nature                                                LENINSKYE GORY 1, BLDG 77
2.720                                                                              119234 MOSCOW
        of the debtor's interest
                                                                                   RUSSIA


        State the term remaining      2/20/2021
        List the contract number of
        any government contract


        State what the contract or    RUAG-WVD-CHANGE ORDER                        RUAG SPACE AB
        lease is for and the nature                                                SOLHUSGATAN 11
2.721                                                                              GOTEBORG 41276
        of the debtor's interest
                                                                                   SWEDEN


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    RUAG-WVD-CONTAINER CONTRACT                  RUAG SPACE GMBH
        lease is for and the nature                                                CLAUDE-DORNIER-STRASSE
2.722                                                                              OBERPFAFFENHOFEN WESSLING, 82231
        of the debtor's interest
                                                                                   GERMANY


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    RYANSHARKEY-WVD-ENGAGEMENT LETTER 112018     RYAN SHARKLEY LLC
        lease is for and the nature                                                80778 TURKEY RUN RD
2.723                                                                              CRESWELL, OR 97426
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    RYAN SHARKEY-WVD-ENGAGEMENT LETTER (US       RYAN SHARKLEY LLC
        lease is for and the nature   TAX COMPLIANCE) 040919                       80778 TURKEY RUN RD
2.724                                                                              CRESWELL, OR 97426
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SAFENET, INC. - WVD - EVALUATION LICENSE     SAFENET INC
        lease is for and the nature   AGREEMENT 032017                             4690 MILLENNIUM DR
2.725                                                                              BELCAMP, MD 21017
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases              Page 121 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 210 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    SALESFORCE-WVD-ADDENDUM                     SALESFORCE.COM INC
        lease is for and the nature                                               P.O. BOX 203141
2.726                                                                             DALLAS, TX 75320-3141
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SATCOM CONSULT-WVD-PSA 061118               SATCOM CONSULT LLC
        lease is for and the nature                                               42995 EASTERN KINGBIRD PLZ
2.727                                                                             ASHBURN, VA 20147
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    MICROCOM (SATEO)-WVD- USE AND OCCUPANCY     SATEO INC DBA MICROCOM
        lease is for and the nature   AGREEMENT AMENDMENT#1 050119                129 WEST 53RD AVE
2.728                                                                             ANCHORAGE, AK 99518
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SATEO(MICROCOM)-WVD-T&M SOW#1 052819        SATEO INC DBA MICROCOM
        lease is for and the nature                                               129 WEST 53RD AVE
2.729                                                                             ANCHORAGE, AK 99518
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              SATIXFY LTD
        lease is for and the nature                                               HA'MADA 12
2.730                                                                             REHOVOT
        of the debtor's interest
                                                                                  ISREAL


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SCIENCE APPLICATIONS INTERNATIONAL CORP.-   SCIENCE APPLICATIONS INTERNATIONAL CORPORATION
        lease is for and the nature   WVD- SUBLEASE (1785 GREENSBORO PLACE)       12010 SUNSET HILLS RD
2.731                                                                             RESTON, VA 20190
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 122 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 211 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    SCIENCE APPLICATIONS INTERNATIONAL CORP-     SCIENCE APPLICATIONS INTERNATIONAL CORPORATION
        lease is for and the nature   WVD-AMENDMENT #2                             12010 SUNSET HILLS RD
2.732                                                                              RESTON, VA 20190
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               SCIENTIFIC FLORIDA INC
        lease is for and the nature                                                505 ODYSSEY WAY, STE 211
2.733                                                                              KENNEDY SPACE CENTER
        of the debtor's interest
                                                                                   EXPLORATION PARK, FL 32953


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               SCIENTIFIC FLORIDA, INC
        lease is for and the nature                                                505 ODYSSEY WAY, STE 211
2.734                                                                              KENNEDY SPACE CENTER
        of the debtor's interest
                                                                                   EXPLORATION PARK, FL 32953


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SCISYS - WVD - MSA - 082416                  SCISYS UK LIMITED
        lease is for and the nature                                                METHUEN PARK
2.735                                                                              CHIPPENHAM
        of the debtor's interest
                                                                                   WILTSHIRE, SN14 0GB
                                                                                   UNITED KINGDOM

        State the term remaining      4/30/2023
        List the contract number of
        any government contract


        State what the contract or    SCISYS - WVD - SOW - 081816                  SCISYS UK LIMITED
        lease is for and the nature                                                METHUEN PARK
2.736                                                                              CHIPPENHAM
        of the debtor's interest
                                                                                   WILTSHIRE, SN14 0GB
                                                                                   UNITED KINGDOM

        State the term remaining      4/30/2023
        List the contract number of
        any government contract


        State what the contract or    SCISYS-WVD-SOW AMENDMENT #1 121417           SCISYS UK LIMITED
        lease is for and the nature                                                METHUEN PARK
2.737                                                                              CHIPPENHAM
        of the debtor's interest
                                                                                   WILTSHIRE, SN14 0GB
                                                                                   UNITED KINGDOM

        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases              Page 123 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 212 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    SCISYS UK LTD-WVD-MSA AMENDMENT 071618          SCISYS UK LIMITED
        lease is for and the nature                                                   METHUEN PARK
2.738                                                                                 CHIPPENHAM
        of the debtor's interest
                                                                                      WILTSHIRE, SN14 0GB
                                                                                      UNITED KINGDOM

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SCISYS UK LIMITED-WVD-AMENDMENT #2 013019       SCISYS UK LIMITED
        lease is for and the nature                                                   METHUEN PARK
2.739                                                                                 CHIPPENHAM
        of the debtor's interest
                                                                                      WILTSHIRE, SN14 0GB
                                                                                      UNITED KINGDOM

        State the term remaining      5/1/2022
        List the contract number of
        any government contract


        State what the contract or    SCISYS UK LIMITED-WVD-PSA AMENDMENT #1          SCISYS UK LIMITED
        lease is for and the nature   111219                                          METHUEN PARK
2.740                                                                                 CHIPPENHAM
        of the debtor's interest
                                                                                      WILTSHIRE, SN14 0GB
                                                                                      UNITED KINGDOM

        State the term remaining      6/30/2020
        List the contract number of
        any government contract


        State what the contract or    GIBSON, SCOTT-WVD-PSA 020120                    SCOTT GIBSON
        lease is for and the nature                                                   151 STILECROFT DR
2.741                                                                                 TORONTO, ON M3J 1A8
        of the debtor's interest
                                                                                      CANADA


        State the term remaining      1/31/2021
        List the contract number of
        any government contract


        State what the contract or    SEAMLESS ALLIANCE-WVD-MEMBERSHIP                SEAMLESS ALLIANCE
        lease is for and the nature   AGREEMENT 080618                                5177 BRANDIN CT
2.742                                                                                 FREMONT, CA 94538
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  SELECTECH, INC
        lease is for and the nature                                                   33 WALES AVE, UNIT F
2.743                                                                                 AVON, MA 02322
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases              Page 124 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 213 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              SERVERLESS HEROES, INC DBA
        lease is for and the nature                                               44 E AVE, STE 200
2.744                                                                             AUSTIN, TX 78701
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              SERVERLESS HEROES, INC DBA A CLOUD GURU
        lease is for and the nature                                               44 E AVE, STE 200
2.745                                                                             AUSTIN, TX 78701
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SHAWN MARCUM-WVD-PSA 092717                 SHAWN MARCUM
        lease is for and the nature                                               ADDRESS ON FILE
2.746
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SHEARMAN & STERLING-WVD-ENGAGEMENT          SHEARMAN & STERLING LLP
        lease is for and the nature   LETTER 100219                               401 9TH ST NW, STE 800
2.747                                                                             WASHINGTON, DC 20004
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SHEPPARMULLIN-WVD-ENGAGEMENT LETTER         SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        lease is for and the nature   121115                                      333 SOUTH HOPE ST, 43RD FL
2.748                                                                             LOS ANGELES, CA 90071
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              SIGATEK MICROWAVE COMMUNICATION COMPONENTS
        lease is for and the nature                                               423 BLACK OAK RIDGE RD
2.749                                                                             WAYNE, NJ 07470
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 125 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 214 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    SKJEI TELECOM, INC. - WVD - AMENDMENT #1 TO   SKJEI TELECOM INC
        lease is for and the nature   SOW #1 OF PSA 081816                          7700 LEESBURG PIKE, STE 238
2.750                                                                               FALLS CHURCH, VA 22043
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SKJEI TELECOM-WVD-AMENDMENT #2 120116         SKJEI TELECOM INC
        lease is for and the nature                                                 7700 LEESBURG PIKE, STE 238
2.751                                                                               FALLS CHURCH, VA 22043
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                SKYLINE COMMUNICATIONS
        lease is for and the nature                                                 2853 EXEC PARK DR, STE 202-F
2.752                                                                               WESTON, FL 33331
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                SKYLINE COMMUNICATIONS
        lease is for and the nature                                                 2853 EXEC PARK DR, STE 202-F
2.753                                                                               WESTON, FL 33331
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                SKYLINE COMMUNICATIONS
        lease is for and the nature                                                 2853 EXEC PARK DR, STE 202-F
2.754                                                                               WESTON, FL 33331
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                SKYLINE COMMUNICATIONS
        lease is for and the nature                                                 2853 EXEC PARK DR, STE 202-F
2.755                                                                               WESTON, FL 33331
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                  Page 126 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 215 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    PURCHASE ORDER                                  SKYLINE COMMUNICATIONS
        lease is for and the nature                                                   2853 EXEC PARK DR, STE 202-F
2.756                                                                                 WESTON, FL 33331
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  SKYLINE COMMUNICATIONS
        lease is for and the nature                                                   AMBACHTENSTRAAT 33
2.757                                                                                 8870 IZEGEM
        of the debtor's interest
                                                                                      BELGIUM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SMITH & SMITH - WVD - PSA 020717                SMITH AND SMITH
        lease is for and the nature                                                   501 S BEVERLY DR, STE 3
2.758                                                                                 BEVERLY HILLS, CA 90212
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SMITH & SMITH-WVD-AMENDMENT #1 110117           SMITH AND SMITH
        lease is for and the nature                                                   501 S BEVERLY DR, STE 3
2.759                                                                                 BEVERLY HILLS, CA 90212
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SOFTBANK-WVD-SERVICES AGREEMENT 040119          SOFTBANK GROUP CORP
        lease is for and the nature                                                   1-9-1 HIGASHI-SHIMBASHI
2.760                                                                                 MINATO-KU, TOKYO 105-7317
        of the debtor's interest
                                                                                      JAPAN


        State the term remaining      4/1/2021
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  SOJITZ CORPORATION OF AMERICA
        lease is for and the nature                                                   1120 AVE OF THE AMERICAS, 7TH FL
2.761                                                                                 NEW YORK, NY 10036
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                Page 127 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 216 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    PURCHASE ORDER                               SOJITZ CORPORATION OF AMERICA
        lease is for and the nature                                                1120 AVENUE OF THE AMERICAS
2.762                                                                              NEW YORK, NY 10036
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               SOLARWINDS
        lease is for and the nature                                                P.O. BOX 730720
2.763                                                                              DALLAS, TX 75373
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SOLERS INC-WVD-AMENDMENT #1 TO SOW #2 112718 SOLERS INC
        lease is for and the nature                                                P.O. BOX 3417
2.764                                                                              ARLINGTON, VA 22203
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SOLERS, INC.-WVD-SOW #2 AMENDMENT #2         SOLERS INC
        lease is for and the nature                                                P.O. BOX 3417
2.765                                                                              ARLINGTON, VA 22203
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SOLERS-WVD- AMENDMENT #3 TO SOW #2 100719    SOLERS INC
        lease is for and the nature                                                P.O. BOX 3417
2.766                                                                              ARLINGTON, VA 22203
        of the debtor's interest


        State the term remaining      12/31/2020
        List the contract number of
        any government contract


        State what the contract or    SOMBHA-WVD-LOI 110917                        SOMBHA SOLUTIONS STORE LTD
        lease is for and the nature                                                PLOT 4-5 NYABONG RD, 8TH FL, BMK HOUSE, RM 805
2.767                                                                              KAMPALA
        of the debtor's interest
                                                                                   UGANDA


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 128 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 217 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    SOUTHERN STATES TOYOTA-WVD-AGREEMENT 0422- SOUTHERN STATES TOYOTALIFT
        lease is for and the nature   19                                         115 78TH ST
2.768                                                                            TAMPA, FL 33619
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SPACE FLORIDA-WVD-SHIPPING AGREEMENT 101019 SPACE FLORIDA
        lease is for and the nature                                               505 ODYSSEY WAY, SUITE 300
2.769                                                                             EXPLORATION PARK, FL 32953
        of the debtor's interest


        State the term remaining      11/13/2021
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              SPECIALTY MICROWAVE A DIVISION OF AMPG
        lease is for and the nature                                               120 RAYNOR AVE
2.770                                                                             RONKONKOMA, NY 11779
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SPECTRUMCAREERS-WVD-RECRUITING              SPECTRUMCAREERS
        lease is for and the nature   AGREEMENT 082417                            1919 GALLOWS RD
2.771                                                                             VIENNA, VA 22182
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SPECTRUMCAREERS-WVD-ADDENDUM TO             SPECTRUMCAREERS
        lease is for and the nature   AGREEMENT 100218                            1919 GALLOWS RD
2.772                                                                             VIENNA, VA 22182
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LICENSE AGREEMENT                           SPIRENT COMMUNICATIONS
        lease is for and the nature                                               27349 AGOURA RD
2.773                                                                             CALABASAS, CA 91301-2413
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 129 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 218 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              SPIRENT COMMUNICATIONS, INC
        lease is for and the nature                                               27349 AGOURA RD
2.774                                                                             CALABASA, CA 91301-2413
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              SPIRENT COMMUNICATIONS, INC
        lease is for and the nature                                               27349 AGOURA RD
2.775                                                                             CALABASA, CA 91301-2413
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              SPIRENT COMMUNICATIONS, INC
        lease is for and the nature                                               27349 AGOURA RD
2.776                                                                             CALABASA, CA 91301-2413
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SPRINT-WVD-SPRINT SECOND AMENDMENT FOR      SPRINT SOLUTIONS, INC
        lease is for and the nature   MICROSOFT 365 LICENSING-081919              1735 TECHNOLOGY DR, STE 150
2.777                                                                             SAN JOSE, CA 95110
        of the debtor's interest


        State the term remaining      7/24/2022
        List the contract number of
        any government contract


        State what the contract or    SPRINT ONEWEB CUSTOMER SERVICE              SPRINT SOLUTIONS, INC
        lease is for and the nature   AGREEMENT_MSFT LICENSING                    1735 TECHNOLOGY DR, STE 150
2.778                                                                             SAN JOSE, CA 95110
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SPRINT ONEWEB 1811-0320                     SPRINT SOLUTIONS, INC
        lease is for and the nature   1ST AMENDMENT                               1735 TECHNOLOGY DR, STE 150
2.779                                                                             SAN JOSE, CA 95110
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 130 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 219 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    SSC SPACE US-WVD-FL SNP USE&OCCUPANCY AND SSC SPACE US INC
        lease is for and the nature   SOWS 101918                               417A CAREDEAN DR
2.780                                                                           HORSHAM, PA 19044
        of the debtor's interest


        State the term remaining      10/19/2028
        List the contract number of
        any government contract


        State what the contract or    SSC-WVD SITE IMPLEMENTATION SOW SOUTHBURY SSC SPACE US INC
        lease is for and the nature   013019                                    417A CAREDEAN DR
2.781                                                                           HORSHAM, PA 19044
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SSC-WVD SITE IMPLEMENTATION SOW SANTA       SSC SPACE US INC
        lease is for and the nature   PAULA 013019                                417A CAREDEAN DR
2.782                                                                             HORSHAM, PA 19044
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SSC SPACE US-WVD- FL SNP IMPLEMENTATION     SSC SPACE US INC
        lease is for and the nature   AMENDMENT#1 050119                          417A CAREDEAN DR
2.783                                                                             HORSHAM, PA 19044
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SSC US-WVD-SITE IMPLEMENTATION SOW 060319   SSC SPACE US INC
        lease is for and the nature                                               417A CAREDEAN DR
2.784                                                                             HORSHAM, PA 19044
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SSC SPACE US-WVD-SITE OPERATIONS SOW (SNP06- SSC SPACE US INC
        lease is for and the nature   03) 060519                                   417A CAREDEAN DR
2.785                                                                              HORSHAM, PA 19044
        of the debtor's interest


        State the term remaining      6/14/2029
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 131 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 220 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    SSC-WVD-SNP 41 HAWAII-U AND                 SSC SPACE US, IN
        lease is for and the nature   O AGREEMENT 110419 (WVD SIGNED)             417 CAREDEAN DR, STE A
2.786                                                                             HORSHAM, PA 19044
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              SSC SPACE US, INC
        lease is for and the nature                                               417 CAREDEAN DR, STE A
2.787                                                                             HORSHAM, PA 19044
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              SSC SPACE US, INC
        lease is for and the nature                                               417 CAREDEAN DR, STE A
2.788                                                                             HORSHAM, PA 19044
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              SSC SPACE US, INC
        lease is for and the nature                                               417 CAREDEAN DR, STE A
2.789                                                                             HORSHAM, PA 19044
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              SSC SPACE US, INC
        lease is for and the nature                                               417 CAREDEAN DR, STE A
2.790                                                                             HORSHAM, PA 19044
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    STAR TECHNOLOGY AND RESEARCH                STAR TECHNOLOGY AND RESEARCH INC
        lease is for and the nature   WVD-LETTER OF INTENT 022618                 3213 CARMEL BAY DR, STE 200
2.791                                                                             MOUNT PLEASANT, SC 29429
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 132 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 221 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    STELLAR SOLUTIONS-WVD-SOW 012816             STELLAR SOLUTIONS INC
        lease is for and the nature                                                250 CAMBRIDGE AVE, STE 204
2.792                                                                              PALO ALTO, CA 94306
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    STELLAR SOLUTIONS INC. - WVD - TERMINATION   STELLAR SOLUTIONS INC
        lease is for and the nature   LETTER - 010317                              250 CAMBRIDGE AVE, STE 204
2.793                                                                              PALO ALTO, CA 94306
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    STELLAR SOLUTIONS INC-WVD-MSA 041018         STELLAR SOLUTIONS INC
        lease is for and the nature                                                250 CAMBRIDGE AVE, STE 204
2.794                                                                              PALO ALTO, CA 94306
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    STIKEMAN ELLIOTT-WVD-ENGAGEMENT LETTER       STIKEMAN ELLIOTT LLP
        lease is for and the nature   042518                                       1155 RENE-LEVESQUE BLVD W, 41ST FL
2.795                                                                              MONTREAL, QC H3B 3V2
        of the debtor's interest
                                                                                   CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SUGHRUE-WVD-ENGAGEMENT                       SUGHRUE
        lease is for and the nature   LETTER 092818                                2100 PENNSYLVANIA AVE, NW
2.796                                                                              WASHINGTON, DC 20037-3213
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SURECLOUD-NAA-SERVICE ORDER (GRC             SURECLOUD
        lease is for and the nature   SOLUTIONS) 060319                            6010 W SPRING CREEK PKWY
2.797                                                                              PLANO, TX 75024
        of the debtor's interest


        State the term remaining      6/30/2020
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 133 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 222 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    SURECLOUD-NAA-SERVICE ORDER                 SURECLOUD
        lease is for and the nature   (ONEWEB - PHASE 2 CONFIGURATION)            6010 W SPRING CREEK PKWY
2.798                                 060319                                      PLANO, TX 75024
        of the debtor's interest


        State the term remaining      6/30/2020
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              SURFACE HEATING SYSTEMS LTD
        lease is for and the nature                                               8 STIRLING RD
2.799                                                                             SOUTHFIELD LNDUSTRTAL ESTATE GLENROTHES
        of the debtor's interest
                                                                                  FIFE, SCOTLAND, KY6 2ST
                                                                                  UNITED KINGDOM

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              SURFACE HEATING SYSTEMS, LTD
        lease is for and the nature                                               8 STIRLING RD
2.800                                                                             SOUTHFIELD INDUSTRIAL ESTATE
        of the debtor's interest
                                                                                  GLENROTHES, FIFE KY6 2ST
                                                                                  UNITED KINGDOM

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              SURFACE HEATING SYSTEMS, LTD
        lease is for and the nature                                               8 STIRLING RD
2.801                                                                             SOUTHFIELD INDUSTRIAL ESTATE
        of the debtor's interest
                                                                                  GLENROTHES, FIFE KY6 2ST
                                                                                  UNITED KINGDOM

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              SURFACE HEATING SYSTEMS, LTD
        lease is for and the nature                                               8 STIRLING RD
2.802                                                                             SOUTHFIELD INDUSTRIAL ESTATE
        of the debtor's interest
                                                                                  GLENROTHES, FIFE KY6 2ST
                                                                                  UNITED KINGDOM

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              SURFACE HEATING SYSTEMS, LTD
        lease is for and the nature                                               8 STIRLING RD
2.803                                                                             SOUTHFIELD INDUSTRIAL ESTATE
        of the debtor's interest
                                                                                  GLENROTHES, FIFE KY6 2ST
                                                                                  UNITED KINGDOM

        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 134 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 223 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    PURCHASE ORDER                               SWEDISH MICROWAVE AB
        lease is for and the nature                                                DYNAMOVÄGEN 5
2.804                                                                              MOTALA 592 61
        of the debtor's interest
                                                                                   SWEDEN


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    SYNCWORKS-WVD-PURCHASE ORDER 120717-JG       SYNCWORKS
        lease is for and the nature                                                6 S ROSCOE BLVD
2.805                                                                              PONTE VEDRA BEACH, FL 32082
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               TABLEAU INTERNATIONAL, UC
        lease is for and the nature                                                THE OVAL- SHELBOURNE RD
2.806                                                                              BALLSBRIDGE
        of the debtor's interest
                                                                                   DUBLIN 4
                                                                                   IRELAND

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    TALENTWISE INC. - WVD - MSA 033016           TALENTWISE INC
        lease is for and the nature                                                P.O. BOX 3876
2.807                                                                              SEATTLE, WA 98124-3876
        of the debtor's interest


        State the term remaining      3/30/2021
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               TANDEMLOC
        lease is for and the nature                                                4101 OLD WINTER GARDEN RD
2.808                                                                              ORLANDO, FL 32805
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               TANDEMLOC
        lease is for and the nature                                                824 FONTANA BLVD
2.809                                                                              HAVELOCK, NC 28532
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases               Page 135 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 224 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    PURCHASE ORDER                                  TANDEMLOC, INC
        lease is for and the nature                                                   824 FONTANA BLVD
2.810                                                                                 HAVELOCK, NC 28532
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    TEKNOS-WVD-ENGAGEMENT LETTER-020218             TEKNOS ASSOCIATES LLC
        lease is for and the nature                                                   44 MONTGOMERY ST, STE 3
2.811                                                                                 SAN FRANCISCO, CA 94104
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    TELECOMMUNICATIONS SUPPORT SERVICES-WVD-        TELECOMMUNICATION SUPPORT SERVICES INC
        lease is for and the nature   SOW #2 062818                                   720 NORTH DR
2.812                                                                                 MELBOURNE, FL 32934
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    TELECOMMUNICATIONS SUPPORT SERVICES-WVD-        TELECOMMUNICATION SUPPORT SERVICES INC
        lease is for and the nature   SOW #3 100918                                   720 NORTH DR
2.813                                                                                 MELBOURNE, FL 32934
        of the debtor's interest


        State the term remaining      4/9/2022
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  TELEGEOGRAPHY, A DIVISION OF PRIMETRICA, INC
        lease is for and the nature                                                   ONE THOMAS CIR NW, STE 360
2.814                                                                                 WASHINGTON, DC 20005
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  TELESPAZIO SPA
        lease is for and the nature                                                   VIA TIMBURTINA 965-00156
2.815                                                                                 ROME
        of the debtor's interest
                                                                                      ITALY


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases              Page 136 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 225 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease
        State what the contract or    TELESPAZIO-WVD-ONEWEB S.R.L.-NOVATION         TELESPAZIO SPA
        lease is for and the nature   AGREEMENT 050318                              VIA TIMBURTINA 965-00156
2.816                                                                               ROME
        of the debtor's interest
                                                                                    ITALY


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    TELESPAZIO-WVD-PILOT SNP CONTRACT 11-03-2017 TELESPAZIO SPA
        lease is for and the nature                                                VIA TIMBURTINA 965-00156
2.817                                                                              ROME
        of the debtor's interest
                                                                                   ITALY


        State the term remaining      11/3/2022
        List the contract number of
        any government contract


        State what the contract or    TELESPAZIO-ONEWEB S.R.L USE & OCCUPANCY       TELESPAZIO SPA
        lease is for and the nature   AGREEMENT                                     VIA TIMBURTINA 965-00156
2.818                                                                               ROME
        of the debtor's interest
                                                                                    ITALY


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                TESTEQUITY, LLC
        lease is for and the nature                                                 6100 CONDOR DR
2.819                                                                               MOORPARK, CA 93021
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                TESTEQUITY, LLC
        lease is for and the nature                                                 6100 CONDOR DR
2.820                                                                               MOORPARK, CA 93021
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    THALES ALENIA SPACE FRANCE-WVD-ATP 012718     THALES ALENIA SPACE FRANCE
        lease is for and the nature                                                 AM KIEL-KANAL 3
2.821                                                                               24106 KIEL DEUTSCHLAND
        of the debtor's interest
                                                                                    GERMANY


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                Page 137 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 226 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             THE MATHWORKS, INC
        lease is for and the nature                                              3 APPLE HILL DR
2.822                                                                            NATICK, MA 01760-2098
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             THE MATHWORKS, INC
        lease is for and the nature                                              3 APPLE HILL DR
2.823                                                                            NATICK, MA 01760-2098
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             THE MATHWORKS, INC
        lease is for and the nature                                              3 APPLE HILL DR
2.824                                                                            NATICK, MA 01760-2098
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             THE MATHWORKS, INC
        lease is for and the nature                                              3 APPLE HILL DR
2.825                                                                            NATICK, MA 01760-2098
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             THE MATHWORKS, INC
        lease is for and the nature                                              3 APPLE HILL DR
2.826                                                                            NATICK, MA 01760-2098
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             THE MATHWORKS, INC
        lease is for and the nature                                              3 APPLE HILL DR
2.827                                                                            NATICK, MA 01760-2098
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 138 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 227 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             THE MATHWORKS, INC
        lease is for and the nature                                              3 APPLE HILL DR
2.828                                                                            NATICK, MA 01760-2098
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             THE MATHWORKS, INC
        lease is for and the nature                                              3 APPLE HILL DR
2.829                                                                            NATICK, MA 01760-2098
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             THE MATHWORKS, INC
        lease is for and the nature                                              3 APPLE HILL DR
2.830                                                                            NATICK, MA 01760-2098
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             THE MATHWORKS, INC
        lease is for and the nature                                              3 APPLE HILL DR
2.831                                                                            NATICK, MA 01760-2098
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             THE MATHWORKS, INC
        lease is for and the nature                                              3 APPLE HILL DR
2.832                                                                            NATICK, MA 01760-2098
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             THE MATHWORKS, INC
        lease is for and the nature                                              3 APPLE HILL DR
2.833                                                                            NATICK, MA 01760-2098
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 139 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 228 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    MCCORMICK GROUP-WVD-ENGAGEMENT LETTER       THE MCCORMICK GROUP INC
        lease is for and the nature                                               525 WILSON BVD, STE 550
2.834                                                                             ARLINGTON, VA 22209
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    AGREEMENT (HVAC)                            THE SEVERN GROUP
        lease is for and the nature                                               375 PRINCE GEORGES BLVD, STE B
2.835                                                                             UPPER MARLBORO, MD 20774
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    THEORIS-WVD-PSA 040319                      THEORIS INC
        lease is for and the nature                                               8888 KEYSTONE CROSSING, STE 150
2.836                                                                             INDIANAPOLIS, IN 46240
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    EVAN, THOMAS-WVD-PSA 041517                 THOMAS EVANS
        lease is for and the nature                                               10916 MIDDLEBORO DR
2.837                                                                             DAMASCUS, MD 20872
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    WORLDCHECK ORDER FORM                       THOMSON REUTERS (GRC) INC
        lease is for and the nature                                               2075 KENNEDY RD
2.838                                                                             TORONTO, ON M1T 3V4
        of the debtor's interest
                                                                                  CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    THOMSON REUTERS - WVD - WESTLAW PURCHASE    THOMSON REUTERS (GRC) INC
        lease is for and the nature   ORDER - 072716                              2075 KENNEDY RD
2.839                                                                             TORONTO, ON M1T 3V4
        of the debtor's interest
                                                                                  CANADA


        State the term remaining      7/27/2020
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 140 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 229 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    THOMSON REUTERS (PRACTICAL LAW) - WVD-          THOMSON REUTERS (GRC) INC
        lease is for and the nature   AGREEMENT AND ORDER FORM 102618                 2075 KENNEDY RD
2.840                                                                                 TORONTO, ON M1T 3V4
        of the debtor's interest
                                                                                      CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    TIM WANN-WVD-PSA AMENDMENT #1 010818            TIM WANN
        lease is for and the nature                                                   6136 FREEDOM AVE
2.841                                                                                 SYKESVILLE, MD 21784
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    TMF-WORLDVU, UNIPESSOAL LDA-SOW (PORTUGAL) TMF GROUP BV
        lease is for and the nature   050118                                     LUNA ARENA HERIKERBERGWEG 238
2.842                                                                            AMSTERDAM, 1101 CM
        of the debtor's interest
                                                                                 NETHERLANDS


        State the term remaining      5/1/2021
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  TRA-CAL, LLC
        lease is for and the nature                                                   7901 BEECHCRAFT AVE
2.843                                                                                 GAITHERSBURG, MD 20879
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  TRS-RENTELCO
        lease is for and the nature                                                   1830 WEST AIRFIELD DR
2.844                                                                                 DFW AIRPORT, TX 75261-9260
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  TRS-RENTELCO
        lease is for and the nature                                                   1830 WEST AIRFIELD DR
2.845                                                                                 DFW AIRPORT, TX 75261-9260
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases              Page 141 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 230 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              TRS-RENTELCO
        lease is for and the nature                                               1830 WEST AIRFIELD DR
2.846                                                                             DFW AIRPORT, TX 75261-9260
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              TRS-RENTELCO
        lease is for and the nature                                               1830 WEST AIRFIELD DR
2.847                                                                             DFW AIRPORT, TX 75261-9260
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              TRS-RENTELCO
        lease is for and the nature                                               1830 WEST AIRFIELD DR
2.848                                                                             DFW AIRPORT, TX 75261-9260
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              TRS-RENTELCO
        lease is for and the nature                                               1830 WEST AIRFIELD DR
2.849                                                                             DFW AIRPORT, TX 75261-9260
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              TRS-RENTELCO
        lease is for and the nature                                               1830 WEST AIRFIELD DR
2.850                                                                             DFW AIRPORT, TX 75261-9260
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    TWO ROADS PROFESSIONAL RESOURCES, INC.-     TWO ROADS PROFESSIONAL RESOURCES INC
        lease is for and the nature   WVD-AMENDMENT #3 TO PSA                     5122 BOLSA AVE, STE 112
2.851                                                                             HUNTINGTON BEACH, CA 92649
        of the debtor's interest


        State the term remaining      12/31/2020
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 142 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 231 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    TYK.IO PURCHASE ORDER 121417-JG              TYKIO
        lease is for and the nature                                                87A WORSHIP ST
2.852                                                                              LONDON, EC2A 2BE
        of the debtor's interest
                                                                                   UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    UDEMY-WVD-AGREEMENT AND                      UDEMY
        lease is for and the nature   T & C'S AND ORDER FORM 041819                P.O. BOX 734229
2.853                                                                              CHICAGO, IL 60673-4229
        of the debtor's interest


        State the term remaining      4/14/2021
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               UL LLC
        lease is for and the nature                                                333 PFINGSTEN RD
2.854                                                                              NORTHBROOK, IL 60062-2096
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LEASE AGREEMENT                              UNITED BUSINESS TECH
        lease is for and the nature   (8201 GREENSBORO DR, STE 405)                CANON FINANCIAL SERVICES, INC
2.855                                                                              14904 COLLECTIONC CENTER DR
        of the debtor's interest
                                                                                   CHICAGO, IL 60693


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    LEASE AGREEMENT                              UNITED BUSINESS TECH
        lease is for and the nature   (8301 NEW SPACE DR,                          CANON FINANCIAL SERVICES, INC
2.856                                 MERRITT ISLAND, FL 32953)                    14904 COLLECTIONC CENTER DR
        of the debtor's interest
                                                                                   CHICAGO, IL 60693


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               UNITED SECURITY ALLIANCE
        lease is for and the nature                                                9008 BRITTANY WAY
2.857                                                                              TAMPA FL 33619
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases              Page 143 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 232 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             UNITED SECURITY ALLIANCE
        lease is for and the nature                                              9008 BRITTANY WAY
2.858                                                                            TAMPA FL 33619
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             UNITED SECURITY ALLIANCE
        lease is for and the nature                                              9008 BRITTANY WAY
2.859                                                                            TAMPA FL 33619
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             UNIVERSAL MICROWAVE TECHNOLOGY
        lease is for and the nature                                              STE 1 GONGJIAN RD
2.860                                                                            CIDU DISTRICT
        of the debtor's interest
                                                                                 KEELUNG CITY
                                                                                 TAIWAN 206
                                                                                 TAIWAN
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             UNIVERSAL MICROWAVE TECHNOLOGY
        lease is for and the nature                                              STE 1 GONGJIAN RD
2.861                                                                            CIDU DISTRICT
        of the debtor's interest
                                                                                 KEELUNG CITY
                                                                                 TAIWAN 206
                                                                                 TAIWAN
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             UNIVERSAL MICROWAVE TECHNOLOGY
        lease is for and the nature                                              STE 1 GONGJIAN RD
2.862                                                                            CIDU DISTRICT
        of the debtor's interest
                                                                                 KEELUNG CITY
                                                                                 TAIWAN 206
                                                                                 TAIWAN
        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             UNIVERSAL MICROWAVE TECHNOLOGY
        lease is for and the nature                                              STE 1 GONGJIAN RD
2.863                                                                            CIDU DISTRICT
        of the debtor's interest
                                                                                 KEELUNG CITY
                                                                                 TAIWAN 206
                                                                                 TAIWAN
        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 144 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 233 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER (ADAPTERS)                   UNIVERSAL MICROWAVE TECHNOLOGY, INC
        lease is for and the nature                                               1 GONGJIAN RD
2.864                                                                             CIDU DISTRICT
        of the debtor's interest
                                                                                  KEELUNG CITY, 206
                                                                                  TAIWAN

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    UNIVERSITY OF SOUTHAMPTON - WVD -           UNIVERSITY OF SOUTHAMPTON
        lease is for and the nature   AGREEMENT FOR RESEARCH PROJECT 050117       12 UNIVERSITY RD
2.865                                                                             SOUTHAMPTON SO17 1BJ
        of the debtor's interest
                                                                                  UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              USSI GLOBAL
        lease is for and the nature                                               9145 ELLIS RD
2.866                                                                             MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              USSI GLOBAL
        lease is for and the nature                                               9145 ELLIS RD
2.867                                                                             MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              USSI GLOBAL
        lease is for and the nature                                               9145 ELLIS RD
2.868                                                                             MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              USSI GLOBAL
        lease is for and the nature                                               9145 ELLIS RD
2.869                                                                             MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 145 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 234 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             USSI GLOBAL
        lease is for and the nature                                              9145 ELLIS RD
2.870                                                                            MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             USSI GLOBAL
        lease is for and the nature                                              9145 ELLIS RD
2.871                                                                            MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             USSI GLOBAL
        lease is for and the nature                                              9145 ELLIS RD
2.872                                                                            MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             USSI GLOBAL
        lease is for and the nature                                              9145 ELLIS RD
2.873                                                                            MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             USSI GLOBAL
        lease is for and the nature                                              9145 ELLIS RD
2.874                                                                            MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             USSI GLOBAL
        lease is for and the nature                                              9145 ELLIS RD
2.875                                                                            MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 146 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 235 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             USSI GLOBAL
        lease is for and the nature                                              9145 ELLIS RD
2.876                                                                            MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             USSI GLOBAL
        lease is for and the nature                                              9145 ELLIS RD
2.877                                                                            MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             USSI GLOBAL
        lease is for and the nature                                              9145 ELLIS RD
2.878                                                                            MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             USSI GLOBAL
        lease is for and the nature                                              9145 ELLIS RD
2.879                                                                            MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             USSI GLOBAL
        lease is for and the nature                                              9145 ELLIS RD
2.880                                                                            MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             USSI GLOBAL
        lease is for and the nature                                              9145 ELLIS RD
2.881                                                                            MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 147 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 236 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    PURCHASE ORDER                                  USSI GLOBAL
        lease is for and the nature                                                   9145 ELLIS RD
2.882                                                                                 MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  USSI GLOBAL
        lease is for and the nature                                                   9145 ELLIS RD
2.883                                                                                 MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  USSI GLOBAL
        lease is for and the nature                                                   9145 ELLIS RD
2.884                                                                                 MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  USSI GLOBAL
        lease is for and the nature                                                   9145 ELLIS RD
2.885                                                                                 MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  USSI GLOBAL
        lease is for and the nature                                                   9145 ELLIS RD
2.886                                                                                 MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    USSI-WVD-MSA 080619                             USSI GLOBAL
        lease is for and the nature                                                   9145 ELLIS RD
2.887                                                                                 MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining      8/9/2021
        List the contract number of
        any government contract




  Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases              Page 148 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 237 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    USSI GLOBAL-WVD-SOW#1                        USSI GLOBAL
        lease is for and the nature                                                9145 ELLIS RD
2.888                                                                              MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    USSI GLOBAL-WVD-SOW#3 SNP TOOLING 10-07-19   USSI GLOBAL
        lease is for and the nature                                                9145 ELLIS RD
2.889                                                                              MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    USSI GLOBAL-WVD-COMMON EQUIPMENT, RACK       USSI GLOBAL
        lease is for and the nature   ASSEMBLY AND PERIPHERAL EQUIPMENT SOW #1     9145 ELLIS RD
2.890                                                                              MELBOURNE, FL 32904
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               VAISALA INC
        lease is for and the nature                                                10-D GILL ST
2.891                                                                              WOBURN, MA 01801
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               VAISALA INC, INDUSTRIAL MEASUREMENTS DIVISION
        lease is for and the nature                                                10-D GILL ST
2.892                                                                              WODBURN, MA 01801
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PROFESSIONAL SERVICES AGREEMENT              VERIFIED STRATEGY LLC
        lease is for and the nature                                                2723 ORDWAY ST NW, STE 1
2.893                                                                              WASHINGTON, DC 20008
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 149 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 238 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    VERIFIED-WVD-PSA 080219                         VERIFIED STRATEGY LLC
        lease is for and the nature                                                   2723 ORDWAY ST NW, STE 1
2.894                                                                                 WASHINGTON, DC 20008
        of the debtor's interest


        State the term remaining      8/5/2020
        List the contract number of
        any government contract


        State what the contract or    VERTEX AEROSPACE-WVD-AMENDMENT #1 TO PSA        VERTEX AEROSPACE
        lease is for and the nature   092818                                          208 BELLE POINT DR
2.895                                                                                 QUEENSTOWN, MD 21658
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  VIASAT
        lease is for and the nature                                                   1725 BRECKENRIDGE PLAZA
2.896                                                                                 DULUTH, GA 30096
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  VIASAT
        lease is for and the nature                                                   1725 BRECKENRIDGE PLAZA
2.897                                                                                 DULUTH, GA 30096
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  VIASAT
        lease is for and the nature                                                   1725 BRECKENRIDGE PLAZA
2.898                                                                                 DULUTH, GA 30096
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                                  VIASAT
        lease is for and the nature                                                   1725 BRECKENRIDGE PLAZA
2.899                                                                                 DULUTH, GA 30096
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases              Page 150 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 239 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             VIASAT
        lease is for and the nature                                              1725 BRECKENRIDGE PLAZA
2.900                                                                            DULUTH, GA 30096
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             VIASAT
        lease is for and the nature                                              1725 BRECKENRIDGE PLAZA
2.901                                                                            DULUTH, GA 30096
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             VIASAT
        lease is for and the nature                                              1725 BRECKENRIDGE PLAZA
2.902                                                                            DULUTH, GA 30096
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             VIASAT
        lease is for and the nature                                              1725 BRECKENRIDGE PLAZA
2.903                                                                            DULUTH, GA 30096
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             VIASAT
        lease is for and the nature                                              1725 BRECKENRIDGE PLAZA
2.904                                                                            DULUTH, GA 30096
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             VIASAT
        lease is for and the nature                                              1725 BRECKENRIDGE PLAZA
2.905                                                                            DULUTH, GA 30096
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 151 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 240 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              VIASAT
        lease is for and the nature                                               1725 BRECKENRIDGE PLAZA
2.906                                                                             DULUTH, GA 30096
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              VIASAT
        lease is for and the nature                                               1725 BRECKENRIDGE PLAZA
2.907                                                                             DULUTH, GA 30096
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                              VIASAT
        lease is for and the nature                                               1725 BRECKENRIDGE PLAZA
2.908                                                                             DULUTH, GA 30096
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    VIASAT-WVD AGREEMENT (SAP ANTENNA) 092118   VIASAT INC
        lease is for and the nature                                               1725 BRECKENRIDGE PLAZA
2.909                                                                             DULUTH, GA 30096
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    VIASAT-WVD-SAP CONTRACT AMENDMENT #1 030719 VIASAT INC
        lease is for and the nature                                               1725 BRECKENRIDGE PLAZA
2.910                                                                             DULUTH, GA 30096
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    VIASAT-WVD-SAP CONTRACT AMENDMENT #2 091719 VIASAT INC
        lease is for and the nature                                               1725 BRECKENRIDGE PLAZA
2.911                                                                             DULUTH, GA 30096
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 152 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 241 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                             State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease
        State what the contract or    VIASAT, INC.-WVD-BAILMENT AGREEMENT             VIASAT INC
        lease is for and the nature                                                   1725 BRECKENRIDGE PLAZA
2.912                                                                                 DULUTH, GA 30096
        of the debtor's interest


        State the term remaining      7/6/2020
        List the contract number of
        any government contract


        State what the contract or    AIR FREIGHT                                     VOLGA -DNEPR UNIQUE AIR CARGO
        lease is for and the nature   TRANSPORTATION AGREEMENT                        TOWN CENTER PLZ
2.913                                                                                 9400 GROGANS MILL RD, STE 220
        of the debtor's interest
                                                                                      SPRING, TX 77380


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    WAFER-WVD-PROTOTYPE DEVELOPMENT                 WAFER LLC
        lease is for and the nature   AGREEMENT 112018                                54 CHERRY HILL DR
2.914                                                                                 DANVERS, MA 01923
        of the debtor's interest


        State the term remaining      3/31/2021
        List the contract number of
        any government contract


        State what the contract or    WELLSTEIN MORA RODRIQUEZ INTERNATIONAL-         WELLSTEIN MORA RODRIGUEZ INTERNATIONAL PC
        lease is for and the nature   WVD- ENGAGEMENT LETTER 100418                   2101 L ST NW, STE 800
2.915                                                                                 WASHINGTON, DC 20037
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    WICKR-WVD-AGREEMENT 113018                      WICKR INC
        lease is for and the nature                                                   1459 18TH ST, STE 313
2.916                                                                                 SAN FRANCISCO, CA 94107
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    WICKR-WVD-AMENDMENT #1 TO AGREEMENT 040119 WICKR INC
        lease is for and the nature                                              1459 18TH ST, STE 313
2.917                                                                            SAN FRANCISCO, CA 94107
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases              Page 153 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 242 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    WILLIS TOWERS-WILLIS LIMITED-WVD-ASSIGNMENT WILLIS LIMITED
        lease is for and the nature   OF AND 1ST AMENDMENT TO SERVICE AGREEMENT 51 LIME ST
2.918                                 081318                                      LONDON, EC3M 7DQ
        of the debtor's interest
                                                                                  UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    WILLIS TOWERS-WILLIS LIMITED-WVD-ASSIGNMENT WILLIS OF MARYLAND INC
        lease is for and the nature   OF AND 1ST AMENDMENT TO SERVICE AGREEMENT 12505 PARK POTOMAC AVE, STE 300
2.919                                 081318                                      POTOMAC, MD 20854
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    WILLIS TOWERS WATSON - WVS - SERVICE        WILLIS OF MARYLAND INC
        lease is for and the nature   AGREEMENT 032717                            12505 PARK POTOMAC AVE, STE 300
2.920                                                                             POTOMAC, MD 20854
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    WIPRO-WVD-AMENDMENT #1 TO SERVICE           WIPRO LIMITED
        lease is for and the nature   AGREEMENT AND SOW 031119                    5090 EXPLORER DR, STE 800/803
2.921                                                                             MISSISSAUGA, ON L4W 4T9
        of the debtor's interest
                                                                                  CANADA


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    NETWORK ACCESS ASSOCIATES LTD-WVD-          WITHALL & CO LTD CHARTERED ACCOUNTANTS
        lease is for and the nature   ENGAGEMENT LETTER 041514                    303 HIGH ST
2.922                                                                             ORPINGTON, KENT, BR6 0NN
        of the debtor's interest
                                                                                  UNITED KINGDOM


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    WWT-WVD-PO FOR CORE NETWORK LAB             WORLD WIDE TECHNOLOGY INC
        lease is for and the nature   EQUIPMENT 042017                            P.O. BOX 957653
2.923                                                                             ST LOUIS, MO 93195-7653
        of the debtor's interest


        State the term remaining      4/20/2020
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 154 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 243 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease
        State what the contract or    WWT-WVD-HSS SOW 01-11-18                     WORLD WIDE TECHNOLOGY INC
        lease is for and the nature                                                P.O. BOX 957653
2.924                                                                              ST LOUIS, MO 93195-7653
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    WVS-WVD-LOAN AGREEMENT 010116                WORLDVU SATELLITES LIMITED
        lease is for and the nature                                                WEST WORKS BUILDING
2.925                                                                              195 WOOD LANE
        of the debtor's interest
                                                                                   LONDON W12 7FQ
                                                                                   UNITED KINGDOM

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    WVS - WVD - RD SERVICES AGREEMENT - 061414   WORLDVU SATELLITES LIMITED
        lease is for and the nature                                                WEST WORKS BUILDING
2.926                                                                              195 WOOD LANE
        of the debtor's interest
                                                                                   LONDON W12 7FQ
                                                                                   UNITED KINGDOM

        State the term remaining      6/14/2020
        List the contract number of
        any government contract


        State what the contract or    WVD - WVS - AMENDMENT 010116                 WORLDVU SATELLITES LIMITED
        lease is for and the nature                                                WEST WORKS BUILDING
2.927                                                                              195 WOOD LANE
        of the debtor's interest
                                                                                   LONDON W12 7FQ
                                                                                   UNITED KINGDOM

        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    WTAII-WVD-ENGAGEMENT LETTER 103119           WTAII
        lease is for and the nature                                                P.O. BOX 609
2.928                                                                              VIENNA, VA 22183
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                               ZAYO GROUP
        lease is for and the nature                                                1805 29TH ST, STE 2050
2.929                                                                              BOULDER, CO 80301
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 155 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 244 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease
        State what the contract or    PURCHASE ORDER                             ZAYO GROUP
        lease is for and the nature                                              1805 29TH ST, STE 2050
2.930                                                                            BOULDER, CO 80301
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             ZAYO GROUP
        lease is for and the nature                                              1805 29TH ST, STE 2050
2.931                                                                            BOULDER, CO 80301
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             ZAYO GROUP
        lease is for and the nature                                              1805 29TH ST, STE 2050
2.932                                                                            BOULDER, CO 80301
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             ZAYO GROUP
        lease is for and the nature                                              1805 29TH ST, STE 2050
2.933                                                                            BOULDER, CO 80301
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             ZAYO GROUP
        lease is for and the nature                                              1805 29TH ST, STE 2050
2.934                                                                            BOULDER, CO 80301
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    PURCHASE ORDER                             ZAYO GROUP
        lease is for and the nature                                              1805 29TH ST, STE 2050
2.935                                                                            BOULDER, CO 80301
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract




  Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases              Page 156 of 157
              20-22437-rdd            Doc 206Filed 05/27/20 Entered 05/27/20 00:57:03 Main Document
Debtor Name          WorldVu Development LLC
                                                       Pg 245 of 248       Case number (if known): 20-22436


        Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

  List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
        State what the contract or    PURCHASE ORDER                              ZAYO GROUP
        lease is for and the nature                                               1805 29TH ST, STE 2050
2.936                                                                             BOULDER, CO 80301
        of the debtor's interest


        State the term remaining
        List the contract number of
        any government contract


        State what the contract or    ZAYO-WVD-MSA AND SCHEDULES                  ZAYO GROUP, LLC
        lease is for and the nature                                               P.O. BOX 952136
2.937                                                                             DALLAS, TX 75395
        of the debtor's interest


        State the term remaining      12/19/2023
        List the contract number of
        any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 157 of 157
             20-22437-rdd          Doc 206          Filed 05/27/20 Entered 05/27/20 00:57:03                                Main Document
                                                              Pg 246 of 248
Debtor Name           WorldVu Development LLC
United States Bankruptcy Court for the Southern District of New York
Case number (if known):             20-22436


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                   12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any codebtors?
        No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes.
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
     creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
     on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

      Column 1: Codebtor                                                                         Column 2: Creditor

      Name                     Mailing Address                                                   Name                                  Check all schedules
                                                                                                                                       that apply
2.1     1021823 BC LTD                WEST WORKS BLDG                                          GLAS Trust Corp Ltd                                D
                                      195 WOOD LN
                                                                                                                                                  E/F
                                      LONDON, W12 7FQ
                                      UNITED KINGDOM                                                                                              G



2.2     NETWORK ACCESS                WEST WORKS BLDG                                          GLAS Trust Corp Ltd                                D
        ASSOCIATES LIMITED            195 WOOD LN
                                      LONDON, W12 7FQ
                                                                                                                                                  E/F
                                      UNITED KINGDOM                                                                                              G



2.3     ONEWEB ASIA PTE. LTD.         1400 KEY BLVD                                            GLAS Trust Corp Ltd                                D
                                      ARLINGTON, VA 22209
                                                                                                                                                  E/F
                                                                                                                                                  G



2.4     ONEWEB COMMUNICATIONS WEST WORKS BLDG                                                  GLAS Trust Corp Ltd                                D
        LIMITED               195 WOOD LN
                              LONDON, W12 7FQ
                                                                                                                                                  E/F
                              UNITED KINGDOM                                                                                                      G



2.5     ONEWEB GLOBAL LIMITED         WEST WORKS BLDG                                          GLAS Trust Corp Ltd                                D
                                      195 WOOD LN
                                                                                                                                                  E/F
                                      LONDON, W12 7FQ
                                      UNITED KINGDOM                                                                                              G




 Official Form 206H                                      Schedule H: Codebtors                                                    Page 1 of 2
             20-22437-rdd          Doc 206        Filed 05/27/20 Entered 05/27/20 00:57:03                       Main Document
                                                            Pg 247 of 248
Debtor Name           WorldVu Development LLC                                                    Case number (if known): 20-22436


          Additional Page(s) if Debtor has More Codebtors
      Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      Column 1: Codebtor                                                             Column 2: Creditor
      Name                   Mailing Address                                           Name                                    Check all schedules
                                                                                                                               that apply
2.6       ONEWEB HOLDINGS LLC        WEST WORKS BLDG                                   GLAS Trust Corp Ltd                           D
                                     195 WOOD LN
                                                                                                                                     E/F
                                     LONDON, W12 7FQ
                                     UNITED KINGDOM                                                                                  G



2.7       ONEWEB LIMITED             WEST WORKS BLDG                                   GLAS Trust Corp Ltd                           D
                                     195 WOOD LN
                                     LONDON, W12 7FQ
                                                                                                                                     E/F
                                     UNITED KINGDOM                                                                                  G



2.8       ONEWEB NETWORK ACCESS WEST WORKS BLDG                                        GLAS Trust Corp Ltd                           D
          HOLDINGS LIMITED      195 WOOD LN
                                                                                                                                     E/F
                                LONDON, W12 7FQ
                                UNITED KINGDOM                                                                                       G



2.9       WORLDVU SATELLITES         WEST WORKS BLDG                                   GLAS Trust Corp Ltd                           D
          LIMITED                    195 WOOD LN
                                     LONDON, W12 7FQ
                                                                                                                                     E/F
                                     UNITED KINGDOM                                                                                  G




 Official Form 206H                                  Schedule H: Codebtors                                             Page 2 of 2
20-22437-rdd          Doc 206          Filed 05/27/20 Entered 05/27/20 00:57:03                              Main Document
                                                 Pg 248 of 248

Debtor Name        WorldVu Development LLC
United States Bankruptcy Court for the Southern District of New York
Case Number: 20-22436



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                          12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership,
must sign and submit this form for the schedules of assets and liabilities, any other document that requires a
declaration that is not included in the document, and any amendments of those documents. This form must
state the individual's position or relationship to the debtor, the identity of the document, and the date.
Bankruptcy Rules 1008 and 9011.

WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining
money or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. 152, 1341, 1519, and 3571.


             Declaration and signature

       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
       partnership; or another individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true
       and correct:


          Schedule A/B: Assets- Real and Personal Property        (Official Form 206 A/B)

          Schedule D: Creditors Who Have Claims Secured by Property           (Official Form 206 D)

          Schedule E/F: Creditors Who Have Claims Unsecured Claims            (Official Form 206 E/F)

          Schedule G: Executory Contracts and Unexpired Leases           (Official Form 206 G)

          Schedule H: Codebtors                                          (Official Form 206 H)

          Summary of Assets and Liabilities for Non-Individuals       (Official Form 206Sum)

          Amended Schedule

          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
          (Official Form 204)

          Other document that requires a declaration



        I, the VP of Finance and Deputy CFO of the WorldVu Development LLC, declare under penalty of perjury that I have
        read the foregoing summary and schedules, consisting of 226 sheets, and that they are true and correct to the best of
        my knowledge, information, and belief.



 Executed on: 5/26/2020                                Signature     /s/ Steven P. Fay
              MM / DD / YYYY
                                                                                      Steven P. Fay
                                                       Printed Name
                                                                             VP of Finance and Deputy CFO
                                                       Title
